Exhibit 10.1



--------------------------------------------------------------------------------

Execution Version
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
LKQ CORPORATION,
PIRATE MERGER SUB LLC,
KPGW HOLDING COMPANY, LLC,
CERTAIN EQUITYHOLDERS OF
KPGW HOLDING COMPANY, LLC,
KOHLBERG TE INVESTORS VI, L.P.,
AND
THE REPRESENTATIVE REFERRED TO HEREIN
Dated as of February 26, 2016



--------------------------------------------------------------------------------





1



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.
DEFINITIONS
1
1.1.
Certain Definitions
6
1.2.
Rules of Construction.
17



2.
PURCHASE AND SALE OF PURCHASED SECURITIES; THE MERGER
18
2.1.
Purchase and Sale of the Purchased Securities
18
2.2.
Effect of the Merger
18
2.3.
Closing; Effective Time
18
2.4.
Limited Liability Company Agreement
19
2.5.
Consent to Transactions
19
2.6.
Tax Treatment
19



3.
EFFECTS ON COMPANY CLASS A UNITS AND COMPANY UNIT OPTIONS; PURCHASE PRICE
20
3.1.
Effect on Company Class A Units
20
3.2.
Effect on Company Unit Options
20
3.3.
Company Option Plan
21
3.4.
Payments at Closing
21
3.5.
No Further Transfers
22
3.6.
Closing Estimates
22
3.7.
Post-Closing Adjustment Determination
23
3.8.
Adjustments to Purchase Price
24
3.9.
Tax Witholding
26





i
 



--------------------------------------------------------------------------------





4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
27
4.1.
Organization, Power, Standing and Authority
27
4.2.
Capitalization
27
4.3.
Non-Contravention, etc
29
4.4.
Licenses, Permits, Compliance with Laws, etc
29
4.5.
Governmental Consents and Approvals
30
4.6.
Financial Statements, etc
30
4.7.
Assets
32
4.8.
Real Property
33
4.9.
Intellectual Property Rights
34
4.10.
Contracts
36
4.11.
Change in Condition
38
4.12.
Insurance
38
4.13.
Tax Matters
39
4.14.
Employee Benefit Plans
41
4.15.
Litigation
43
4.16.
Environmental Matters
43
4.17.
Labor Relations
44
4.18.
Affiliate Transactions
45
4.19.
Customer and Suppliers
45
4.20.
Product Warranty
45
4.21.
Financial Advisory, Finder's or Broker's Fees
45



5.
REPRESENTATIONS AND WARRANTIES RELATED TO BLOCKER
46
5.1.
Organization, Power and Standing of Blocker
46
5.2.
Capitalization
46
5.3.
No Conflict; Consents
46
5.4.
Assets, Liabilities, Activities
46
5.5.
Financial Statements, etc
47
5.6.
Taxes
47
5.7.
Ownership of Units
48





ii



--------------------------------------------------------------------------------





6.
REPRESENTATIONS AND WARRANTIES OF BLOCKER SELLER
48
6.1.
Organization, Power and Standing of Blocker Seller
48
6.2.
Authorization and Enforceability
48
6.3.
Non-Contravention, etc
49
6.4.
Ownership and Transfer of the Purchased Securities
49
6.5.
Litigation
49
6.6.
Financial Advisory, Finder's or Broker's Fees
49



7.
REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDER PARTIES
49
7.1.
Organization, Power and Standing of Seller
49
7.2.
Authorization and Enforceability
49
7.3.
Non-Contravention, etc
50
7.4.
Governmental Consents and Approvals
50
7.5.
Ownership Units
50
7.6.
Litigation
50
7.7.
Financial Advisory, Finder's or Broker's Fees
50



8.
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
50
8.1.
Corporate Matters
50
8.2.
Governmental Consents and Approvals
51
8.3.
Sufficiency of Funds
51
8.4.
Litigation
51
8.5.
Brokers, etc
52
8.6.
Accuracy of Certain Other Statements
52





iii



--------------------------------------------------------------------------------





9.
CERTAIN AGREEMENTS OF THE PARTIES
52
9.1.
Conduct of Business
52
9.2.
Preparation for Closing
55
9.3.
Employees
57
9.4.
Access Prior to Closing
58
9.5.
Access After Closing
59
9.6.
Indemnification of Managers, Directors, Officers and Employees
60
9.7.
Exclusivity
61
9.8.
Waiver of Conflicts; Privilege
61
9.9.
Confidentiality
62
9.10.
Restrictive Covenants
62
9.11.
Release
65
9.12.
Certain Notices; Information
66
9.13.
Termination of Affiliate Agreements
67
9.14.
Conduct of Blocker
67



10.
CONDITIONS TO THE OBLIGATION TO CLOSE OF PARENT AND MERGER SUB
68
10.1.
Representations, Warranties and Covenants
68
10.2.
Governmental Authorization; Litigation
68
10.3.
FIRPTA Statement
69
10.4.
Escrow Agreement
69
10.5.
Payoff Letter and Lien Releases
69
10.6.
Third Party Consents
69



11.
CONDITIONS TO THE OBLIGATION TO CLOSE OF THE COMPANY AND BLOCKER SELLER
69
11.1.
Representations, Warranties and Covenants
69
11.2.
Governmental Authorization; Litigation
69
11.3.
Escrow Agreement
70



12.
NONSURVIVAL; TAX MATTERS; REPRESENTATIVE
70
12.1.
Nonsurvival
70
12.2.
Tax Matters
70
12.3.
Representative
72





iv



--------------------------------------------------------------------------------





13.
CONSENT TO JURISDICTION; JURY TRIAL WAIVER; ATTORNEYS' FEES
77
13.1.
Consent to Jurisdiction
77
13.2.
WAIVER OF JURY TRIAL
77
13.3.
Attorneys' Fees and Expenses
77



14.
TERMINATION
78
14.1.
Termination
78
14.2.
Effect of Termination
79





15.
MISCELLANEOUS
79
15.1.
Entire Agreement; Waivers
79
15.2.
Amendment or Modification
79
15.3.
Severability
79
15.4.
Successors and Assigns
79
15.5.
Notices
80
15.6.
Public Announcements
82
15.7.
Headings
83
15.8.
Disclosure
83
15.9.
Counterparts
83
15.10.
Governing Law
83
15.11.
Specific Performance
84
15.12.
No Third-Party Beneficiaries; No Recourse Against Third Parties
84
15.13.
Negotiation of Agreement; Expenses
85
15.14.
Acknowledgement
86









v



--------------------------------------------------------------------------------







EXHIBITS
Exhibit A
Working Capital Calculation
Exhibit B
Escrow Agreement
Exhibit C
Limited Liability Company Agreement of Surviving Entity



SCHEDULES
Schedule I
Equityholder Parties
Schedule 4.2.1
Capitalization
Schedule 4.2.2
Contractual Obligations Affecting Company Class A Units
Schedule 4.2.3
Company Optionholders
Schedule 4.2.4
Company Subsidiaries
Schedule 4.2.5
Company Joint Ventures
Schedule 4.2.6
Debt
Schedule 4.3
Non-Contravention
Schedule 4.4
Licenses and Permits
Schedule 4.6.1
Financial Statements
Schedule 4.6.3
Internal Controls
Schedule 4.6.7
CapEx Projection
Schedule 4.7.1
Title to Assets
Schedule 4.7.2
Sufficiency of Assets
Schedule 4.8.1
Furniture/Fixtures/Equipment/Inventory
Schedule 4.8.2(a)
Owned Real Property
Schedule 4.8.2(b)
Title to Owned Real Property
Schedule 4.8.3
Leases
Schedule 4.8.3.2
Leases – Material Breach
Schedule 4.8.4
Rights of First Refusal
Schedule 4.8.5
Capitalized Leases
Schedule 4.9.1(a)
Owned Intellectual Property
Schedule 4.9.1(b)
Owned Intellectual Property
Schedule 4.9.1(c)
Owned Intellectual Property
Schedule 4.9.2
Right to Use Intellectual Property
Schedule 4.9.5
No Infringement of Intellectual Property
Schedule 4.10
Material Contracts
Schedule 4.11
Change in Condition
Schedule 4.12
Insurance Policies
Schedule 4.13
Tax Matters
Schedule 4.14.1
Employee Benefit Plans
Schedule 4.14.2
Defined Benefit Pension Plans
Schedule 4.14.2.5
Controlled Group Member Withdrawal



vi



--------------------------------------------------------------------------------





Schedule 4.14.3
Company Plan Qualifications and Administration; Certain Taxes and Penalties
Schedule 4.14.4
Contributions and Claims and Premiums Paid
Schedule 4.14.5
Retiree Benefits; Certain Welfare Plans
Schedule 4.14.6
Change in Control Payments
Schedule 4.15
Litigation
Schedule 4.16
Environmental Matters
Schedule 4.17
Labor Relations
Schedule 4.18
Affiliate Transactions
Schedule 4.19
Customers and Suppliers
Schedule 5.2.1
Capitalization of Blocker
Schedule 5.2.2
Contractual Obligations of Blocker
Schedule 5.3
Conflicts and Consents
Schedule 5.4
Assets and Liabilities of Blocker
Schedule 5.5
Blocker Financial Statements
Schedule 5.6
Taxes
Schedule 9.1
Conduct of Business Exceptions
Schedule 9.2.2
Consents
Schedule 9.10.2
Non-Solicitation
Schedule 9.14
Conduct of Blocker Exceptions
Schedule 10.6
Customer Consents





vii



--------------------------------------------------------------------------------






AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made as of the 26th day
of February, 2016 by and among (i) LKQ Corporation, a Delaware corporation
(“Parent”), (ii) Pirate Merger Sub LLC, a Delaware limited liability company and
an indirect wholly-owned subsidiary of Parent (“Merger Sub”), (iii) KPGW Holding
Company, LLC, a Delaware limited liability company (the “Company”), (iv) solely
for purposes of the Specified Equityholder Sections (as herein defined), the
members of the Company signatory to this Agreement and listed on Schedule I
hereto (the “Equityholder Parties”) and Kohlberg TE Investors VI, L.P., a
Delaware limited partnership (“Blocker Seller” and, collectively with the
Equityholder Parties, “Sellers”), and (v) solely in its capacity as the
Representative hereunder, Project Pirate Representative, LLC, a Delaware limited
liability company.
RECITALS
WHEREAS, Blocker Seller is the owner of all of the issued and outstanding
capital stock (the “Purchased Securities”) of KPGW TE Acquisition Corporation, a
Delaware corporation (“Blocker”), and Blocker is the holder of all of the
Company Class A-2 Units;
WHEREAS, Blocker and the holders of the Company Class A-1 Units (together with
Blocker, each a “Company Member”, and collectively, the “Company Members”)
collectively own all of the issued and outstanding limited liability company
interests in the Company;
WHEREAS, Merger Sub is a direct wholly-owned subsidiary of Pirate MezzCo LLC, a
Delaware limited liability company and a direct wholly-owned subsidiary of
Parent (“MezzCo”);
WHEREAS, this Agreement contemplates a transaction whereby Parent and MezzCo
would together acquire directly (and indirectly through the acquisition of
Blocker) all of the limited liability company interests in the Company by means
of (i) a purchase by Parent from Blocker Seller of the Purchased Securities and
(ii) immediately following such purchase and sale of the Purchased Securities, a
merger of Merger Sub with and into the Company with the Company continuing as
the surviving entity (the “Merger”); and
WHEREAS, Parent, Merger Sub, Sellers and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and the other Transactions and also to prescribe various conditions to
the Merger and the other Transactions.
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, Parent, Merger Sub, Sellers and the Company hereby agree as
follows:
AGREEMENT


 
1

--------------------------------------------------------------------------------





1.
DEFINITIONS. The following terms are defined elsewhere in this Agreement in the
Sections identified below:

Term
Definition
“AAA”
Section 3.7.2
“Accounting Principles”
Section 1.1.1
“Action”
Section 1.1.2
“Adjustment Escrow Account”
Section 1.1.3
“Adjustment Escrow Amount”
Section 1.1.4
“Affiliate”
Section 1.1.5
“Affiliated Group”
Section 1.1.6
“Agreement”
Preamble
“Allocation”
Section 12.2.7
“Appraisal”
Section 12.2.7
“Appraiser”
Section 12.2.7
“Arbitration Rules”
Section 3.7.2
“Arbitrator”
Section 3.7.2
“Assets”
Section 4.7.1
“Base Purchase Price”
Section 1.1.7
“Blocker”
Recitals
“Blocker Adjustment”
Section 1.1.8
“Blocker Adjustment Deficit Amount”
Section 3.8.5
“Blocker Adjustment Increase Amount
Section 3.8.4
“Blocker Cash”
Section 1.1.9
“Blocker Financial Statements”
Section 5.5
“Blocker Schedules”
Section 5
“Blocker Seller”
Preamble
“Board of Managers”
Section 3.3
“Business”
Section 1.1.10
“Business Day”
Section 1.1.11
“Canadian Competition Act”
Section 1.1.12
“Cash”
Section 1.1.13
“Certificate of Merger”
Section 2.3.2
“Claims”
Section 9.11
“Closing”
Section 2.3.1
“Closing Cash”
Section 3.7.1
“Closing Date”
Section 2.3.1
“Closing Debt”
Section 3.7.1
“Closing Statement”
Section 3.7.1
“Closing Working Capital Amount”
Section 3.7.1
“Code”
Section 1.1.14
“Company”
Preamble



2



--------------------------------------------------------------------------------





Term
Definition
“Company Cash Amount”
Section 1.1.15
“Company Class A Units”
Section 1.1.16
“Company Class A-1 Units”
Section 1.1.17
“Company Class A-2 Units”
Section 1.1.18
“Company Employee”
Section 9.3.1
“Company Joint Venture”
Section 1.1.19
“Company Member” or “Company Members”
Recitals
“Company Option Plan”
Section 1.1.20
“Company Optionholder”
Section 1.1.21
“Company Plan”
Section 1.1.22
“Company Schedules”
Section 4
“Company Software”
Section 4.9.4
“Company Subsidiary”
Section 1.1.23
“Company Unit Option”
Section 1.1.24
“Competition Act Approval”
Section 1.1.25
“Competition Act Filing”
Section 9.2.1.1
“Confidential Information”
Section 9.10.1
“Confidentiality Agreement”
Section 9.4.2
“Contract” or “Contracts”
Section 4.10
“Contractual Obligation”
Section 1.1.26
“Controlled Group Members”
Section 4.14.2
“D&O Indemnified Persons”
Section 9.6.1
“Debt”
Section 1.1.27
“Deficit Amount”
Section 3.8.2
“Dispute Notice”
Section 3.7.1
“Distribution”
Section 1.1.28
“DLLCA”
Section 2.2.1
“Effective Time”
Section 2.3.2
“Employee Plan”
Section 1.1.29
“Enforceable”
Section 1.1.30
“Environmental Law”
Section 1.1.31
“Equity Interest”
Section 1.1.32
“Equityholder Parties”
Preamble
“Equityholders”
Section 1.1.33
“ERISA”
Section 1.1.34
“Escrow Agent”
Section 1.1.35
“Escrow Agreement”
Section 1.1.36
“Estimated Blocker Adjustment”
Section 3.6
“Estimated Closing Statement”
Section 3.6
“Estimated Total Equity Value”
Section 3.6
“Excess Deficit Amount”
Section 3.8.2



3



--------------------------------------------------------------------------------





Term
Definition
“Final Transaction Expenses”
Section 3.7.1
“Financial Statements”
Section 4.6.1.2
“Fully-Diluted Unit Number”
Section 1.1.37
“GAAP”
Section 1.1.38
“Governmental Authority”
Section 1.1.39
“Governmental Order”
Section 1.1.40
“Guarantee”
Section 1.1.41
“Hazardous Substance”
Section 1.1.42
“HSR Act”
Section 1.1.43
“I&S TSA Cash”
Section 1.1.13
“Increase Amount”
Section 3.8.1
“Insurance Policies”
Section 4.12
“Intellectual Property”
Section 1.1.44
“Interim Financials”
Section 4.6.1.2
“IRS”
Section 4.13.4
“Knowledge of the Company”
Section 1.1.45
“Kohlberg Sellers”
Section 1.1.46
“Leased Real Property”
Section 4.8.1
“Lease” or “Leases”
Section 4.8.3
“Legal Requirement”
Section 1.1.47
“Liability”
Section 1.1.48
“Lien”
Section 1.1.49
“LLC Agreement”
Section 1.1.50
“Material Adverse Effect”
Section 1.1.51
“Merger”
Recitals
“Merger Sub”
Preamble
“MezzCo”
Recitals
“Nonparty Affiliates”
Section 15.12.3
“Nonparty Parent Affiliate”
Section 15.12.3
“Nonparty Seller Affiliate”
Section 15.12.2
“Off-the-Shelf Software”
Section 1.1.52
“Organizational Documents”
Section 1.1.53
“Owned Real Property”
Section 4.8.2
“Parent”
Preamble
“Parent Related Parties”
Section 9.8
“Pension Plan”
Section 1.1.29
“Per Unit Closing Merger Consideration”
Section 1.1.54
“Per Unit Portion”
Section 1.1.55
“Person”
Section 1.1.56
“Pre-Closing Representation”
Section 9.8
“Pre-Closing Tax Period”
Section 1.1.57



4



--------------------------------------------------------------------------------





Term
Definition
“Prior Company Counsel”
Section 9.8
“Pro Rata Share”
Section 1.1.58
“Public Software”
Section 1.1.59
“Purchased Securities”
Recitals
“Real Property”
Section 4.8.6
“Registered Intellectual Property”
Section 4.9.1
“Released Parties”
Section 9.11
“Releasing Parties”
Section 9.11
“Representative”
Section 1.1.60
“Representative Expense Fund”
Section 1.1.61
“Representative Expenses”
Section 1.1.62
“Restricted Business”
Section 9.10.3
“Revolving Credit Agreement”
Section 1.1.63
“Schedules”
Section 5
“Seller Parties’ Pre-Closing Confidential Communications”
Section 9.8
“Seller Related Parties”
Section 9.8
“Sellers”
Preamble
“Severance Plan”
Section 4.14.1
“Software”
Section 1.1.64
“Specified Equityholder Sections”
Section 1.1.65
“Straddle Period”
Section 1.1.66
“Subsidiary”
Section 1.1.67
“Surviving Entity”
Section 2.2.1
“Tax”
Section 1.1.68
“Tax Authority”
Section 1.1.69
“Tax Matter”
Section 1.1.70
“Tax Return”
Section 1.1.71
“Term Credit Agreement”
Section 1.1.72
“Total Consideration”
Section 3.8
“Total Equity Value”
Section 1.1.73
“Transaction Expenses”
Section 1.1.74
“Transactions”
Section 1.1.75
“Welfare Plan”
Section 1.1.29
“Working Capital”
Section 1.1.76
“Working Capital Amount”
Section 1.1.77
“Working Capital Target”
Section 1.1.78
“Year End Financials”
Section 4.6.1.1




1.1.    Certain Definitions. As used in this Agreement, the following terms will
have the following meanings:


5



--------------------------------------------------------------------------------




1.1.1.    “Accounting Principles” means the accounting principles,
methodologies, procedures and policies followed in the calculation of the
Working Capital Target set forth in Exhibit A and in the preparation of the
underlying consolidated financial statements of the Company on which such
calculations are based, and with respect to the eleven adjustments set forth on
Exhibit A whether or not in accordance with GAAP.
1.1.2.    “Action” means any action, suit or proceeding, whether civil, criminal
or administrative, that is brought by or before any Governmental Authority or
before any arbitrator of competent jurisdiction.
1.1.3.    “Adjustment Escrow Account” means the escrow account established by
the Escrow Agent pursuant to the Escrow Agreement for purposes of holding the
Adjustment Escrow Amount and any interest or earnings accrued thereon or in
respect thereof.
1.1.4.    “Adjustment Escrow Amount” means $6,000,000.
1.1.5.    “Affiliate” means, with respect to any specified Person, any other
Person directly or indirectly controlling or controlled by or under common
control with such specified Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
1.1.6.    “Affiliated Group” means an affiliated group as defined in Section
1504 of the Code (or any analogous combined, consolidated or unitary group
defined under state, local or foreign income Tax law).
1.1.7.    “Base Purchase Price” means an amount equal to $635,000,000.
1.1.8.    “Blocker Adjustment” means (a) the amount of Blocker Cash as of the
Effective Time minus (b) the amount of all current Tax liabilities of Blocker as
of the end of the day on the Closing Date plus (c) the amount of all current Tax
assets (including Tax refunds, whether through carrybacks of Tax losses or other
attributes, or otherwise) of Blocker as of the end of the day on the Closing
Date, in the case of each of clause (b) and (c), as determined in accordance
with the Blocker’s historic tax reporting procedures and in consultation with
Blocker’s tax preparer.
1.1.9.    “Blocker Cash” means the aggregate amount of all cash and cash
equivalents of Blocker, in each case, determined in accordance with GAAP.
1.1.10.    “Business” means the business of the Company and each Company
Subsidiary as conducted during the periods covered by the Financial


6



--------------------------------------------------------------------------------




Statements or as of the date hereof (excluding the insurance and services
business sold to Claims Services Group, Inc. on July 29, 2014).
1.1.11.    “Business Day” means any day other than a Saturday, a Sunday or a day
on which banking institutions are required or authorized to close in the City of
New York, New York.
1.1.12.    “Canadian Competition Act” means the Competition Act (Canada) and the
regulations promulgated thereunder.
1.1.13.    “Cash” means the aggregate amount of all cash and cash equivalents of
the Company and the Company Subsidiaries, in each case, determined in accordance
with GAAP and calculated on a consolidated basis using the same policies,
principles and methodology used in connection with the preparation of the
Financial Statements. For the avoidance of doubt, Cash (i) includes checks, wire
transfers and drafts deposited for the accounts of the Company and the Company
Subsidiaries but not yet cleared on the date of determination, but only to the
extent that the accounts receivable with respect to such checks, wires and
drafts have been reduced and are not reflected as a current asset in the
calculation of the Working Capital Amount, (ii) excludes cash deposits made by
the Company or any Company Subsidiary to third parties to secure obligations to
such third parties, (iii) will not be decreased by the amount of outstanding and
uncleared checks issued by the Company and the Company Subsidiaries as of the
date of determination, provided the accounts payable with respect to such
uncleared checks have not been reduced and are reflected as a current liability
in the calculation of the Working Capital Amount, and (iv) will include all cash
held pursuant to the provision of ongoing transition services in connection with
the July 29, 2014 disposition of the former insurance and services division of
the Company and its subsidiaries (the “I&S TSA Cash”).
1.1.14.    “Code” means the Internal Revenue Code of 1986, as amended.
1.1.15.    “Company Cash Amount” means the amount of Cash as of the close of
business on the Business Day immediately prior to the Closing Date less the
amount of any such Cash used by the Company and the Company Subsidiaries to
repay Debt or pay Transaction Expenses or used by the Company to pay a dividend
or make any other distribution in respect of the Company Class A Units, in any
such case, on the Closing Date prior to the Closing.
1.1.16.    “Company Class A Units” means the issued and outstanding Company
Class A-1 Units and Company Class A-2 Units.
1.1.17.    “Company Class A-1 Units” means the issued and outstanding Class A-1
Units of membership interest in the Company (all of which are held by the
Company Members other than Blocker).


7



--------------------------------------------------------------------------------




1.1.18.    “Company Class A-2 Units” means the issued and outstanding Class A-2
Units of membership interest in the Company (all of which are held by Blocker).
1.1.19.    “Company Joint Venture” means each of Belletech Corporation, Cristal
Laminado O Templado S.A. de C.V., and Shandong PGW Jinjing Automotive Glass Co.
1.1.20.    “Company Option Plan” means the KPGW Holding Company, LLC Amended and
Restated Executive Unit Incentive Plan, as amended and in effect from time to
time.
1.1.21.    “Company Optionholder” means each Person who holds a Company Unit
Option.
1.1.22.    “Company Plan” means any Employee Plan which is sponsored, maintained
or contributed to by the Company or any of the Company Subsidiaries for the
benefit of employees or former employees.
1.1.23.    “Company Subsidiary” means a Subsidiary of the Company.
1.1.24.    “Company Unit Option” means any outstanding “Plan Unit” granted under
and as defined in the Company Option Plan.
1.1.25.    “Competition Act Approval” means (i) the Commissioner shall have
issued an advance ruling certificate pursuant to Section 102 of the Canadian
Competition Act in respect of the Transactions; or (ii) the relevant waiting
period in Section 123 of the Canadian Competition Act shall have expired, been
terminated or waived pursuant to section 113 of the Canadian Competition Act,
and the Commissioner shall have advised Parent, in writing, that he does not, at
that time, intend to make an application under section 92 in respect of the
Transactions.
1.1.26.    “Contractual Obligation” means, with respect to any Person, any
contract, agreement (written or oral), deed, mortgage, lease, license,
indenture, note, bond, loan or other document or instrument to which or by which
such Person is legally bound (including any document or instrument evidencing
any indebtedness but excluding (i) any sales or purchase orders entered into in
the ordinary course of business consistent with past practices (other than
purchase orders with suppliers involving remaining purchase commitments in
excess of $2,500,000), (ii) the Organizational Documents of such Person and
(iii) any Company Plan).
1.1.27.    “Debt” means, with respect to any Person, without duplication, all
liabilities (including all liabilities in respect of principal, accrued
interest, prepayment premiums, make-wholes, penalties, breakage costs, fees and
premiums) of such Person (i) for borrowed money, (ii) evidenced by notes, bonds,
debentures, or similar instruments, (iii) for the deferred purchase price of
assets,


8



--------------------------------------------------------------------------------




property, goods or services (other than trade payables, accruals or similar
liabilities incurred in the ordinary course of business), (iv) under leases that
are or should be capitalized in accordance with GAAP, (v) for due and payable
reimbursement obligations under drawn standby letters of credit, bankers
acceptances or similar instruments or facilities, (vi) under any interest rate,
currency or other hedging agreements, to the extent payable if terminated, (vii)
currently due to Solera Holdings, Inc. or any of its Affiliates in respect of
I&S TSA Cash, (viii) all earned and unpaid bonus or similar incentive
compensation (together with all employment taxes thereon payable by the Company
or any Company Subsidiary, but excluding, for the avoidance of doubt, any
amounts included in Working Capital or Transaction Expenses), and (ix) in the
nature of Guarantees of the obligations described in clauses (i) through (viii)
above of any other Person. Notwithstanding the foregoing, Debt does not include
(x) any intercompany obligations between or among the Company or the Company
Subsidiaries or (y) any liabilities related to pension or other post-employment
benefits of the Company or the Company Subsidiaries.
1.1.28.    “Distribution” means, with respect to the capital stock of,
membership interests of, partnership interests of or beneficial interests in any
Person, (i) the declaration or payment of any dividend on or in respect of any
shares or units of any class of such capital stock, membership interests,
partnership interests or beneficial interests; (ii) the purchase, redemption or
other retirement of any shares or units of any class of such capital stock,
membership interests, partnership interests or beneficial interests, directly,
or indirectly through a Subsidiary or otherwise; and (iii) any other
distribution on or in respect of any shares or units of any class of such
capital stock, membership interests, partnership interests or beneficial
interests.
1.1.29.    “Employee Plan” means any (i) welfare benefit plan within the meaning
of Section 3(1) of ERISA (a “Welfare Plan”); (ii) pension benefit plan within
the meaning of Section 3(2) of ERISA (a “Pension Plan”); (iii) stock bonus,
stock purchase, stock option, restricted stock, stock appreciation right or
similar equity-based plan; or (iv) other deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe-benefit plan, vacation, severance or
retention plan.
1.1.30.    “Enforceable” means, with respect to any Contractual Obligation, that
such Contractual Obligation is the legal, valid and binding obligation of the
Person in question, enforceable against such Person in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding at law or in equity).
1.1.31.    “Environmental Law” means any Legal Requirement regulating, imposing
liability for, or establishing standards of conduct for pollution, the
protection of the environment or natural resources, the protection of human
health or safety in relation to exposure to Hazardous Substances, or emissions,
discharges,


9



--------------------------------------------------------------------------------




releases, treatment, storage, disposal, arrangement for disposal,
transportation, or handling of, or exposure to, any Hazardous Substances.
1.1.32.    “Equity Interest” means, with respect to any Person, (a) any capital
stock, partnership interest or membership interest or beneficial interest in
such Person and (b) any option, warrant, purchase right, conversion right,
exchange right or other security or Contractual Obligation or Company Plan that
would entitle any other Person to directly or indirectly acquire any such
interest in such Person or otherwise entitle any other Person to share in the
equity, profits, earnings, losses or gains of such Person (including stock
appreciation, phantom stock, profit participation or other similar rights).
1.1.33.     “Equityholders” means the Company Optionholders and the Company
Members.
1.1.34.     “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
1.1.35.    “Escrow Agent” means Citibank, N.A. or another major commercial bank
reasonably acceptable to Parent and the Company.
1.1.36.    “Escrow Agreement” means an escrow agreement in substantially the
form of Exhibit B hereto.
1.1.37.    “Fully-Diluted Unit Number” means the total number of issued and
outstanding Company Class A Units as of the Effective Time assuming the exercise
in full of all Company Unit Options outstanding and exercisable at such time
(after giving effect to any acceleration as a result of the Merger), including
all Company Class A-2 Units held by Blocker.
1.1.38.    “GAAP” means generally accepted accounting principles in the United
States as in effect from time to time, consistently applied.
1.1.39.    “Governmental Authority” means any domestic or foreign, federal,
state or local government or governmental authority, department, bureau, agency
or official, including any political subdivision thereof, or any court of
competent jurisdiction.
1.1.40.    “Governmental Order” means any ruling, award, decision, injunction,
judgment, order, decree or subpoena entered, issued or made by any Governmental
Authority.
1.1.41.    “Guarantee” means (i) any guarantee of the payment or performance of
any indebtedness or other obligation of any other Person, (ii) any other
arrangement whereby credit is extended to one obligor on the basis of any
Contractual Obligation of another Person (A) to pay the indebtedness of such
obligor, (B) to


10



--------------------------------------------------------------------------------




purchase any obligation owed by such obligor, or (C) to maintain the capital,
working capital, solvency or general financial condition of such obligor, and
(iii) any liability as a general partner of a partnership or as a venturer in a
joint venture in respect of indebtedness or other obligations of such
partnership or joint venture.
1.1.42.    “Hazardous Substance” means any chemical, pollutant, or contaminant,
any toxic, dangerous, radioactive, or hazardous (or words of similar import)
material, substance or waste, whether solid, liquid or gas, or any solid waste,
that is regulated, defined, characterized, designated, or for which standards of
care are established, under Environmental Law, including petroleum,
petroleum-containing products, and asbestos in any form.
1.1.43.    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
1.1.44.    “Intellectual Property” means all domestic and foreign (i) patents
and patent applications and any provisionals, continuations, divisionals,
continuations-in-part, re-examinations, renewals or reissues of the foregoing;
(ii) trade names, trademarks, service marks, brand names, logos, slogans, trade
dress, or internet domain names, together with all registrations and
applications relating thereto; (iii) copyrights, together with all registrations
and applications relating thereto; (iv) trade secrets, know-how and other
proprietary confidential information; and (v) other intellectual property and
related proprietary rights, interests and protections (including all rights to
sue and recover and retain damages, costs and attorneys’ fees for past, present
and future infringement and any other rights relating to any of the foregoing).
1.1.45.     “Knowledge of the Company” (and similar formulations) means the
actual knowledge after reasonable investigation of James Wiggins, Jeffrey
Gronbeck, Joseph Stas, Gerald Postlethwaite, John Yarowenko, or Fahmy Mechael;
provided, that if the phrase “actual Knowledge” is used in this Agreement, the
text “after reasonable investigation” appearing above shall be disregarded for
such purposes.
1.1.46.    “Kohlberg Sellers” means Kohlberg TE Investors VI, L.P., Kohlberg
Investors VI, L.P., Kohlberg Partners VI, L.P., and KOCO Investors VI, L.P.
1.1.47.    “Legal Requirement” means any domestic or foreign, federal, state or
local constitution, treaty, statute, law, ordinance, code, duty, common law
doctrine, rule or regulation, or any Governmental Order, or any license,
consent, approval, permit or similar right granted by any Governmental Authority
under any of the foregoing.
1.1.48.    “Liability” means any liability or other similar obligation (whether
known or unknown, asserted or unasserted, fixed, absolute or contingent, matured
or unmatured, determined or determinable, accrued or unaccrued, liquidated or
unliquidated).


11



--------------------------------------------------------------------------------




1.1.49.    “Lien” means any mortgage, pledge, lien, security interest,
attachment, claim, deed of trust, title defect, easement, right of way,
covenants, encroachments, servitude or other similar encumbrance; provided,
however, that the term “Lien” will not include (i) liens for Taxes not yet due
and payable or the amount or validity of which is being contested in good faith
as previously disclosed to Parent; (ii) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property if the same do not materially impair the continued use of such property
in the Business in the manner in which it is currently used; (iii) liens to
secure landlords, lessors or renters under leases or rental agreements; (iv)
deposits or pledges made in connection with, or to secure payment of, worker’s
compensation, unemployment insurance, old age pension programs mandated under
applicable Legal Requirements or other social security regulations; (v) liens in
favor of carriers, warehousemen, mechanics and materialmen, liens to secure
claims for labor, materials or supplies and other similar liens; (vi) solely for
purposes of Section 4.9.1, Intellectual Property licenses; or (vii) restrictions
on transfer of securities imposed by applicable state and federal securities
laws.
1.1.50.    “LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of June 1, 2009 by and
among the Company and the Company Members party thereto, as amended.
1.1.51.    “Material Adverse Effect” means any change, event, fact,
circumstance, development, effect or occurrence that has or would reasonably be
expected to (a) prevent, or materially impede, the ability of the Company or any
Seller to perform its obligations under this Agreement or to consummate the
Transactions; or (b) be materially adverse to the business, assets, properties,
financial condition or results of operations of the Company and the Company
Subsidiaries, taken as a whole; provided, however, that the term “Material
Adverse Effect” will not include or take into account any change, event, fact,
circumstance, development, effect or occurrence caused by (i) changes or
proposed changes after the date hereof in Legal Requirements or interpretations
thereof by courts or other Governmental Authorities, (ii) changes or proposed
changes after the date hereof in GAAP, (iii) actions or omissions of the Company
or any Company Subsidiary taken with the consent of Parent or Merger Sub or
actions or omissions of the Company or any Company Subsidiary required or
expressly contemplated by this Agreement (other than compliance with the
obligation to operate in the ordinary course of business), (iv) general economic
conditions, including changes in the credit, debt, financial, capital, currency,
insurance or reinsurance markets (including changes in interest or exchange
rates, prices of any security or market index or any disruption of such
markets), in each case, in the United States or anywhere else in the world, (v)
events or conditions generally affecting the industries in which the Company or
any Company Subsidiary operates, (vi) global, national or regional political
conditions, including national or international hostilities, acts of terror or
acts of war, sabotage or terrorism or military actions or any escalation or
worsening of any hostilities, acts of war, sabotage or terrorism or military
actions, (vii) pandemics, earthquakes, hurricanes, tornados or other natural
disasters, (viii) the


12



--------------------------------------------------------------------------------




announcement, pendency or consummation of this Agreement or the Transactions or
the identity of Merger Sub or Parent in connection with the Transactions and the
impact of any of the foregoing on relationships with customers, suppliers or
employees (provided, that this clause (viii) shall be disregarded for purposes
of determining whether a breach of a representation or warranty contained in
Sections 4.3, 5.3, 6.3, or 7.3 or any other representation and warranty relating
to required consents or approvals, change in control provisions or similar
provisions granting rights of acceleration, termination, modification or waiver
based upon the entering into this Agreement or the consummation of the
Transactions has had or would reasonably be expected to have a Material Adverse
Effect), (ix) the failure by the Company or any Company Subsidiary to take any
action that is prohibited by this Agreement, (x) any change or prospective
change in the Company’s or any Company Subsidiary’s credit ratings, or (xi) any
failure to meet any internal projections, forecasts, guidance, estimates,
milestones, budgets or internal financial or operating predictions of revenue,
earnings, cash flow or cash position (provided, that (A) the matters described
in clauses (i), (ii), (iv), (v), (vi) and (vii) shall be included and taken into
account in the term “Material Adverse Effect” to the extent any such matter has
a materially disproportionate adverse impact on the business, assets, financial
condition or results of operations of the Company and the Company Subsidiaries,
taken as a whole, relative to other participants in the industries in which they
operate and (B) clauses (x) and (xi) will not prevent a determination that any
change or effect underlying any such change or failure, as applicable, has
resulted in a Material Adverse Effect, to the extent such change or effect is
not otherwise excluded from this definition of Material Adverse Effect).
1.1.52.    “Off-the-Shelf Software” means software obtained from a third party
(i) on standard terms that continue to be widely available, (ii) that is not
distributed with or incorporated in any product of the Company or a Company
Subsidiary, and (iii) was licensed for fixed payments that are expected to be
less than $250,000 in fiscal 2016 and less than $1,000,000 over the remaining
term.
1.1.53.     “Organizational Documents” means, with respect to any Person (other
than an individual), the certificate or articles of incorporation, formation or
organization of such Person and any limited liability company, operating or
partnership agreement, By-laws or similar documents or agreements relating to
the legal organization of such Person.
1.1.54.    “Per Unit Closing Merger Consideration” means, without rounding, (i)
the sum of (A) Estimated Total Equity Value plus (B) the aggregate exercise
price of all Company Unit Options outstanding and exercisable (after giving
effect to any acceleration as a result of the Merger) as of the Effective Time
divided by (ii) the Fully-Diluted Unit Number.
1.1.55.    “Per Unit Portion” means, without rounding, (i) one (1) divided by
(ii) the Fully-Diluted Unit Number.


13



--------------------------------------------------------------------------------




1.1.56.    “Person” means any individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization, or other entity including any Governmental Authority.
1.1.57.    “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and the portion through the end of the Closing Date for any Tax
period that includes (but does not end on) the Closing Date.
1.1.58.    “Pro Rata Share” means, with respect to each Equityholder and Blocker
Seller, subject to Section 3.8.2, a percentage expressed as a fraction, the
numerator of which is the number of Company Class A Units held by such
Equityholder as of the Effective Time assuming the exercise in full of all
Company Unit Options outstanding and exercisable at such time (after giving
effect to any acceleration as a result of the Merger) and the denominator of
which is the Fully-Diluted Unit Number. For all purposes of this Agreement, (a)
the “Pro Rata Share” of Blocker Seller shall be calculated as if Blocker Seller
directly owned of record all of the Company Class A-2 Units held by Blocker at
the time of determination, (b) the Pro Rata Share of Blocker shall be zero and
(c) any payments to be made to, or obligations with respect to, Blocker’s Pro
Rata Share shall be paid to or be an obligation of Blocker Seller, as
applicable.
1.1.59.    “Public Software” means any software that contains, or is derived (in
whole or in part) from any software that is distributed as free software, open
source software or under similar licensing or distribution models, or that
requires that the software covered by the license or any software incorporated
into, based on, derived from or distributed with such software (a) be disclosed,
distributed or made available in source code form or (b) be licensed under the
terms of any open source software license, including software licensed or
distributed under any of the following licenses or distribution models or
licenses or distribution models similar to any of the following: (i) the GNU
General Public License (GPL), Lesser GPL (LGPL), or Affero GPL (AGPL), (ii) the
Artistic License, (iii) the Mozilla Public License, (iv) the Netscape Public
License, (v) the Sun Community Source License (SCSL), (vi) the BSD License,
(vii) the Apache License and (viii) any other license listed by the Open Source
Initiative at www.opensource.org/licenses/alphabetical.
1.1.60.    “Representative” means Project Pirate Representative, LLC, a Delaware
limited liability company, or any successor Representative appointed in
accordance with this Agreement.
1.1.61.    “Representative Expense Fund” means an amount that the Representative
will withhold out of the funds otherwise payable to the Equityholders and
Blocker Seller in connection with the Closing, the initial amount of which will
be $1,000,000 or such other amount as the Sellers may specify prior to the
Closing (with such reduction to be made in accordance with the Pro Rata Shares
of all Equityholders and Blocker Seller).


14



--------------------------------------------------------------------------------




1.1.62.    “Representative Expenses” means any fees, costs, expenses and other
liabilities incurred (or expected to be incurred) or otherwise payable by the
Representative for the account of Equityholders and Blocker Seller under this
Agreement or otherwise in connection with, or in anticipation of, the Merger or
the other Transactions in its role as Representative (including any fees, costs
or expenses incurred by the Representative in connection with the investigation
and/or defense of any such liabilities), subject to Section 3.8.2.
1.1.63.    “Revolving Credit Agreement” means that certain Credit Agreement,
dated as of November 25, 2015, by and among Pittsburgh Glass Works, LLC, the
Company, the other credit parties from time to time party thereto, the lenders
from time to time party thereto, and NewStar Financial, Inc., as agent for the
lenders.
1.1.64.    “Software” means, as they exist anywhere in the world, computer
software programs, including all source code, object code, specifications,
databases, designs and documentation related to such programs.
1.1.65.    “Specified Equityholder Sections” means (A) for each of PPG
Industries, Inc., Kohlberg Investors VI, L.P., Kohlberg Partners VI, L.P. and
KOCO Investors VI, L.P., Sections 1, 2.5, 2.6, 3.4, 3.8.2, 3.9, 7, 9.5, 9.8,
9.10, 9.11, 9.13, 12.1, 12.3, 13 and 15 and (B) for Blocker Seller, Sections 1,
2.1, 2.3, 2.5, 2.6, 3.4, 3.6 3.8.5, 3.9, 5, 6, 9.5, 9.8, 9.10, 9.11, 9.14, 12.1,
12.3, 13 and 15.
1.1.66.    “Straddle Period” means any Tax period beginning on or before the
Closing Date and ending after the Closing Date.
1.1.67.    “Subsidiary” means any Person of which the Company (or other
specified Person) owns, directly or indirectly through a Subsidiary or
otherwise, at least a majority of the outstanding capital stock (or other shares
or units of membership, partnership or beneficial interest) entitled to vote
generally or otherwise having the power to elect a majority of the board of
directors or similar governing body of such Person or the legal power to direct
the business or policies of such Person.
1.1.68.    “Tax” means any federal, state, local or non-U.S. income, gross
receipts, franchise, withholding, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, severance,
stamp, occupation, premium, windfall profit, custom, duty, real property,
personal property, capital stock, social security, employment, unemployment,
disability, payroll, license, employee or other tax, of any kind whatsoever,
however denominated or computed, and in respect of each and every of the
foregoing, including all interest, penalties and additions to tax with respect
thereto, whether disputed or not.
1.1.69.    “Tax Authority” means a Governmental Authority responsible for Tax
administration or Tax collection.


15



--------------------------------------------------------------------------------




1.1.70.    “Tax Matter” means any inquiry, claim, assessment, audit, or
administrative or judicial proceeding, in each case with respect to Taxes
relating to a Pre-Closing Tax Period.
1.1.71.    “Tax Return” means any federal, state, local and foreign return,
report, statement or form required to be filed with a Tax Authority relating to
any Tax (including, without limitation, any information return required under
Sections 6055 or 6056 of the Code), and any schedule or attachment thereto or
amendment thereof.
1.1.72.    “Term Credit Agreement” means that certain Credit Agreement, dated as
of November 25, 2015, by and among Pittsburgh Glass Works, LLC, the Company, the
other credit parties from time to time party thereto, the lenders from time to
time party thereto, and Bank of America, N.A., as agent for the lenders.
1.1.73.    “Total Equity Value” means an amount equal to (A) the Base Purchase
Price minus (B) the sum of (i) the Transaction Expenses, (ii) the Debt of the
Company and the Company Subsidiaries as of the Closing, (iii) the Adjustment
Escrow Amount and (iv) the Representative Expense Fund, plus (C) the Company
Cash Amount, plus (D) the amount, if any, by which the Working Capital Amount
exceeds the Working Capital Target or minus (E) the amount, if any, by which the
Working Capital Amount is less than the Working Capital Target, subject to
adjustments pursuant to Sections 3.6 and 3.8 and the terms of the Escrow
Agreement.
1.1.74.    “Transaction Expenses” means the aggregate amount required to pay in
full: (i) the fees and expenses of professionals (including investment bankers,
attorneys, accountants and other consultants and advisors) retained by the
Company, the Company Subsidiaries and the Representative in connection with the
Transactions, in each case to the extent incurred and not paid prior to the
Closing or paid from the Representative Expense Fund following the Closing, (ii)
any retention, transaction bonuses or other similar payments to any director,
officer, employee or contractor of the Company or any Company Subsidiary
approved by the Company or its Subsidiaries prior to the Closing that become
payable solely as a result of the Transactions (and not as result of any
termination of employment or service occurring after the Closing), including all
amounts payable pursuant to the success bonus agreements listed on
Schedule 4.3(b)(ii) (together with all employment Taxes thereon payable by the
Company or a Company Subsidiary) that are not paid prior to the Closing (it
being understood that payments pursuant to the Transition Employment Agreement
entered into as of the date hereof with the current Chief Executive Officer of
the Company are not Transaction Expenses), (iii) all employment Taxes payable by
the Company or a Company Subsidiary with respect to the cancellation of the
Company Unit Options and related payment pursuant to Section 3.2, (iv) any
accrued and unpaid fees and expenses owing under the Management Agreement by and
among the Company, Pittsburgh Glass Works, LLC and Kohlberg & Co., L.L.C., dated
September 30, 2008,


16



--------------------------------------------------------------------------------




through the Closing, and (v) the cost of the “tail” coverage obtained pursuant
to Section 9.6.3.
1.1.75.    “Transactions” means, collectively, the purchase and sale of the
Purchased Securities hereunder, the Merger and the other transactions
contemplated by this Agreement and the Escrow Agreement.
1.1.76.    “Working Capital” means (i) the current assets of the Company and its
Subsidiaries minus (ii) the current liabilities of the Company and its
Subsidiaries, in each case, (A) determined in accordance with GAAP and
calculated on a consolidated basis using the same policies, principles and
methodologies used in connection with the preparation of the Financial
Statements except, in each case, to the extent otherwise specified in, or
prescribed by the calculation methodologies set forth in, the Accounting
Principles and (B) calculated as of the close of business on the day immediately
preceding the Closing Date. For the avoidance of doubt, Working Capital shall be
calculated exclusive of Cash and amounts reflecting accruals with respect to
Debt, income Taxes and Transaction Expenses.
1.1.77.    “Working Capital Amount” means the Working Capital of the Company as
of the close of business on the Business Day immediately prior to the Closing
Date.
1.1.78.    “Working Capital Target” means $130,600,000.

1.2.    Certain Matters of Construction. In addition to the definitions referred
to or set forth in this Section 1:
1.2.1.    The words “hereof,” “herein,” “hereunder” and words of similar import
will refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement and reference to a particular Section of this
Agreement will include all subsections thereof.
1.2.2.    The words “party” and “parties” will refer to the Company, Parent,
Sellers and Merger Sub, and as the context requires, the Representative in its
capacity as such.
1.2.3.    Definitions will be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neutral
gender will include each other gender.
1.2.4.    The word “including” means including without limitation.
1.2.5.    The word “dollars” means United States dollars.
1.2.6.    Whenever this Agreement states that the Company has “made available”
any document to Parent or Merger Sub, such statement means that such document
was (i) delivered to Parent or Merger Sub or (ii) made available for viewing


17



--------------------------------------------------------------------------------




in the electronic data room for “Project Locke” run by RR Donnelley Venue, as
such materials were posted to the electronic data room prior to the date hereof
and not removed on or prior to the date hereof.

2.
PURCHASE AND SALE OF PURCHASED SECURITIES; THE MERGER.


2.1.    Purchase and Sale of the Purchased Securities. Upon the terms and
subject to the conditions set forth in this Agreement, immediately prior to the
Effective Time, Blocker Seller shall sell, assign, transfer, convey and deliver
to Parent, and Parent shall purchase from Blocker Seller, the Purchased
Securities, free and clear of all Liens, in exchange for (a) at the Closing, an
amount equal to the Per Unit Closing Merger Consideration multiplied by the
number of Company Class A-2 Units held by Blocker at the Effective Time plus
(b) at the Closing, the Estimated Blocker Adjustment (which can be a negative
number) and (c) after the Closing, an amount equal to the Per Unit Portion of
(i) any amounts payable to the Equityholders and Blocker Seller under
Section 3.8, (ii) any portion of the Adjustment Escrow Amount released to the
Equityholders and Blocker Seller pursuant to the terms of this Agreement and the
Escrow Agreement and (iii) any other amounts paid or payable to the
Equityholders and Blocker Seller pursuant to this Agreement after the Closing,
in each case of this clause (c), multiplied by the number of Company Class A-2
Units held by Blocker at the Effective Time. Blocker Seller shall deliver stock
certificates representing all of the Purchased Securities to Parent at the
Closing, together with duly executed stock powers.

2.2.    Effect of the Merger.
2.2.1.    Upon the terms and subject to the conditions set forth in this
Agreement and in accordance with the Delaware Limited Liability Company Act (the
“DLLCA”), at the Effective Time, Merger Sub will be merged with and into the
Company. As a result of the Merger, the separate limited liability company
existence of Merger Sub will cease and the Company will continue as the
surviving entity of the Merger (the “Surviving Entity”) and will continue to be
governed by the laws of the State of Delaware.
2.2.2.    From and after the Effective Time, the Surviving Entity will possess
all of the property, rights, privileges, powers and franchises and be subject to
all of the debts, liabilities, restrictions and duties of the Company and Merger
Sub, to the fullest extent provided under the DLLCA.

2.3.    Closing; Effective Time.
2.3.1.    Subject to the provisions of Section 10 and Section 11, the closing of
the purchase and sale of the Purchased Securities contemplated by Section 2.1
and the Merger (the “Closing”) will take place at 10:00 a.m. (local time) at the
offices of Ropes & Gray LLP located at 1211 Avenue of the Americas, New York,
New York 10036 on April 1, 2016 or, if later, as soon as practicable but in no
event later than the third Business Day after the first day on which the
conditions set forth in Section 10 and Section 11 (other than those conditions
that by their nature are to be


18



--------------------------------------------------------------------------------




fulfilled at the Closing, but subject to the fulfillment or waiver of such
conditions) have been fulfilled or waived in accordance with this Agreement or
at such other place and time or on such other date as Parent and the Company may
agree in writing (the “Closing Date”).
2.3.2.    At the Closing, the Company and Merger Sub will cause a certificate of
merger (the “Certificate of Merger”) to be executed and filed with the Secretary
of State of the State of Delaware as provided in Section 18-209 of the DLLCA and
make all other filings or recordings required by the DLLCA in connection with
the Merger. The Merger will become effective at such time as the Certificate of
Merger is duly filed with the Secretary of State of the State of Delaware or at
such later time as is agreed to by Parent and the Company and specified in the
Certificate of Merger (the “Effective Time”).

2.4.    Limited Liability Company Agreement. At the Effective Time, by virtue of
the Merger, the Company’s limited liability company agreement will be amended
and restated in its entirety in the form attached hereto as Exhibit C and MezzCo
and Blocker will become the only members of the Company.

2.5.    Consent to Transactions. Each of the Equityholder Parties, and Blocker
Seller on its own behalf and on behalf of Blocker, hereby consents to the Merger
and the Transactions and the payment of the amounts contemplated herein in
compliance with the terms of this Agreement and, subject to the receipt of said
payments, waive any rights such party hereto may have arising from or relating
to such Transactions under or pursuant to the Organizational Documents of the
Company or the DLLCA; provided, that this waiver shall not affect any rights any
such party hereto may have against the other parties under this Agreement, the
Escrow Agreement or any other closing documents being delivered in connection
herewith.

2.6.    Tax Treatment. The parties intend that the Merger shall (i) be treated
for federal and applicable state income Tax purposes as a purchase and sale of
each Company Member’s Class A-1 Units to MezzCo and a non-recognition event to
Blocker in respect of its Class A-2 Units, and (ii) cause a “termination” of the
Company for U.S. federal income Tax purposes under Section 708(b)(1)(B) of the
Code (and corresponding provisions of state and local income Tax law). Parent,
the Sellers, the Company and each Company Subsidiary each agree to file (and
cause their Affiliates to file) their respective Tax Returns in a manner
consistent with this Section 2.6, unless otherwise required by applicable Legal
Requirements.

3.
EFFECTS ON COMPANY CLASS A UNITS AND COMPANY UNIT OPTIONS; PURCHASE PRICE.


3.1.    Effect on Company Class A Units. At the Effective Time, by virtue of the
Merger and without any action on the part of any party to this Agreement or any
Company Member:
3.1.3.    Each Company Class A-1 Unit issued and outstanding immediately prior
to the Effective Time will be converted into the right to receive: (a) at the
Closing in cash, without interest, the Per Unit Closing Merger Consideration


19



--------------------------------------------------------------------------------




and (b) the Per Unit Portion of any amounts payable to the Equityholders and
Blocker Seller under Section 3.8 or upon release of any portion of the
Adjustment Escrow Amount to Equityholders and Blocker Seller pursuant to the
terms of this Agreement and the Escrow Agreement and any other amounts paid or
payable to the Equityholders and Blocker Seller pursuant to this Agreement after
the Closing. As of the Effective Time, all such Company Class A-1 Units will
automatically be canceled and will cease to exist, and each holder of such
Company Class A-1 Units will cease to have any rights with respect thereto,
except the right to receive the consideration payable with respect to such
Company Class A-1 Units under this Section 3.1.1, and will cease to be a member
of the Company.
3.1.4.    The Company Class A-2 Units outstanding immediately prior to the
Effective Time will be converted into and become a limited liability company
interest in the Surviving Entity representing a percentage of the total limited
liability company interest in the Surviving Entity equal to a fraction, the
numerator of which is the number of Company Class A-2 Units outstanding
immediately prior to the Effective Time and the denominator of which is the
Fully-Diluted Unit Number, and no other consideration shall be payable or
deliverable in exchange for such Company Class A-2 Units, and Blocker shall
continue as a member of the Surviving Entity in respect of such limited
liability company interest.
3.1.5.    The limited liability company interest in Merger Sub that is held by
MezzCo immediately prior to the Effective Time will be converted into and become
a limited liability company interest in the Surviving Entity representing a
percentage of the total limited liability company interest in the Surviving
Entity equal to a fraction, the numerator of which is the number of Company
Class A-1 Units outstanding immediately prior to the Effective Time assuming the
exercise in full of all Company Unit Options outstanding and exercisable at such
time (after giving effect to any acceleration as a result of the Merger) and the
denominator of which is the Fully-Diluted Unit Number and MezzCo will be
admitted as a member of the Surviving Entity in respect of such limited
liability company interest.

3.2.    Effect on Company Unit Options. Each outstanding Company Unit Option as
of immediately prior to the Effective Time shall be treated as follows: (a) each
outstanding Company Unit Option which is not vested as of immediately prior to
the Effective Time will, pursuant to the terms of the Company Option Plan and
the unit award agreements under which such Company Unit Options were granted,
become immediately vested and exercisable as of the Effective Time; and (b) each
Company Unit Option outstanding and exercisable (after giving effect to any such
acceleration as a result of the Merger) as of the Effective Time will be
canceled in exchange for the right to receive, in respect of each Company Class
A Unit subject to such Company Unit Option and, in each case, subject to Section
3.9: (i) at the Closing in cash, without interest, the Per Unit Closing Merger
Consideration minus the per-unit exercise price of such Company Unit Option and
(ii) the Per Unit Portion of any amounts payable to the Equityholders and
Blocker Seller under Section 3.8 or upon release of any portion of the
Adjustment Escrow Amount to Equityholders and Blocker Seller pursuant to the
terms of this Agreement and the Escrow Agreement and any


20



--------------------------------------------------------------------------------




other amounts paid or payable to the Equityholders and Blocker Seller pursuant
to this Agreement after the Closing.

3.3.    Company Option Plan. On or prior to the Closing Date, the board of
managers of the Company (the “Board of Managers”) (or an authorized committee
thereof) shall take any actions necessary to (a) effectuate the treatment of
Company Unit Options set forth in Section 3.2, and (b) ensure that the Company
Option Plan terminates at Closing (including amending such Company Option Plan)
and that no holder of a Company Unit Option or any participant in the Company
Option Plan shall have any right thereunder to acquire any limited liability
company interests or other equity interests of the Surviving Entity based on the
ownership of Company Unit Options or participation in the Company Option Plan.

3.4.    Payments at Closing. Upon the terms and subject to the conditions set
forth in this Agreement, Parent will deliver or cause to be delivered on the
Closing Date and at the Closing:
3.4.1.    to the lenders (or the applicable agents therefor), by wire transfer
of immediately available funds to the bank accounts designated by the Company in
the Closing Statement (or bank accounts designated in any applicable payoff
letters with respect to such Debt), an amount necessary to repay, on behalf of
the Company, in full the outstanding amount of Debt of the Company and certain
of the Company Subsidiaries pursuant to the Term Credit Agreement and Revolving
Credit Agreement;
3.4.2.    to the Escrow Agent, by wire transfer of immediately available funds
to a bank account that has been designated in writing by the Escrow Agent at
least one Business Day prior to the Closing Date, the Adjustment Escrow Amount,
to be held by the Escrow Agent under the Escrow Agreement pursuant to the terms
and conditions thereof;
3.4.3.    to the Persons to whom such amounts are payable, by wire transfer of
immediately available funds to bank accounts that have been designated in
writing by the Company to Parent at least one Business Day prior to the Closing
Date (or bank accounts designated in any applicable invoices with respect
thereto), the amounts necessary to pay all Transaction Expenses not paid prior
to the Closing Date (provided that the amount of any transaction bonus or
similar payments to any employees of the Company or any Company Subsidiary shall
be paid to an account of the Company designated in writing by the Company to
Parent at least one Business Day prior to the Closing Date and paid to the
applicable employees, in each case, subject to Section 3.9; through the
Company’s payroll system in a distribution to occur on the Closing Date or as
soon as practicable thereafter);
3.4.4.    to the Representative, by wire transfer of immediately available funds
to an account of the Representative designated by the Representative to Parent
at least one Business Day prior to the Closing Date, an amount specified by the
Representative to Parent as the initial funding of the Representative Expense
Fund;


21



--------------------------------------------------------------------------------




3.4.5.    to Blocker Seller, by wire transfer of immediately available funds to
a bank account of Blocker Seller that has been designated in writing to Parent
by Blocker Seller at least one Business Day prior to the Closing Date, the
amounts payable to Blocker Seller at the Closing under Sections 2.1(a) and
2.1(b) and, in each case, subject to Section 3.9;
3.4.6.    to each of the Company Members other than Blocker, by wire transfer of
immediately available funds to bank accounts thereof that have been designated
in writing to Parent by the Company at least one Business Day prior to the
Closing Date, the amounts payable to such Company Members at Closing pursuant to
Section 3.1.1(a) and, in each case, subject to Section 3.9; and
3.4.7.    to the Company, by wire transfer of immediately available funds to a
bank account of the Company designated in writing to Parent by the Company at
least one Business Day prior to the Closing Date, the amounts payable to the
Company Optionholders in connection with the Closing pursuant to Section
3.2(b)(i) (for further distribution to each of the Company Optionholders,
subject to Section 3.9, through the Company’s payroll system in a distribution
to occur on the Closing Date or as soon as reasonably practicable thereafter).

3.5.    No Further Transfers. After the Effective Time, there will be no further
registration on the transfer books of the Surviving Entity of transfers of
Company Class A-1 Units.

3.6.    Closing Estimates. Blocker Seller and the Company will furnish to Parent
no less than three Business Days prior to the Closing Date, a written statement
(the “Estimated Closing Statement”) duly executed by the Chief Financial Officer
of the Company (solely in his capacity as such) setting forth, in reasonable
detail their good faith estimates of (a) in the case of Blocker Seller, the
Blocker Adjustment (which can be a negative number) (the “Estimated Blocker
Adjustment”) and (b) in the case of the Company, (i) the Transaction Expenses as
of the Closing, (ii) the Debt of the Company and the Company Subsidiaries as of
the Closing, (iii) the Working Capital Amount and (iv) the Company Cash Amount,
and based on such estimates, an estimate of the Total Equity Value (the
“Estimated Total Equity Value”). The Estimated Closing Statement and the
determinations and calculations contained therein shall be based on the books
and records of the Company and the Company Subsidiaries (and with respect to the
Blocker Adjustment, the books and records of Blocker) and shall be prepared in
accordance with this Agreement and, in the case of the estimated Closing Working
Capital Amount, the Accounting Principles. To the extent reasonably requested by
Parent, Blocker Seller and the Company will make available to Parent and its
auditors and advisors all books, records, documents, work papers and other
information of the Company, the Company Subsidiaries and Blocker used in
preparing the Estimated Closing Statement. The Estimated Closing Statement and
the determinations and calculations contained therein (including the estimated
Working Capital Amount) will be prepared and determined, as applicable, in
accordance with Section 3.7.1, as if it were the actual Closing Statement or
Closing Working Capital Amount, as applicable, but based on the review of the
financial information of the Company and Blocker Seller then reasonably
available and inquiries


22



--------------------------------------------------------------------------------




of personnel responsible for the preparation of such financial information in
the ordinary course of business.

3.7.    Post-Closing Adjustment Determination.
3.7.1.    As soon as practicable (and in no event later than 75 days after the
Closing Date), Parent will prepare and furnish to the Representative a written
statement (the “Closing Statement”) setting forth in reasonable detail its
calculations of the actual amounts of: (a) the Blocker Adjustment (which can be
a negative number) and (b) each of (i) the Transaction Expenses (the “Final
Transaction Expenses”), (ii) Debt of the Company and the Company Subsidiaries as
of the Closing (the “Closing Debt”), (iii) the Company Cash Amount (the “Closing
Cash”) and (iv) the Working Capital Amount (the “Closing Working Capital
Amount”), and based on such amounts, the Total Equity Value. The Closing
Statement and the determinations and calculations contained therein will be
prepared and determined in accordance with this Agreement and, in the case of
the Closing Working Capital Amount, the Accounting Principles. Parent will
permit the Company’s current Chief Financial Officer to lead the internal
accounting team preparing the Closing Statement, unless he resigns prior to the
completion thereof. The Closing Statement and the determinations and
calculations contained therein shall be based on the books and records of the
Company and the Company Subsidiaries (and with respect to the Blocker
Adjustment, the books and records of Blocker). In connection with the review of
the Closing Statement, Parent will provide the Representative and its
representatives and advisors with reasonable access to the personnel, books,
records, documents, work papers and other information of Parent, the Surviving
Entity, the Company Subsidiaries and Blocker used in the preparation of the
Closing Statement. The Closing Statement and the determinations and calculations
contained therein (including the Closing Working Capital Amount) will be final,
conclusive and binding on the parties unless the Representative provides a
written notice (a “Dispute Notice”) to Parent no later than 60 days after
delivery to the Representative of the Closing Statement setting forth in
reasonable detail (i) any item on the Closing Statement which the Representative
believes has not been prepared in accordance with this Agreement and (ii) the
Representative’s proposed determination of the correct amount of such item in
accordance with this Agreement. Any item or amount with respect to which no
dispute is raised in the Dispute Notice will be final, conclusive and binding on
the parties.
3.7.2.    If Parent and the Representative cannot agree on any items raised in
the Dispute Notice in good faith within 30 days after Parent’s receipt of the
Dispute Notice, the parties will submit their final calculations of the items in
dispute to RSM US LLP or, in the event that RSM US LLP declines such engagement,
to an arbitrator who (i) is a certified public accountant (with significant
public accounting experience, including in the context of business
combinations), (ii) has not provided services to either the Company or Parent or
to their respective Subsidiaries in the preceding three years, and (iii) is
appointed by agreement of the Surviving Entity and the Representative or,
failing such agreement within such 30-day period, by either


23



--------------------------------------------------------------------------------




party or both parties jointly requesting appointment of an arbitrator by the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules as in effect on the date of this Agreement (the “Arbitration
Rules”), provided, that such AAA-appointed arbitrator shall have the
qualifications in clauses (i) and (ii) of this sentence (RSM US LLP or such
other Person appointed in accordance with this sentence, the “Arbitrator”). The
Arbitrator will review such final calculations and, with respect to each
disputed item, make a determination as to the correct amount in accordance with
this Agreement, and based on such amounts, the Total Equity Value and the
Blocker Adjustment; provided, however that the Arbitrator’s determinations will
in no event result in any element of the Total Equity Value or any element of
the Blocker Adjustment being greater than the higher of the values assigned
thereto by Parent and the Representative or lesser than the lesser of the values
assigned thereto by Parent and the Representative. The decision of the
Arbitrator will be made in accordance with the Arbitration Rules and in
accordance with the terms of this Agreement. The decision of the Arbitrator will
be made within 30 days after the Arbitrator is engaged, or as soon thereafter as
reasonably practicable, and will be final, conclusive and binding on the
parties, and judgment thereon may be entered by any court of competent
jurisdiction. Parent, on the one hand, and Representative (subject to
Section 12.3.3), on the other hand, shall bear that percentage of the fees and
expenses of the Arbitrator equal to the proportion of the total dollar value of
all disputed amounts submitted to the Arbitrator that is determined in favor of
the other party by the Arbitrator. Parent, the Surviving Entity and their
Subsidiaries, on the one hand, and the Representative, on the other hand, will
make available to the Arbitrator all relevant personnel, books, records and work
papers relating to the calculations submitted that are reasonably requested by
the Arbitrator.

3.8.    Adjustments to Purchase Price. Upon the final determination of the
Closing Working Capital Amount, the Closing Debt, Final Transaction Expenses,
the Closing Cash and the Blocker Adjustment, the total consideration payable
hereunder to the Equityholders and Blocker Seller in respect of the purchase and
sale of the Purchased Securities and the Merger (the “Total Consideration”) will
be adjusted as follows:
3.8.1.    If the Total Equity Value exceeds the Estimated Total Equity Value
(the amount by which it is greater, if any, the “Increase Amount”), then Parent
shall, within five Business Days of the final determination of the Total Equity
Value pursuant to Section 3.7, pay (or caused to be paid) by wire transfer of
immediately available funds: (i) to each of the Company Members (other than
Blocker) and Blocker Seller, such Person’s Pro Rata Share of such Increase
Amount and (ii) to the Surviving Entity for further distribution to the Company
Optionholders, through the Company’s payroll as soon as reasonably practicable,
in each case, subject to Section 3.9, in accordance with their respective Pro
Rata Shares, an amount in cash equal to the aggregate Pro Rata Share of all
Company Optionholders of such Increase Amount.
3.8.2.    If the Total Equity Value is less than the Estimated Total Equity
Value (the amount by which it is less, the “Deficit Amount”), then, within five
Business


24



--------------------------------------------------------------------------------




Days of the final determination of the Total Equity Value pursuant to Section
3.7, Parent and the Representative shall execute and deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay to Parent
an amount equal to the Deficit Amount (to the extent the Deficit Amount is less
than or equal to the funds then held in the Adjustment Escrow Account) from the
funds then held in the Adjustment Escrow Account. In the event that the Deficit
Amount exceeds the amount of funds held in the Adjustment Escrow Account, there
shall be no further payment on account of the Deficit Amount; provided, that if
(a) the Deficit Amount exceeds the funds held in Adjustment Escrow Account (the
portion thereof in excess of such escrow funds, the “Excess Deficit Amount”) and
(b) any portion of the Excess Deficit Amount results from the final
determination of the Company Cash Amount pursuant to Section 3.7 being less
than, or the final determination of the Debt and/or Transaction Expenses
pursuant to Section 3.7 exceeding, the respective estimated amount(s) thereof
used for purposes of determining the Estimated Total Equity Value, each
Equityholder and Blocker Seller shall be responsible for paying to Parent its
Pro Rata Share of that portion of the Excess Deficit Amount that does not relate
to the amount, if any, by which the final determination of the Working Capital
Amount pursuant to Section 3.7 to is less than the estimated Working Capital
Amount as set forth in the Estimated Closing Statement. The foregoing payment
obligations of the Sellers shall be satisfied by direct payment from the
applicable Seller(s) to Parent. Such payment obligation of PPG Industries, Inc.
shall be several (and not joint and several) from those of the Kohlberg Sellers
and vice versa; provided, however, the payment obligations of the Kohlberg
Sellers shall be joint and several as among the Kohlberg Sellers. The foregoing
payment obligations of any Equityholders that are not Sellers hereunder shall be
satisfied from the Representative Expense Fund (and thereafter the
Representative shall make equitable adjustment to any funds distributed from the
Representative Expense Fund to the Equityholders and Blocker Seller to take into
account that such payments under this Section 3.8.2 from the Representative
Expense Fund were made solely for the account of the Equityholders that were not
party to this Agreement). If the Deficit Amount is less than the amount of funds
then held in the Adjustment Escrow Account, contemporaneously with the
distribution of funds to Parent from the Adjustment Escrow Account contemplated
by this Section 3.8.2, the remainder of funds then held in the Adjustment Escrow
Account shall be distributed to the Equityholders and Blocker Seller in
accordance with their Pro Rata Shares (on a basis consistent with payments made
under Section 3.8.1) and Parent and the Representative shall provide for such
release in the joint written instructions to the Escrow Agent delivered pursuant
to this Section 3.8.2.
3.8.3.    Within five Business Days of any distribution to the Equityholders and
Blocker Seller pursuant to Section 3.8.1 (or a final determination pursuant to
Section 3.7 that the Total Equity Value is equal to the Estimated Total Equity
Value), Parent and the Representative shall execute and deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay (i) to each
of the Company Members (other than Blocker) and Blocker Seller, such Person’s
Pro Rata Share of all funds then held in the Adjustment Escrow Account and (ii)
to the


25



--------------------------------------------------------------------------------




Surviving Entity for further distribution to the Company Optionholders in
accordance with their respective Pro Rata Shares, an amount in cash equal to the
aggregate Pro Rata Share of all Company Optionholders of the funds then held in
the Adjustment Escrow Account.
3.8.4.    If the Blocker Adjustment exceeds the Estimated Blocker Adjustment
(the amount by which it is greater, if any, the “Blocker Adjustment Increase
Amount”), then Parent shall, within five Business Days of the final
determination of the Blocker Adjustment pursuant to Section 3.7, pay (or cause
to be paid) by wire transfer of immediately available funds to Blocker Seller an
amount equal to the Blocker Adjustment Increase Amount.
3.8.5.    If the Blocker Adjustment is less than the Estimated Blocker
Adjustment (the amount by which it is less, if any, the “Blocker Adjustment
Deficit Amount”), then Blocker Seller shall (within five Business Days of the
final determination of the Blocker Adjustment pursuant to Section 3.7) pay (or
caused to be paid) by wire transfer of immediately available funds to Parent an
amount equal to the Blocker Adjustment Deficit Amount.
3.8.6.    Any payment in respect of the adjustment(s) (if any) required to be
made pursuant to this Section 3.8 will be treated as an adjustment to the
purchase price (as determined for Tax purposes).

3.9.    Tax Withholding. Each of Parent, the Company and the Surviving Entity
will be entitled to deduct and withhold from the consideration otherwise payable
to any Equityholder or Blocker Seller such amounts as are required to be
deducted and withheld with respect to the making of such payment under the Code
or under any other Legal Requirement. Parent, the Company and the Surviving
Entity (as the case may be) will provide each Equityholder (other than an
employee of the Company or any Company Subsidiary) or Blocker Seller (as the
case may be) with written notice of such intended deduction or withholding
within a commercially reasonable period of time before such deduction or
withholding is required. Parent, the Company or the Surviving Entity (as the
case may be) will promptly pay or cause to be paid any amounts withheld pursuant
to this Section 3.9 for applicable Taxes to the appropriate Governmental
Authority on behalf of such Equityholders or Blocker Seller. To the extent that
such amounts are so withheld, such withheld amounts will be treated for all
purposes of this Agreement as having been paid to the applicable Equityholder or
Blocker Seller.

4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as provided in the disclosure schedules delivered by the Company to
Parent and Merger Sub in connection with the execution and delivery of this
Agreement (the “Company Schedules”), the Company represents and warrants to
Parent and Merger Sub as follows:


26



--------------------------------------------------------------------------------





4.1.    Organization, Power, Standing and Authority.
4.1.3.    The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has all requisite limited liability company power and authority to
execute and deliver this Agreement and the Escrow Agreement, to perform its
obligations under such agreements and to consummate the Transactions. The
execution and delivery by the Company of this Agreement and the Escrow
Agreement, the consummation of the Transactions and the performance by the
Company of its obligations hereunder and thereunder, have been duly authorized
by all necessary limited liability company action on the part of the Company,
including all actions required to be taken by its Board of Managers and the
Company Members. This Agreement has been, and the Escrow Agreement will be, duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by the other parties thereto, each such agreement is (or,
in the case of the Escrow Agreement, will be) Enforceable against the Company in
accordance with its terms.
4.1.4.    The Company has all requisite limited liability company power and
authority necessary to own, lease and operate its properties and assets and to
carry on the Business. The Company is duly qualified or licensed to do business
as a foreign limited liability company, and is in good standing as such, in each
jurisdiction where the character of the properties and assets owned or leased by
it or nature of the Business makes such qualification, licensing or good
standing necessary, except where the failure to be so qualified, licensed or in
good standing would not reasonably be expected to have a Material Adverse
Effect.
4.1.5.    The Company has heretofore made available to Parent a true, complete
and correct copy of its Organizational Documents.

4.2.    Capitalization.
4.2.1.    As of the date hereof, the issued and outstanding Equity Interests in
the Company consist solely of 15,090,858 Company Class A-1 Units held of record
by the Company Members other than Blocker as set forth on Schedule 4.2.1 and
6,807,051 Company Class A-2 Units held of record by Blocker. As of the date
hereof, 2,665,000 Company Class A-1 Units are subject to Company Unit Options
held by the individuals listed on Schedule 4.2.3. Except as set forth above, and
except for any Company Class A-1 Units issued after the date hereof and prior to
the Effective Time upon the exercise of Company Unit Options that are
outstanding on the date hereof and described on Schedule 4.2.3, no Equity
Interests in the Company are authorized, issued, reserved for issuance or
outstanding. All outstanding Company Class A Units are, and all Company Class A
Units that may be issued prior to the Effective Time upon the exercise of any
Company Unit Options that are outstanding on the date hereof and described on
Schedule 4.2.3 will be when issued, validly issued, uncertificated and not
subject to or issued in violation of any option, right of first refusal,
preemptive right or similar right under any provision of the DLLCA, the


27



--------------------------------------------------------------------------------




Company’s Organizational Documents, any Company Plan or any Contractual
Obligation to which the Company is a party or otherwise bound.
4.2.2.    Except as set forth on Schedule 4.2.2 or Schedule 4.2.3, there is no
Company Plan or Contractual Obligation which obligates the Company to issue,
sell, transfer, purchase or redeem, or make any payment in respect of, any
Equity Interests in the Company.
4.2.3.    As of the date hereof, Schedule 4.2.3 lists each Company Unit Option,
including with respect to each Company Unit Option, the name of the holder, the
per unit exercise price and the grant date.
4.2.4.    Schedule 4.2.4 sets forth a true, complete and correct list of the
name and jurisdiction of organization of each Company Subsidiary. The entire
authorized capital stock (or, where applicable, other Equity Interests) of the
Company Subsidiaries is as set forth on Schedule 4.2.4. All of the outstanding
Equity Interests of the Company Subsidiaries are held of record by the Persons
in the respective amounts set forth on Schedule 4.2.4. Except as set forth on
Schedule 4.2.4, none of the Company Subsidiaries has any issued or outstanding
Equity Interests. Each Company Subsidiary listed on Schedule 4.2.4 is duly
formed and validly existing under the laws of its jurisdiction of organization
and has all requisite corporate or limited liability company power and authority
to own, lease and operate its property and assets and to carry on the Business.
The Company has heretofore made available to Parent a true, complete and correct
copy of the Organizational Documents of each Company Subsidiary. Each Company
Subsidiary is duly qualified or licensed to do business as a foreign entity, and
is in good standing as such, in each jurisdiction where the character of the
properties and assets owned or leased by it or nature of the Business makes such
qualification, licensing or good standing necessary, except where the failure to
be so qualified, licensed or in good standing would not reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any other Company
Subsidiary owns any Equity Interests in any Person other than the Company
Subsidiaries except as set forth on Schedule 4.2.5. Each Company Subsidiary
listed on Schedule 4.2.4 is wholly owned, directly or indirectly, by the Company
free and clear of all Liens (other than as set forth on Schedule 4.2.4). There
are no outstanding Equity Interests in any Company Subsidiary except as listed
on Schedule 4.2.4.
4.2.5.    Schedule 4.2.5 sets forth a true, complete and correct list of the
name and jurisdiction of organization of each Company Joint Venture. All of the
outstanding Equity Interests of the Company Joint Ventures that are held of
record by the Company or any Company Subsidiary are set forth on Schedule 4.2.5,
and are owned free and clear of all Liens (other than as set forth on
Schedule 4.2.5). The Company has heretofore made available to Parent true,
complete and correct copies of the Organizational Documents of each Company
Joint Venture. Except as set forth on Schedule 4.2.5, (i) none of the Company or
any Company Subsidiary is obligated to contribute capital or otherwise lend
money to any Company Joint Venture and (ii)


28



--------------------------------------------------------------------------------




to the actual Knowledge of the Company, there are no other Equity Interests of
any Company Joint Venture that are outstanding or that have been authorized for
issuance.
4.2.6.    Except as set for on Schedule 4.2.6 as of the date hereof the Company
and the Company Subsidiaries have no Debt or other Guarantee of any material
obligation of a Person that is not a Company Subsidiary, other than pursuant to
the Term Credit Agreement and Revolving Credit Agreement.

4.3.    Non-Contravention, etc. The execution and delivery of this Agreement and
the Escrow Agreement, and the consummation by the Company of any of the
Transactions, do not and will not constitute, result in or give rise to (a) a
breach or a violation of or a default under any provision of the Organizational
Documents of the Company or any Company Subsidiary or (b) except as set forth on
Schedule 4.3 or as would not reasonably be expected to have a Material Adverse
Effect, (i) a breach or violation of or default under any provision of any
Contractual Obligation of the Company or any Company Subsidiary, (ii) the
acceleration of the time for performance of any obligation under any such
Contractual Obligation, (iii) the imposition of any Lien upon any asset of the
Company or any Company Subsidiary, (iv) a requirement that any consent under, or
waiver of, any such Contractual Obligation or Organizational Document of the
Company or any Company Subsidiary be obtained, or (v) a violation of any Legal
Requirement applicable to the Company or any Company Subsidiary.

4.4.    Licenses, Permits, Compliance with Laws, etc. Except as set forth on
Schedule 4.4, the Company and each of the Company Subsidiaries holds all
material governmental licenses, permits, franchises and other governmental
authorizations under any Legal Requirement necessary for the conduct of the
Business or to own, lease and operate its assets and properties. No suspension
or cancellation of any such material license, permit, franchise or other
governmental authorization is pending or, to the Knowledge of the Company,
threatened. Except as would not reasonably be expected to have a Material
Adverse Effect, neither the Transactions nor, to the Knowledge of the Company,
any other event that has occurred, with or without notice or lapse of time or
both, would or would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any such material license, permit, franchise
or other governmental authorization. Except as set forth on Schedule 4.4, the
Company and each Company Subsidiary is and, since January 1, 2013 has been, in
compliance in all material respects with all Legal Requirements and their
respective Organizational Documents. None of the Company or any Company
Subsidiary has received since January 1, 2013 any written notice from any
Governmental Authority regarding any actual or alleged violation of, or failure
to comply with, any Legal Requirement in any material respect. Neither the
Company nor any Company Subsidiary, nor, to the Knowledge of the Company, any
manager, director, officer, employee, agents, independent contractor or other
parties acting on behalf of the Company or any Company Subsidiary, has violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended, the U.K. Bribery Act of 2010 or any other similar Legal
Requirement. To the Knowledge of the Company, there is no investigation of,
written allegation by, or request for information from the Company or any
Company Subsidiary by any Governmental Authority regarding such Legal
Requirements that would reasonably be expected to result in any material fine,
penalty or enforcement action. To the Knowledge of the Company, none of the
Company, any Company Subsidiary, or any current or


29



--------------------------------------------------------------------------------




former managers, directors, officers, employees, agents, independent contractors
or other parties acting on behalf of the Company or any Company Subsidiary has
violated in any material respect or operated in material noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
similar Legal Requirements.

4.5.    Governmental Consents and Approvals. No authorization, consent, approval
or other order of, declaration to, or filing with, any Governmental Authority by
or on behalf of the Company or any Company Subsidiary is required for or in
connection with the execution and delivery of this Agreement or the Escrow
Agreement or the consummation of the Transactions, except for (i) such filings
as may be required under the HSR Act or the Canadian Competition Act, (ii) the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware, and (iii) such other authorizations, consents, approvals, orders,
declarations, or filings, which, in the aggregate, would not have a Material
Adverse Effect.

4.6.    Financial Statements, etc.
4.6.3.    Financial Information. True, complete and correct copies of each of
the following are attached hereto as Schedule 4.6.1:
4.6.3.1.    The audited consolidated balance sheets of the Company as of
December 31, 2014 and December 31, 2013 and the related audited consolidated
statements of income, changes in members’ equity and cash flows for the fiscal
years then ended, together with the notes thereto (the “Year End Financials”).
4.6.3.2.    An unaudited consolidated balance sheet of the Company as of
October 31, 2015 and the related unaudited consolidated statements of income and
cash flows for the ten month period ended on October 31, 2015 (the “Interim
Financials” and, together with the Year End Financials, the “Financial
Statements”).
4.6.4.    Character of Financial Information. The Financial Statements
(including the notes thereto) (i) were prepared in accordance with GAAP
consistently applied throughout the periods specified therein (except (x) as may
be indicated in the notes thereto and (y) for modifications caused by changes in
accounting rules but not required to be disclosed in the notes thereto),
(ii) present fairly in all material respects in accordance with GAAP, the
consolidated financial position, results of operations and cash flows of the
Company on the dates and for the periods specified therein, subject, in the case
of the Interim Financials, to absence of notes and normal year-end adjustments
and reclassifications and (iii) have been prepared from and in accordance with
the books and records of the Company and the Company Subsidiaries. The books of
account and other financial records of the Company and the Company Subsidiaries
accurately and fairly reflect in all material respects in reasonable detail the
transactions and the assets and liabilities of the Company and the Company
Subsidiaries.


30



--------------------------------------------------------------------------------




4.6.5.    Internal Controls. Except as set forth on Schedule 4.6.3, since
January 1, 2013, the Company’s auditor has not reported in writing to the
Company any material weakness or significant deficiency in the design or
operation of its internal controls over financial reporting, and to the
Knowledge of the Company, there are no material weaknesses or significant
deficiencies in the design or operation of the systems of internal control over
financial reporting of the Company and its Subsidiaries. Since January 1, 2013,
the Company and its Subsidiaries have not received any written complaint,
allegation or claim alleging that the Company or any Company Subsidiary has
engaged in any unlawful accounting or auditing practice.
4.6.6.    Absence of Undisclosed Liabilities. As of the date hereof, the Company
and the Company Subsidiaries do not have any Liabilities except for (i)
Liabilities reflected or reserved against in the Financial Statements, (ii)
Liabilities incurred in the ordinary course of business consistent with past
practices since October 31, 2015, (iii) executory Contractual Obligations (and
Liabilities thereunder); or (iv) other Liabilities that individually or in the
aggregate have not had and would not reasonably be expected to have a Material
Adverse Effect (none of which with respect to clause (ii) or (iii) above result
from or arise out of any breach of contract, breach of warranty, tort,
infringement, or violation in any material respect of any Legal Requirement).
4.6.7.    Accounts Receivable; Inventory. All accounts receivable reflected on
the Interim Financials or included in the assets of the Company and the Company
Subsidiaries in the calculation of the Working Capital Amount represent valid
obligations arising from bona fide sales actually made or services actually
performed in the ordinary course of business and are on account of goods or
services actually rendered. All inventory of the Company and each Company
Subsidiary is of a quality and quantity usable and saleable in the ordinary
course of business, subject to reserves established in accordance with GAAP set
forth on the Interim Financials for obsolete and slow moving items. The
aggregate value of the inventory of the Company and the Company Subsidiaries as
reflected in the Interim Financials has been recorded on the books and records
of the Company and the Company Subsidiaries at the lesser of cost or realizable
market value or adequate reserves have been provided in accordance with GAAP.
The quantities of each item of inventory are consistent with the levels of
inventory maintained in the ordinary course of business. No inventory is held on
a consignment basis.
4.6.8.    Off-balance Sheet Arrangements. Neither the Company nor any Company
Subsidiary is a party to, or has any commitment to become a party to, any joint
venture, off balance sheet partnership or any similar arrangement (including any
arrangement relating to any transaction or relationship between or among the
Company and any Company Subsidiary, on the one hand, and any Company Joint
Venture or other unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
“off balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K
under the Securities


31



--------------------------------------------------------------------------------




Exchange Act of 1934, as amended)), where the result, purpose or intended effect
of such arrangement is to avoid disclosure of any material transaction
involving, or material liabilities of, the Company or any Company Subsidiary in
the Financial Statements.
4.6.9.    CapEx Commitments. The Company and the Company Subsidiaries are not
obligated by any contract, agreement or other legally binding commitment to make
any capital expenditures materially in excess of those contemplated by the
capital expenditure projections attached as Schedule 4.6.7.

4.7.    Assets.
4.7.7.    Title. The Company and the Company Subsidiaries have good title to or,
in the case of property held or used under a lease and any other Contractual
Obligation, an Enforceable right to use, all of the properties and assets used
in or necessary to the conduct of the Business (collectively, the “Assets”). The
Assets that are owned by the Company or any Company Subsidiary are not subject
to any Lien, other than Liens described on Schedule 4.7.1 and Liens which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect.
4.7.8.    Condition and Sufficiency of Assets. Except as has not had and would
not reasonably be expected to have a Material Adverse Effect, the furniture,
machinery, equipment, vehicles and other items of tangible personal property of
the Company and the Company Subsidiaries have been maintained in accordance with
normal industry practice and are in standard operating condition and repair,
ordinary wear and tear excepted, and are adequate for the uses to which they are
being put. Except as set forth in Schedule 4.7.2, the furniture, machinery,
equipment, vehicles and other items of tangible personal property currently
owned or leased by the Company and the Company Subsidiaries, together with all
other personal properties and assets of the Company and the Company
Subsidiaries, are sufficient for the continued conduct of the Business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
Business, except in each case for failures to have such rights, property and
assets which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect.
4.7.9.    This Section 4.7 does not relate to real property or interests in real
property, such items being instead the subject of Section 4.8, or to
Intellectual Property or interests in Intellectual Property, such items being
instead the subject of Section 4.9.

4.8.    Real Property.
4.8.1.    Schedule 4.8.1 sets forth a list of the addresses of each location at
which any furniture, fixtures, machinery, equipment or inventory owned or leased


32



--------------------------------------------------------------------------------




by the Company or a Company Subsidiary is located or where the Company or a
Company Subsidiary has an office or other place of business (“Leased Real
Property”).
4.8.2.    Schedule 4.8.2(a) sets forth a true, complete and correct list of all
real property to which the Company or any of the Company Subsidiaries has fee
simple title (“Owned Real Property”), and sets forth for each such Owned Real
Property the name of the fee owner of such property and the addresses thereof.
Except as set forth on Schedule 4.8.2(b), the Company or one or more of the
Company Subsidiaries, as the case may be, has good fee simple title to the Owned
Real Property, free and clear of all Liens, other than (i) Liens which are being
contested in good faith by appropriate proceedings and (ii) any covenants,
conditions, restrictions, easements or similar encumbrances, minor title defects
or imperfections (including encroachments) which, individually or in the
aggregate, have not had and are not reasonably likely to have a Material Adverse
Effect.
4.8.3.    Schedule 4.8.3 sets forth a true, complete and correct list of all
leases or subleases of real property, currently in effect, under which the
Company or any of the Company Subsidiaries leases or subleases any real property
as tenant or subtenant (each, a “Lease”, and collectively, the “Leases”). The
Company has made available to Parent true, complete and correct copies of the
Leases in all material respects, as amended to date that are in its possession.
With respect to each Lease:
4.8.3.1.    to the Knowledge of the Company, such Lease is Enforceable by the
Company or a Company Subsidiary in all material respects; and
4.8.3.2.    except as set forth on Schedule 4.8.3.2, (i) neither the Company nor
any Company Subsidiary nor, to the Knowledge of the Company, any other party to
any of the Leases, is in material breach or material violation of, or material
default under such Lease, (ii) no event has occurred (including the failure to
obtain any consent) which, with notice or lapse of time or both, would
constitute a material breach or material violation of, or material default
under, or permit termination, modification, or acceleration thereunder or impair
any right of the Company or a Company Subsidiary to exercise and obtain the
benefit of any options contained in such Lease and (iii) neither the Company nor
any Company Subsidiary has received written notice of a breach of any material
payment obligation or obligation to make material capital expenditures under
such Lease.
4.8.4.    Except as set forth on Schedule 4.8.4, there are no rights of first
refusal or options to purchase in effect as to all or any portion of any Owned
Real Property.
4.8.5.    Except as set forth on Schedule 4.8.5, neither the Company nor any
Company Subsidiary is a party to any Lease that is accounted for by the Company
as a capitalized lease under GAAP.


33



--------------------------------------------------------------------------------




4.8.6.    The Owned Real Property and the Leased Real Property (together, the
“Real Property”) constitutes all of the material real property that the Company
and the Company Subsidiaries (or their Affiliates) own, lease, operate or
sublease in connection with the operation of the Business. The Real Property,
together with all improvements thereon, and the use thereof by the Company and
the Company Subsidiaries are in material compliance with all applicable Legal
Requirements, except as has not had and would not reasonably be expected to have
a Material Adverse Effect. Utility services adequate for the operations of the
Business as currently conducted are provided to the Real Property, and each
parcel of the Real Property has sufficient access to and from publicly dedicated
streets for the conduct of the Business, except, in any case, as has not had and
would not reasonably be expected to have a Material Adverse Effect. True,
complete and correct copies of title insurance policies title commitments, and
surveys that are in the Company or the Company Subsidiaries’ possession which
are related to the Owned Real Property have been made available to Parent.
4.8.7.    There is no pending or, to the Knowledge of the Company, threatened
condemnation, expropriation, or similar proceeding with respect to any material
portion of the Owned Real Property that would materially impair the existing use
of such Owned Real Property. Except as set forth in Section 4.8.2, none of the
Company or any of the Company Subsidiaries has assigned, transferred or pledged
any interest in any of the Owned Real Property.

4.9.    Intellectual Property Rights.
4.9.1.    Registered Intellectual Property. Schedule 4.9.1(a) lists all material
patents, patent applications, copyright registrations, registered domain names,
registered trademarks or trade names and applications for registered trademarks
and tradenames, that are owned by the Company or a Company Subsidiary (the
“Registered Intellectual Property”), and, except as disclosed on Schedule
4.9.1(b), the Company or a Company Subsidiary possesses all right, title and
interest in and to the Registered Intellectual Property, free and clear of any
Lien, other than Liens which, individually or in the aggregate, have not had and
are not reasonably likely to have a Material Adverse Effect. Except as disclosed
on Schedule 4.9.1(c), (i) the Registered Intellectual Property is not subject to
any outstanding Governmental Order that adversely affects the validity or
enforceability of, or the use of or rights to any Registered Intellectual
Property, and (ii) no Action is pending, threatened in writing or, to the
Knowledge of the Company, orally threatened that challenges the validity,
enforceability, use or ownership of any Registered Intellectual Property or any
other Intellectual Property owned or purported to be owned by the Company or any
Company Subsidiary.
4.9.2.    Right to Use Intellectual Property. The Company or a Company
Subsidiary exclusively owns all right, title and interest in and to, or
otherwise has the right to use subject only to the terms of the agreements
governing such licensed


34



--------------------------------------------------------------------------------




Intellectual Property, all Intellectual Property and information technology
assets used in the Business, and all of those rights will survive the
consummation of the Transactions unchanged; provided, however, that the
foregoing shall not be interpreted as a representation regarding infringement or
misappropriation of third party Intellectual Property, which is dealt with
exclusively in Section 4.9.5.
4.9.3.    No Public Software. Except as would not reasonably be expected to have
a Material Adverse Effect, no Public Software (i) has been or is distributed in
whole or in part in conjunction with any product or service provided or
currently contemplated to be provided by the Company or any Company Subsidiary
or (ii) has been or is made available (or is currently contemplated to be made
available) to remote users as part of a service based on Public Software that
under the relevant license would require that any source code be made available
to the users.
4.9.4.    No Defects. To the Knowledge of the Company, proprietary Software
owned by the Company or any Company Subsidiary (“Company Software”) does not
contain (i) any clock, timer, counter, or other limiting or disabling code,
design or routine or any viruses, Trojan horses, or other disabling or
disruptive codes or commands that would cause the software to be erased, made
inoperable or otherwise rendered incapable of performing in accordance with its
performance specifications and descriptions or otherwise limit or restrict any
person’s ability to use the software after a specific or random number of years
or copies or (ii) any back doors or other undocumented access mechanism allowing
unauthorized access to, and viewing, manipulation, modification or other changes
to, the software.
4.9.5.    No Infringement. Except as disclosed on Schedule 4.9.5: (i) to the
Knowledge of the Company, the conduct of the Business by the Company and the
Company Subsidiaries as currently conducted, and the Company’s and Company
Subsidiaries products, processes and services do not infringe, misappropriate or
otherwise violate or conflict with the Intellectual Property of any third party,
and have not done so since January 1, 2013, (ii) since January 1, 2013, neither
the Company nor any Company Subsidiary has received any written notice asserting
that the conduct of the Business by the Company or a Company Subsidiary
infringes or misappropriates (or that any of their respective products,
processes or services infringe or misappropriate) any Intellectual Property
owned by a third party, and (iii) to the Knowledge of the Company, the
Registered Intellectual Property and other material Intellectual Property owned
by the Company or a Company Subsidiary is not being infringed on or
misappropriated by any third party in any material respect.
4.9.6.    Trade Secrets. To the Knowledge of the Company, the Company and each
Company Subsidiary have taken measures to maintain the confidentiality and value
of the material confidential information necessary for the operation of the
Business as currently conducted, including all Company Software. To the
Knowledge of the Company, no such material confidential information has been


35



--------------------------------------------------------------------------------




disclosed by the Company to any person except pursuant to non-disclosure
agreements that obligate that Person to maintain the confidentiality of such
information.
4.9.7.    Employee and Contractor Agreements. The Company and each Company
Subsidiary have valid and enforceable written agreements with all U.S.-based
salaried employees that have conceived, developed, acquired or created any
Intellectual Property that is material to the Business of the Company and the
Company Subsidiaries, pursuant to which agreements the entire and unencumbered
right, title and interest in and to that Intellectual Property is assigned to
the Company or a Company Subsidiary and/or vests in the Company or a Company
Subsidiary by operation of Law. The Company or a Company Subsidiary owns or has
the right to use all Intellectual Property that has been developed for it by
independent contractors or third parties and is material to the Business of the
Company and the Company Subsidiaries.

4.10.    Contracts. Set forth on Schedule 4.10 hereto is a true, complete and
correct list of all of the following Contractual Obligations of the Company and
the Company Subsidiaries as of the date hereof (each, a “Contract”, and
collectively, the “Contracts”):
4.10.1.    any Contractual Obligation for the purchase or sale of inventory,
supplies, goods, products, equipment or other personal property, or for the
furnishing or receipt of services (excluding Contractual Obligations between the
Company or any Company Subsidiary and its own employees or individual
consultants), in each case involving payments that would reasonably be expected
to exceed $2,000,000 per annum or $5,000,000 during the stated term of the
Contractual Obligation;
4.10.2.    any agency, dealer, distributor, sales representative, marketing or
other similar Contractual Obligation, in each case involving payments that would
reasonably be expected to exceed $500,000 per annum or $1,000,000 during the
stated term of the Contractual Obligation;
4.10.3.    all partnership or joint venture agreements with respect to the
Company Joint Ventures or to which the Company or any Company Subsidiary is a
party;
4.10.4.    any Contractual Obligation under which the Company or any Company
Subsidiary is prohibited or restricted from competing (i) in any business, (ii)
in any geographic area, and/or (iii) for any current or potential customers
anywhere in the world;
4.10.5.    any Contractual Obligation involving employment or individual
consulting arrangements of the Company with an employee or individual consultant
providing for an annual base compensation in fiscal 2015 or 2016 in excess of
$200,000;


36



--------------------------------------------------------------------------------




4.10.6.    all collective bargaining agreements or other agreements with any
labor organization covering employees of the Company or any Company Subsidiary;
4.10.7.    all continuing Contractual Obligations entered into in connection
with any merger, consolidation or other business combination or any acquisition
or disposition of an entity or line of business during the period beginning on
July 3, 2008;
4.10.8.    any Contractual Obligation governing Debt of the Company or any
Company Subsidiary or Debt in excess of $1,000,000 owed to the Company or any
Company Subsidiary;
4.10.9.    any Contractual Obligation under which the Company is a licensor with
respect to any Intellectual Property (other than customer contracts entered into
in the ordinary course of business);
4.10.10.    any Contractual Obligation under which the Company receives any
license with respect to Intellectual Property (other than licenses of
Off-the-Shelf Software);
4.10.11.    any Contractual Obligation containing “most favored nation” pricing,
“take or pay” provisions, ongoing fulfilment or funding commitments (as
distinguished from an individual purchase or sale order, whether or not such
purchase or sale order contemplates multiple deliveries or multiple payments),
provisions granting exclusive rights with respect to the purchase, sale or
distribution of inventory, raw materials, supplies or finished goods, rights of
first refusal, rights of first offer, prospective or retroactive price
adjustment provisions that automatically adjust the pricing of products and
services in connection with price changes of natural gas or other commodities,
or similar provisions other than any such Contractual Obligation that is
terminable without penalty by the Company or any Company Subsidiary upon less
than 90 days prior written notice or that involves payments of less than
$2,000,000 per annum or $5,000,000 during the stated term of such Contractual
Obligation;
4.10.12.    any material Contractual Obligation with a Governmental Authority;
4.10.13.    any Contractual Obligation with respect to a Transaction Expense;
and
4.10.14.    any other Contractual Obligation involving payments that would
reasonably be expected to exceed $2,000,000 per annum or $5,000,000 during the
stated term of the Contractual Obligation and not otherwise listed on Schedule
4.8.3, Schedule 4.10, Schedule 4.12, Schedule 4.17 or Schedule 4.18 (excluding
any intercompany obligations between or among the Company or the Company
Subsidiaries).


37



--------------------------------------------------------------------------------




The Company has made available to Parent a true, complete and correct copy of
each of the Contracts. To the Knowledge of the Company, each Contract is
Enforceable by the Company in all material respects. Except as set forth on
Schedule 4.10, no material breach, material violation or material default by the
Company nor, to the Knowledge of the Company, by any other Person, has occurred
and is continuing under any Contract, and no event has occurred that with notice
or lapse of time would constitute such a breach, violation or default.

4.11.    Change in Condition. Since October 31, 2015, there has not been any
change or effect that constitutes a Material Adverse Effect. Except as disclosed
on Schedule 4.11, from October 31, 2015 through the date of this Agreement, (i)
the Business has been conducted in all material respects in the ordinary course
of business (except for steps taken in connection with the negotiation,
execution or delivery of this Agreement and related due diligence, or as
expressly required by this Agreement), and (ii) neither the Company nor any
Company Subsidiary has taken any action that would have required the prior
written consent of Parent under Sections 9.1 if such action had been taken after
the date of this Agreement and prior to the Closing.

4.12.    Insurance. Set forth on Schedule 4.12 is a true, complete and correct
list of all fire liability, product liability, property, casualty, directors and
officers, fiduciary liability, workers’ compensation, vehicular, and other
insurance policies by which the Company and the Company Subsidiaries are insured
(collectively, the “Insurance Policies”), true, complete and correct copies of
which have been made available to Parent. Except as set forth on Schedule 4.12,
such Insurance Policies are in full force and effect and shall remain in full
force and effect following immediately the consummation of the Transactions,
other than as replaced by a substantially similar policy prior to Closing.
Except as set forth on Schedule 4.12, the Insurance Policies do not provide for
any retrospective premium adjustment or other experience-based liability on the
part of the Company or any Company Subsidiary. To the Knowledge of the Company,
all such Insurance Policies are valid and binding in accordance with their terms
in all material respects. Except as set forth on Schedule 4.12, since January 1,
2013, neither the Company nor any Company Subsidiary has received any written
notice of cancellation of, material premium increase with respect to, or
material alteration of coverage under, any of such Insurance Policies (other
than with respect to changes in premium or coverage already reflected in the
terms of such current Insurance Policies). All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. Except as set forth on Schedule 4.12, there are no material claims
related to the Business pending under any such Insurance Policies as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. Neither the Company nor any Company
Subsidiary is in material default under, or has otherwise failed to comply with,
in any material respect, any provision contained in any such Insurance Policy.
The Insurance Policies are sufficient for compliance with all Legal Requirements
and Contractual Obligations to which the Company or any Company Subsidiary is a
party or by which it is bound, except in each case as has not had and would not
reasonably be expected to have a Material Adverse Effect.


38



--------------------------------------------------------------------------------





4.13.    Tax Matters. Except as set forth on Schedule 4.13:
4.13.1.    all material Tax Returns that were required to be filed by or with
respect to the Company or any Company Subsidiary have been duly and timely filed
(taking into account any extensions of time in which to file) with the
appropriate Tax Authority, and each such Tax Return is true, complete and
correct in all material respects;
4.13.2.    all material Taxes owed (or required to be remitted) by the Company
or any Company Subsidiary (whether or not shown or required to be shown on any
Tax Return) have been timely paid in full to the appropriate Tax Authority;
4.13.3.    all material Taxes required to have been withheld and paid in
connection with amounts paid by the Company or any Company Subsidiary to any
employee, independent contractor, customer, equity holder or other third party
have been withheld and timely paid to the appropriate Tax Authority, and each of
the Company and each Company Subsidiary has complied, in all material respects,
with all related informational reporting and back-up withholding requirements
and has maintained, in all material respects, all required records with respect
thereto;
4.13.4.    since January 1, 2013, no deficiencies have been asserted in writing
or assessments made in writing as a result of any examinations of the Tax
Returns referred to in Section 4.13.1 by the Internal Revenue Service (the
“IRS”) or any state, local or foreign Tax Authority which have not been fully
paid or resolved or adequately reserved for on the Financial Statements;
4.13.5.    since January 1, 2013, neither the Company nor any Company Subsidiary
has received written notice of any dispute or claim pending with respect to
Taxes of the Company or any Company Subsidiary which has not been resolved, and
there are no current Liens on any of the assets of the Company or any Company
Subsidiary that arose in connection with any failure (or alleged failure) to pay
any Tax other than (a) for current Taxes not yet due and payable or that are
being contested in good faith or (b) Liens which, individually or in the
aggregate, have not had and are not reasonably likely to have a Material Adverse
Effect;
4.13.6.    no outstanding waivers of statutes of limitations (other than through
extensions of time to file Tax Returns) have been given with respect to material
Taxes of the Company or any Company Subsidiary;
4.13.7.    there are no written requests for rulings or determinations in
respect of any Tax Matter pending between the Company or any Company Subsidiary
and any Tax Authority;
4.13.8.    neither the Company nor any Company Subsidiary has participated in a
“listed transaction” as defined in Treasury Regulation Section 1.6011-4(b)(2);


39



--------------------------------------------------------------------------------





4.13.9.    no Company or Company Subsidiary is a party to any Tax allocation,
sharing, reimbursement or similar agreement that is currently in effect, other
than an agreement the primary purpose of which is not Taxes;
4.13.10.    since January 1, 2013, no Company or Company Subsidiary has been a
member of any Affiliated Group filing a consolidated, combined or unitary Tax
Return (other than such a Tax Return with respect to which the Company or a
Company Subsidiary is the common parent), and no Company or Company Subsidiary
has any liability for Taxes of any Person (other than for the Company or a
Company Subsidiary) under Treasury Regulation Section 1.1502-6 (or any similar
provision of any other law) as a transferee or successor;
4.13.11.    no Company or Company Subsidiary will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any: (i) change in method of accounting initiated by
the Company or a Company Subsidiary or a Tax Authority for a taxable period
ending on or prior to the Closing Date; (ii) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Tax law) executed on or prior to the Closing Date; or (iii)
election under Section 108(i) of the Code;
4.13.12.    the Company is, and since its date of formation has been, treated as
a “partnership” for U.S. federal and applicable state income Tax purposes; each
of PGW Holdings, LLC, Pittsburgh Glass Works, LLC, PGW Auto Glass LLC, KPGW
Canadian Holdco, LLC, Pittsburgh Glass Works, ULC and KPGW European Holdco LLC
is, and since its date of formation (or, in the case of PGW Auto Glass LLC,
since July 3, 2008) has been, treated as a “disregarded entity” for U.S. federal
and applicable state income Tax purposes; and each other Company Subsidiary is,
and since its date of formation (or, in the case of PGW Technik GmbH, since
February 8, 2012) has been, treated as a corporation under Subchapter C of the
Code for U.S. federal and applicable state income Tax purposes;
4.13.13.    the unpaid Taxes of the Company and the Company Subsidiaries (i) did
not, as of December 31, 2014, exceed the reserve for Liability for Taxes (rather
than any reserve for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the Year End Financials and (ii) will
not exceed that reserve as adjusted for the passage of time through the Closing
Date in accordance with the past custom and practice of the Company and the
Company Subsidiaries in filing their Tax Returns; and
4.13.14.    except as has not had and would not reasonably be expected to have a
Material Adverse Effect, (i) the Company and each Company Subsidiary has timely
filed with the appropriate Governmental Authority all abandoned or unclaimed
property reports required to be filed by or with respect to its assets and
(ii) has properly


40



--------------------------------------------------------------------------------





paid over (or escheated) to such Governmental Authority all sums constituting
abandoned property.
This Section 4.13 and Section 4.14 together contain the sole and exclusive
representations and warranties of the Company and the Company Subsidiaries in
this Agreement with respect to Taxes, no other section of this Section 4 will be
treated as containing any express or implied representations or warranties of
the Company and the Company Subsidiaries relating to Tax matters.

4.14.    Employee Benefit Plans.
4.14.1.    Disclosure. The Company has taken all required actions to amend the
Severance Plan A, dated March 15, 2009 and revised May 1, 2010, of Pittsburgh
Glass Works, LLC (the “Severance Plan”), immediately prior to the execution
hereof, to delete in its entirety the second paragraph of Section 5.1 therein.
Set forth on Schedule 4.14.1 is a list of all Company Plans. With respect to
each Company Plan listed on Schedule 4.14.1, the Company has made available to
Parent true, complete and correct copies of each of the following, as
applicable: (i) the Company Plan document, together with all amendments thereto,
(ii) any summary plan descriptions, (iii) employee handbooks, (iv) in the case
of any Company Plan that is intended to be qualified under Section 401(a) of the
Code, a copy of the most recent determination (or opinion) letter, if any, from
the IRS, (v) non-discrimination testing results for the two (2) most recent plan
years, (vi) in the case of any Company Plan for which Forms 5500 are required to
be filed, the three most recently filed Forms 5500, with schedules attached,
(vii) the most recent actuarial valuations of any defined benefit pension plan
listed on Schedule 4.14.2 or other post-retirement benefit arrangement, such as
those listed on Schedule 4.14.5 and (viii) the most recent withdrawal liability
estimate, if any, provided by any multiemployer plan listed on Schedule 4.14.2
to the Company or any Company Subsidiary, as applicable.
4.14.2.    No Defined Benefit Pension Plans. Except as set forth on
Schedule 4.14.2, none of the Company, nor any Company Subsidiary nor any
corporation, trust, partnership or other entity that would be considered as a
single employer with the Company or any Company Subsidiary under Section
4001(b)(1) of ERISA or Sections 414(b), (c), (m) or (o) of the Code
(collectively, together with the Company and any Company Subsidiary, the
“Controlled Group Members”) has ever maintained or been required to contribute
to any Pension Plan subject to Title IV of ERISA, including any “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA. With respect to any plan listed
on Schedule 4.14.2,
4.14.2.1.    All PBGC-1s required to be filed by the Company have been timely
filed;
4.14.2.2.    All Company contributions (including all employer contributions)
that are due have been paid and all contributions for any period ending on or
before the Closing Date that are not yet due have been paid or


41



--------------------------------------------------------------------------------




accrued in accordance with the past custom and practice of the applicable
Controlled Group Member;
4.14.2.3.    No Proceeding by the PBGC to terminate any single-employer defined
benefit pension plan set forth on Schedule 4.14.2 has been commenced or, to the
Knowledge of the Company, is threatened or anticipated and, to the Knowledge of
the Company, no Proceeding by the PBGC to terminate any multiemployer plan set
forth on Schedule 4.14.2 has been commenced, or is threatened or anticipated;
4.14.2.4.    No Controlled Group Member has incurred and no Controlled Group
Member is reasonably expected to incur any liability to the PBGC (other than
PBGC premium payments) or otherwise under Title IV of ERISA (including any
withdrawal liability as defined in Section 4201 of ERISA) or under the Code with
respect to any such plan that has not been satisfied in full, or that would
reasonably be expected to result in any liability to Parent, Merger Sub or any
of their Affiliates with respect to any such plan;
4.14.2.5.    Except as set forth on Schedule 4.14.2.5, no Controlled Group
Member has withdrawn at any time within the preceding six (6) years from any
such plan that is a multiemployer plan.
4.14.3.    Company Plan Qualification; Company Plan Administration; Certain
Taxes and Penalties. Except as set forth on Schedule 4.14.3, each Company Plan
has been administered in compliance in all material respects with its terms and
applicable Legal Requirements. Each Company Plan, including any Company Plan
that is a single-employer defined benefit plan listed on Schedule 4.14.2 that is
intended to be qualified under Section 401(a) of the Code, and, to the Knowledge
of the Company, any Company Plan that is a multiemployer plan listed on Schedule
4.14.2, has received a favorable determination letter (or is entitled to rely on
a favorable opinion letter) from the IRS or has pending or has time remaining in
which to file an application for such determination from the IRS, and, to the
Knowledge of the Company, no facts or circumstances exist that would adversely
affect such qualified status. Neither the Company nor any Company Subsidiary has
been subject, or is reasonably likely to become subject, to an employer shared
responsibility payment under Section 4980H of the Code. There has been no
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) with respect to a Company Plan that would reasonably
be expected to result in material liability to the Company.
4.14.4.    All Contributions and Claims and Premiums Paid. Except as set forth
on Schedule 4.14.4, (i) all contributions required to be made by the Company or
the Company Subsidiaries on account of each Company Plan have been made or
accrued on the Financial Statements, in either case, in all material respects,
and (ii) there are no Actions relating to a Company Plan pending, threatened in
writing or, to


42



--------------------------------------------------------------------------------




the Knowledge of the Company, anticipated other than routine claims for
information or benefits in the normal course.
4.14.5.    Retiree Benefits; Certain Welfare Plans. Other than as required under
Section 601 et seq. of ERISA, Section 4980B of the Code or as described on
Schedule 4.14.5, no Company Plan that is a Welfare Plan provides benefits or
coverage following retirement or other termination of employment. Each welfare
benefit trust or fund that constitutes or is associated with a Company Plan and
that is intended to be exempt from federal income tax under Section 501(c)(9) of
the Code is so exempt. With respect to any retiree medical coverage described on
Schedule 4.14.5, as of the date hereof and to the actual Knowledge of the
Company, there have been no catastrophic claims incurred under such coverage for
which the Company could seek stop loss coverage under its stop loss insurance
policy.
4.14.6.    Change of Control Payments. Except as set forth on Schedule 4.14.6,
the execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the Transactions will not (alone or in
combination with any other event) (i) entitle any current or former employee,
consultant, officer, manager or director of the Company or any Company
Subsidiary to severance pay or any other compensatory payment, (ii) result in
any payment becoming due, accelerate the time of payment or vesting of benefits,
or increase the amount of compensation due to any current or former employee,
consultant, officer or director, (iii) result in any forgiveness of
indebtedness, trigger any funding obligation under any Company Plan or impose
any restrictions or limitations on the Company’s or any Company Subsidiary’s
rights to administer, amend, or terminate a Company Plan or (iv) result in any
payment (whether in cash or property or the vesting of property) to any
“disqualified individual” (as such term is defined in Treasury Regulation
Section 1.280G-1) that could reasonably be construed, individually or in
combination with any other such payment, to constitute an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code). Except as set forth on
Schedule 4.14.6, no person is entitled to receive any additional payment
(including any tax gross-up or other payment) from the Company or any Subsidiary
as a result of the imposition of the excise Taxes required by Section 4999 of
the Code or any Taxes required by Section 409A.

4.15.    Litigation. Except as set forth on Schedule 4.15, and except as would
not reasonably be expected to have a Material Adverse Effect, (i) there is no
Action pending or, to the Knowledge of the Company, threatened against the
Company or any Company Subsidiary or, to the Knowledge of the Company, any of
their respective directors, officers, or managers in their capacity as such and
(ii) neither the Company nor any Company Subsidiary is subject to any
Governmental Order.

4.16.    Environmental Matters. Except as set forth on Schedule 4.16, the
operations of the Company and each Company Subsidiary are, and since January 1,
2013 have been, in material compliance with applicable Environmental Law, which
compliance includes the possession of and material compliance with all material
permits required for those operations under applicable


43



--------------------------------------------------------------------------------




Environmental Law, and all such material permits are in full force and effect.
Except as set forth on Schedule 4.16, there is no Action pending or, to the
Knowledge of the Company, threatened in writing against the Company or any
Company Subsidiary, and except for matters that have been resolved neither the
Company nor any Company Subsidiary has received written notice from any other
Person, in respect of (i) material noncompliance with any Environmental Law,
(ii) any release of any Hazardous Substances on, at or from any property
presently or formerly owned, occupied, or operated by the Company or any Company
Subsidiary, or (iii) material liability or potential liability of the Company or
any Company Subsidiary under Environmental Law. Except as set forth on Schedule
4.16, no material capital expenditures are presently contemplated, proposed or
required to be incurred by the Company or any Company Subsidiary for the purpose
of complying with Environmental Law. Except as set forth on Schedule 4.16,
neither the Company nor any Company Subsidiary has treated, stored, disposed of,
arranged for or permitted the disposal of, transported, handled, or exposed any
Person to any Hazardous Substances in a manner that would reasonably be expected
to give rise to any material liability pursuant to Environment Law. There has
been no off-site disposal of Hazardous Substances that could give rise to
liability on the part of the Company or any Company Subsidiary under
Environmental Law except as would not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.16, there has been no release
or threatened release of Hazardous Substances on, upon, into or from any site
currently or, to the Knowledge of the Company, heretofore owned, leased or
otherwise used by the Company or any Company Subsidiary, other than such
releases or threatened releases that have not resulted in and are not reasonably
likely to result in material liability on the part of the Company or any Company
Subsidiary under any Environmental Law. Neither the Company nor any Company
Subsidiary has assumed any material liability contractually of any other Person
under Environmental Law. The Company has made available to Parent all material
documents in the Company’s or any Company Subsidiary’s possession relating to
the compliance of the Company and the Company Subsidiaries with, or to liability
of the Company or any Company Subsidiary under, Environmental Law or to the
environmental condition of the real property currently or formerly owned,
occupied or operated by the Company and any Company Subsidiary. NAICS (North
American Industry Classification System) code 4231 is appropriate for each
location owned or operated by the Company or any Company Subsidiary in the State
of New Jersey and no location owned or operated by the Company or any Company
Subsidiary in the State of Connecticut generates more than 100 kilograms per
month of hazardous waste.

4.17.    Labor Relations. Except as set forth on Schedule 4.17, none of the
Company or any Company Subsidiary is a party to, or bound by, any collective
bargaining agreement or other contract in effect as of the date of this
Agreement with a labor organization, trade or labor union, works council,
employees’ association or a similar organization representing employees
(collectively, “labor agreements”), nor is there, to the Knowledge of the
Company, any duty on the part of the Company or any Company Subsidiary to
bargain with any labor organization or representative and, to the Knowledge of
the Company, there are no labor organizations representing, claiming to
represent or seeking to represent any employees of the Company or any Company
Subsidiary. The Company has provided to Parent true, complete and correct copies
of: (a) each labor agreement and all material amendments, addenda, side letters
or supplements in effect as of the date of this Agreement; (b) all documents,
charges, complaints, notices or orders received by the Company or any Company
Subsidiary from the National Labor Relations Board or any state


44



--------------------------------------------------------------------------------




labor relations agency since January 1, 2013; and (c) any and all material
arbitration opinions interpreting or enforcing any labor agreement provided by
the Company or any Company Subsidiary or to which the Company or any Company
Subsidiary is a party or by which the Company or any Company Subsidiary is bound
in effect as of the date of this Agreement. None of the Company or the Company
Subsidiaries has had any strike, slow down, work stoppage, boycott, picketing,
lockout, labor dispute or threat of any of these, or union organizing activity
or questions concerning representation related to any of its employees since
January 1, 2013.

4.18.    Affiliate Transactions. Except as set forth on Schedule 4.18, the
Company, Blocker, and the Company Subsidiaries are not party to any Contractual
Obligation with any Company Member or any Affiliate of any Company Member and
none of the Company, Blocker or any Company Subsidiaries has been party to any
transaction involving any Company Member or Affiliate of any Company Member
(other than the payment of salaries, benefits and other compensation in the
ordinary course) since January 1, 2015.

4.19.    Customers and Suppliers.
4.19.1.    Schedule 4.19.1 sets forth the top twenty (20) customers to whom any
of the Company or the Company Subsidiaries has sold goods or services for the
fiscal year ending December 31, 2015. Since January 1, 2015, none of the Company
or any Company Subsidiary has received any written notice that any such customer
has ceased, or intends to cease, to purchase goods or services from the Company
or any Company Subsidiary or to otherwise terminate or materially reduce its
relationship with the Company or any Company Subsidiary.
4.19.2.    Schedule 4.19.2 sets forth the top twenty (20) suppliers or vendors
to whom any of the Company or the Company Subsidiaries has paid consideration
for goods or services rendered for the fiscal year ending December 31, 2015.
Since January 1, 2015, none of the Company or any Company Subsidiary has
received any written notice that any such supplier or vendor has ceased, or
intends to cease, to supply goods or services to the Company or any Company
Subsidiary or to otherwise terminate or materially reduce its relationship with
the Company or any Company Subsidiary.

4.20.    Product Warranty. Since January 1, 2013, no warranties have been given
by the Company or any Company Subsidiary other than in the ordinary course of
business, and there have not been any material product recalls. Since January 1,
2013, neither the Company nor any Subsidiary has had any material liability or
obligation in respect of product recalls.

4.21.    Financial Advisory, Finder’s or Broker’s Fees. No financial advisor,
finder, agent or similar intermediary other than Jefferies LLC and Nomura
Securities International, Inc. has acted on behalf of the Company or any Company
Subsidiary in connection with this Agreement or the Transactions, and there are
no brokerage commissions, finders’ fees or similar fees or commissions payable
in connection therewith based on any agreement, arrangement or understanding
with the Company or any Company Subsidiary or on any action taken by the Company
or any Company Subsidiary other than fees and commissions that will be paid at
or prior


45



--------------------------------------------------------------------------------




to Closing to Jefferies LLC and Nomura Securities International, Inc. There are
no continuing Contractual Obligations of the Company or any Company Subsidiary
to any financial advisor, finder agent or similar intermediary in connection
with any other past, current or prospective transaction.

5.
REPRESENTATIONS AND WARRANTIES RELATED TO BLOCKER.

Except as provided in the disclosure schedules delivered by Blocker Seller to
Parent and Merger Sub in connection with the execution and delivery of this
Agreement (the “Blocker Schedules” and, together with the Company Schedules, the
“Schedules”), Blocker Seller represents and warrants to Parent and Merger Sub as
follows:

5.1.    Organization, Power and Standing of Blocker. Blocker is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware. Blocker Seller has provided Parent with true, complete and
correct copies of the Organizational Documents of Blocker.

5.2.    Capitalization.
5.2.8.    Authorized and Outstanding Stock. The authorized and issued and
outstanding capital stock of Blocker, including the ownership thereof, is as set
forth on Schedule 5.2.1. All of the issued and outstanding shares of capital
stock of Blocker have been duly authorized and validly issued, are fully paid
and nonassessable, and were not issued in violation of any preemptive or similar
rights or in violation of any applicable securities or other Legal Requirement.
There are no other Equity Interests in Blocker.
5.2.9.    Contractual Obligations. Except as set forth on Schedule 5.2.2,
Blocker is not party to any Contractual Obligations.

5.3.    No Conflict; Consents. The consummation of the Transactions in
accordance with the terms hereof, do not (i) violate, conflict with, breach or
result in a default (whether after the giving of notice, lapse of time or both)
under, give rise to a right of termination of, or modification of any provision
of, or require any notice or approval under, any Contractual Obligation of
Blocker or by which Blocker’s assets are bound, (ii) conflict with, or result in
any violation of, any provision of the Blocker’s Organizational Documents, or
(iii) violate or result in a violation of, or constitute a default under
(whether after the giving of notice, lapse of time or both), any provision of
any Legal Requirement, or any restriction imposed by, any Governmental Authority
applicable to Blocker. No notice to, declaration or filing with, or consent or
approval of any Governmental Authority is required by or with respect to Blocker
in connection with the consummation by Blocker of the Transactions in accordance
with the terms hereof, except for (i) the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware and (ii) such filings as
may be required under the HSR Act or the Canadian Competition Act.

5.4.    Assets, Liabilities, Activities. Except as set forth on Schedule 5.4,
the assets of Blocker consist solely of Company Class A-2 Units and cash. Except
as set forth on Schedule 5.4,


46



--------------------------------------------------------------------------------




Blocker has no Contractual Obligations. Since its formation, Blocker’s only
activities have consisted of holding Company Class A-2 Units and other
activities incidental thereto. Blocker has no employees and had never had any
employees. At the Effective Time, Blocker shall not have any outstanding
obligations or liabilities relating to fees and expenses of lawyers, accountants
or other professionals (other than amounts that will be paid solely by Blocker
Seller). Blocker neither has nor ever had any liability with respect to any
employee plan, program, agreement or arrangement which, if maintained or
contributed to by the Company, would be an Employee Plan.

5.5.    Financial Statements, etc. True, complete and correct copies of the
unaudited balance sheets of the Blocker as of December 31, 2014 and December 31,
2013 and the related unaudited statements of income for the fiscal years then
ended (the “Blocker Financial Statements”) are attached hereto as Schedule 5.5.
The Blocker Financial Statements present fairly in all material respects the
financial position and results of operation of the Blocker on the dates and for
the periods specified therein, subject to absence of notes. The Blocker
Financial Statements have been prepared from and in accordance with the books
and records of the Blocker.

5.6.    Taxes. Except as set forth on Schedule 5.6:
5.6.1.    all material Tax Returns that were required to be filed by or with
respect to Blocker have been duly and timely filed (taking into account any
extensions of time in which to file) with the appropriate Tax Authority, and
each such Tax Return is true, complete and correct in all material respects;
5.6.2.    all material Taxes owed (or required to be remitted) by Blocker
(whether or not shown or required to be shown on any Tax Return) have been
timely paid in full to the appropriate Tax Authority;
5.6.3.    all material Taxes required to have been withheld and paid in
connection with amounts paid by Blocker to any employee, independent contractor,
customer, equity holder or other third party have been withheld and timely paid
to the appropriate Tax Authority, and Blocker has complied, in all material
respects, with all related informational reporting and back-up withholding
requirements and has maintained, in all material respects, all required records
with respect thereto;
5.6.4.    since January 1, 2013, no deficiencies have been asserted in writing
or assessments made in writing as a result of any examinations of the Tax
Returns of Blocker by the IRS or any state, local or foreign Tax Authority which
have not been fully paid or resolved or adequately reserved for in the Financial
Statements;
5.6.5.    since January 1, 2013, Blocker has not received written notice of any
dispute or claim pending with respect to Taxes of Blocker which has not been
resolved, and there are no current Liens on any of the assets of Blocker that
arose in connection with any failure (or alleged failure) to pay any Tax other
than (a) for current Taxes not yet due and payable or that are being contested
in good faith or (b) Liens which, individually or in the aggregate, have not had
and are not reasonably likely to have a Material Adverse Effect;


47



--------------------------------------------------------------------------------




5.6.6.    no outstanding waivers of statutes of limitations (other than through
extensions of time to file Tax Returns) have been given with respect to material
Taxes of Blocker;
5.6.7.    there are no written requests for rulings or determinations in respect
of any Tax Matter pending between Blocker and any Tax Authority;
5.6.8.    Blocker has not been a member of any Affiliated Group filing a
consolidated, combined or unitary Tax Return, and Blocker has no liability for
Taxes of any Person (other than for Blocker or the Company or its Subsidiaries)
under Treasury Regulation Section 1.1502-6 (or any similar provision of any
other law) as a transferee or successor; and
5.6.9.    Blocker is, and since its date of formation has been, treated as a
corporation under Subchapter C of the Code for U.S. federal and applicable state
income Tax purposes.
This Section 5.6 represents the sole and exclusive representations and
warranties with respect to Blocker regarding Taxes, no other section of this
Section 5 will be treated as containing any express or implied representations
or warranties of Blocker relating to Taxes.

5.7.    Ownership of Units. Blocker is the sole record holder of each issued and
outstanding Class A-2 Unit set forth opposite its name on Schedule 4.2.1, free
and clear of all Liens other than restrictions on transfer imposed by securities
laws and the Company’s Organizational Documents. Except as set forth in the
Company’s Organizational Documents, Blocker has not granted any option or right,
and is not a party to or bound by any agreement, that requires, or upon the
passage of time, the payment of money or occurrence of any other event would
require, it to transfer any of its Class A-2 Units to any Person.

6.
REPRESENTATIONS AND WARRANTIES OF BLOCKER SELLER.

Except as provided in the Blocker Schedules, Blocker Seller represents and
warrants to Parent and Merger Sub as follows:

6.1.    Organization, Power and Standing of Blocker Seller. Blocker Seller is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the Transactions.

6.2.    Authorization and Enforceability. This Agreement has been duly
authorized, executed and delivered by Blocker Seller and, assuming the due
authorization, execution and delivery by the other parties thereto, this
Agreement is Enforceable against Blocker Seller in accordance with its terms.
Blocker Seller has caused the Blocker to duly authorize and approve the Merger.


48



--------------------------------------------------------------------------------





6.3.    Non-Contravention, etc. The execution and delivery of this Agreement by
Blocker Seller and the consummation by it of the sale of the Purchased
Securities hereunder and the consummation by Blocker Seller and Blocker of the
Transactions in accordance with the terms and conditions of this Agreement do
not and will not constitute, result in or give rise to a breach or violation of
or default under any provisions of any Contractual Obligation or the
Organizational Documents of Blocker Seller or Blocker or a violation of any
Legal Requirement applicable to Blocker Seller or Blocker. No notice to,
declaration or filing with, or consent or approval of any Governmental Authority
is required by or with respect to Blocker Seller in connection with the
execution and delivery by Blocker Seller of this Agreement, and the consummation
by Blocker Seller of the Transactions in accordance with the terms hereof,
except for (i) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware and (ii) such filings as may be required under
the HSR Act or the Canadian Competition Act.

6.4.    Ownership and Transfer of the Purchased Securities. Blocker Seller is
the record and beneficial owner of the Purchased Securities, free and clear of
any and all Liens. Upon execution and delivery of this Agreement and the
documentation required hereby, the delivery of the Purchased Securities shall
convey to Parent good and marketable title to such Purchased Securities, free
and clear of any and all Liens.

6.5.    Litigation. There is no Action pending or threatened in writing against
Blocker Seller or its Affiliates (other than the Company and the Company
Subsidiaries) (i) which has had or would have a material adverse effect on the
ability of Blocker Seller to perform its obligations under this Agreement or
(ii) which seeks rescission of or seeks to enjoin the consummation of this
Agreement or any of the Transactions.

6.6.    Financial Advisory, Finder’s or Broker’s Fees. No financial advisor,
finder agent or similar intermediary has acted on behalf of Blocker Seller or
Blocker in connection with this Agreement or the Transactions, and there are no
brokerage commissions, finders’ fees or similar fees or commissions payable in
connection therewith based on any agreement, arrangement or understanding with
Blocker Seller or Blocker or on any action taken by Blocker Seller or Blocker.
There are no continuing Contractual Obligations of Blocker to any financial
advisor, finder agent or similar intermediary in connection with any other past,
current or prospective transaction.

7.
REPRESENTATIONS AND WARRANTIES OF THE EQUITYHOLDER PARTIES.

Each Seller other than Blocker Seller represents and warrants to Parent and
Merger Sub solely as to itself and no other Seller as follows:

7.1.    Organization, Power and Standing of Seller. Such Seller is an entity
duly organized, validly existing and in good standing under the laws of the
state of its formation and has all requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the Transactions.

7.2.    Authorization and Enforceability. This Agreement has been duly
authorized, executed and delivered by such Seller and, assuming the due
authorization, execution and delivery


49



--------------------------------------------------------------------------------




by the other parties thereto, this Agreement is Enforceable against such Seller
in accordance with its terms.

7.3.    Non-Contravention, etc. The execution and delivery of this Agreement by
such Seller and the consummation by such Seller of the Transactions in
accordance with the terms and conditions of this Agreement do not and will not
constitute, result in or give rise to a breach or violation of or default under
any provisions of any Contractual Obligation or the Organizational Documents of
such Seller (if applicable) or a violation of any Legal Requirement applicable
to such Seller.

7.4.    Governmental Consents and Approvals. No authorization, consent, approval
or other order of, declaration to, or filing with, any Governmental Authority by
or on behalf of such Seller is required for or in connection with the execution
and delivery of this Agreement or the consummation of the Transactions, except
for (i) such filings as may be required under the HSR Act or the Canadian
Competition Act, (ii) the filing of the Certificate of Merger with the Secretary
of State of the State of Delaware, and (iii) such authorizations, consents,
approvals or other orders, declarations, or filings, which, in the aggregate,
would not reasonably be expected to have a material adverse effect on the
ability of such Seller to consummate the Transactions or to perform such
Seller’s obligations under this Agreement and the Escrow Agreement.

7.5.    Ownership Units. Such Seller is the record and beneficial owner of the
Class A-1 Units set forth next to such Seller’s name on Schedule 4.2.1, free and
clear of any and all Liens.

7.6.    Litigation. There is no Action pending or threatened in writing against
such Seller (i) that has had or would have a material adverse effect on the
ability of such Seller to perform its obligations under this Agreement or (ii)
which seeks rescission of or seeks to enjoin the consummation of this Agreement
or any of the Transactions.

7.7.    Financial Advisory, Finder’s or Broker’s Fees. No financial advisor,
finder agent or similar intermediary has acted on behalf of such Seller in
connection with this Agreement or the Transactions, and there are no brokerage
commissions, finders’ fees or similar fees or commissions payable in connection
therewith based on any agreement, arrangement or understanding with such Seller
or on any action taken by such Seller. There are no continuing Contractual
Obligations of such Seller to any financial advisor, finder agent or similar
intermediary in connection with any other past, current or prospective
transaction.

8.
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB.

Parent and Merger Sub, jointly and severally, represent and warrant to the
Company and Blocker Seller that:

8.1.    Corporate Matters.
8.1.1.    Organization, Power and Standing of Parent and Merger Sub. Parent is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power


50



--------------------------------------------------------------------------------




and authority to execute and deliver this Agreement and the Escrow Agreement, to
perform its obligations under such agreements and to consummate the
Transactions. Merger Sub is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite limited liability company power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the Transactions.
8.1.2.    Authorization and Enforceability. This Agreement has been, and the
Escrow Agreement (in the case of Parent) will be, duly authorized, executed and
delivered by each of Parent and Merger Sub, as applicable, and, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
each such agreement is (or, in the case of the Parent, the Escrow Agreement will
be) Enforceable against Parent and/or Merger Sub, as applicable, in accordance
with its terms.
8.1.3.    Non-Contravention, etc. The execution and delivery of this Agreement
and the Escrow Agreement (in the case of Parent) by each of Parent and/or Merger
Sub, as applicable, and the consummation by each them of the Transactions, do
not and will not constitute, result in or give rise to a breach or violation of
or a default under any provision of any Contractual Obligation or the
Organizational Documents of Parent or Merger Sub or a violation of any Legal
Requirement applicable to Parent or Merger Sub.

8.2.    Governmental Consents and Approvals. No authorization, consent, approval
or other order of, declaration to, or filing with, any Governmental Authority by
or on behalf of Parent or Merger Sub is required for or in connection with the
execution and delivery of this Agreement or the Escrow Agreement or the
consummation of the Transactions, except for (i) such filings as may be required
under the HSR Act or the Canadian Competition Act, (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware, and
(iii) a such authorizations, consents, approvals or other orders, declarations,
or filings, which, in the aggregate, would not reasonably be expected to have a
material adverse effect on the ability of Parent or Merger Sub to consummate the
Transactions or to perform their obligations under this Agreement and the Escrow
Agreement.

8.3.    Sufficiency of Funds. Parent and Merger Sub have, and will have on the
Closing Date, sufficient funds in immediately available cash to make all
payments required by Section 3.4 and otherwise consummate the Transactions and
pay all related fees and expenses. There are no circumstances or conditions that
would reasonably be expected to delay or prevent the availability of such funds
at the Closing. Each of Parent and Merger Sub understands and acknowledges that
the obligations of Parent and Merger Sub to consummate the Transactions are not
in any way contingent upon or otherwise subject to Parent’s or Merger Sub’s
consummation of any financing arrangement or obtaining of any financing, or the
availability, grant, provision or extension of any financing to Parent or Merger
Sub.

8.4.    Litigation. There is no Action pending or threatened in writing (i)
against Parent, Merger Sub or any of their respective Affiliates which has had
or would reasonably be expected to have a material adverse effect on the ability
of Parent or Merger Sub to perform its obligations


51



--------------------------------------------------------------------------------




under this Agreement or the Escrow Agreement or (ii) which seeks rescission of
or seeks to enjoin the consummation of this Agreement or the Escrow Agreement or
any of the Transactions.

8.5.    Brokers, etc. No broker, finder, investment bank or similar agent is
entitled to any brokerage or finder’s fee in connection with the Transactions
based upon agreements or arrangements made by or on behalf of Parent, Merger Sub
or any of their respective Affiliates.

8.6.    Accuracy of Certain Other Statements. Each of the statements contained
in Exhibit A to the side letter delivered by Parent to the Company on the date
hereof regarding Parent’s relationships with the Persons identified therein are
true, correct and complete in all material respects.

9.
CERTAIN AGREEMENTS OF THE PARTIES.


9.1.    Conduct of Business. Except as otherwise set forth on Schedule 9.1 or as
otherwise contemplated by this Agreement, from the date of this Agreement
through the earlier of the Effective Time or the termination of this Agreement
in accordance with its terms, unless Parent provides its prior written consent
(which will not be unreasonably withheld, conditioned or delayed), the Company
and each Company Subsidiary will (i) conduct the Business in all material
respects in the ordinary course of business consistent with past practices and
(ii) use commercially reasonable efforts, consistent with past practices, to
(a) maintain the value of the Business as a going concern, (b) keep available
the services of the current officers, key employees of, and consultants to, the
Company or any of the Company Subsidiaries (subject to termination in the
ordinary course of business or as permitted by this Section 9.1), and (c) keep
its business and operations intact and preserve its material rights, franchises,
goodwill and relations with its clients, customers, lessors, suppliers and
others with whom it does business so that they will be preserved after the
Closing. Except as otherwise set forth on Schedule 9.1 or as otherwise
contemplated by this Agreement, from the date of this Agreement through the
earlier of the Effective Time or the termination of this Agreement in accordance
with its terms, the Company will not, and will not cause or permit any Company
Subsidiary to, without the prior written consent of Parent, which will not be
unreasonably withheld, conditioned or delayed:
9.1.1.    amend the Organizational Documents of the Company, any Company
Subsidiary or vote in favor of or otherwise consent to any amendment to the
Organizational Documents of any Company Joint Venture;
9.1.2.    transfer, issue, sell or dispose of any Equity Interests of the
Company or any Company Subsidiary or any of its interest in any Company Joint
Venture (other than any issuance of Company Class A Units upon exercise of any
Company Unit Option in effect on the date hereof and in accordance with the
terms thereof or as expressly contemplated by this Agreement), or repurchase,
redeem or otherwise acquire any Equity Interests of the Company or any Company
Subsidiary (other than repurchases made in connection with the termination of
employment of employees of the Company or any Company Subsidiary);


52



--------------------------------------------------------------------------------




9.1.3.    make any Distributions or transfers of assets to a Company Member
(other than compensation paid to any manager, director, officer, employee or
individual consultant to, or agent of, the Company in the ordinary course of
business or cash dividends and distributions made to holders of Equity Interests
in the Company or any Company Subsidiaries in accordance with the applicable
Organizational Documents);
9.1.4.    sell, lease, transfer, license or otherwise dispose of or encumber any
material assets except (i) for sales or other dispositions of inventory or
equipment in the ordinary course of business, (ii) pursuant to existing
Contracts, or (iii) non-exclusive license agreements entered into with
customers, distributors, or original equipment manufacturers in the ordinary
course of business;
9.1.5.    enter into, amend or modify in any material respect or terminate any
Contractual Obligation that, if entered into as of or prior to the date hereof,
would constitute a Contract or Lease, except in the ordinary course of business
or as required by applicable Legal Requirements, or enter into any Contractual
Obligation for the purchase of real property;
9.1.6.    other than in the ordinary course of business (i) cancel or compromise
any Debt or claim, (ii) waive or release any right of material value or (iii)
institute, settle or agree to settle any Action, in the case of each of the
foregoing clauses (i), (ii) and (iii), involving any amount greater than
$500,000;
9.1.7.    acquire or invest in the Equity Interests of, or lend or contribute
capital to, any Person that is not a Company Subsidiary or such Person’s
business (whether by merger, sale of stock, sale of assets or otherwise);
9.1.8.    enter into or modify any employment contract or increase (i) the base
salary, (ii) the bonus opportunity, (iii) severance or (iv) the employee
benefits of any manager, director, officer, employee, or consultant to, or agent
of, the Company or any Company Subsidiary, except for increases in the ordinary
course of business or as required by a Contract or Company Plan in effect as of
the date hereof or as required by applicable Legal Requirements;
9.1.9.    incur any Debt except (i) any capital lease listed on Schedule 4.2.6
or a capital lease that has a value of less than $500,000 in the aggregate and
(ii) bank debt incurred in the ordinary course of business under the Term Credit
Agreement or Revolving Credit Agreement;
9.1.10.    assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the Debt or other Liabilities,
or incur or provide any other Guarantee, of any Person that is not a Company
Subsidiary or the Company, except in the ordinary course of business consistent
with past practice and permitted by the Term Credit Agreement or Revolving
Credit Agreement;


53



--------------------------------------------------------------------------------




9.1.11.    incur Liens, except for Liens securing Debt not prohibited by
Section 9.1.9;
9.1.12.    enter into any transaction (other than on an arm’s-length basis) with
any Affiliate, any of the Company Members or any Affiliate thereof, other than
ordinary course transactions with employees consisting of the payment of
benefits or compensation or reimbursement of expenses or ordinary course
transactions (on an arm’s-length basis) consistent with past practices with PPG
Industries, Inc. or any of its Affiliates;
9.1.13.    settle or compromise any claim or liability with respect to a
material amount of Tax, change (or make a request to any Tax Authority to
change) any material Tax election or other aspect of its method of accounting
for Tax purposes, enter into any closing agreement relating to Taxes, file any
material amended Tax Return, or consent to any extension or waiver of the
limitation period applicable to any material Tax claim or assessment (other than
pursuant to an extension of time to file a Tax Return);
9.1.14.    adopt a plan of complete or partial liquidation, dissolution,
restructuring or recapitalization;
9.1.15.    change its auditor or change its methods of accounting or accounting
practices (including with respect to reserves) in effect as of the date of this
Agreement except as required by changes in GAAP;
9.1.16.    establish, adopt, enter into, or terminate any Company Plan, or
modify in any material respect the terms of any employee benefit under a Company
Plan , in each case, other than as may be required under this Agreement or by
Legal Requirements;
9.1.17.    pay any severance or termination pay other than in the ordinary
course of business consistent with past practice or as required by any Contract
identified on Schedule 4.10 or a Company Plan existing as of the date of this
Agreement;
9.1.18.      hire, terminate (except for cause) or transfer any (A) officer,
vice president or similar employee with senior management responsibilities, or
(B) other than in the ordinary course of business consistent with past practice,
hire any non-officer or non-vice president or similar employee;
9.1.19.    effect or permit a “mass layoff” or “plant closing” as those terms
are defined under the WARN Act or engage in any action or conduct that triggers
application of the WARN Act;
9.1.20.    except as required by any Legal Requirement (in which case reasonable
advance notice will be provided to Parent and Merger Sub), recognize any


54



--------------------------------------------------------------------------------




labor union or any other association as the bargaining representative of any
employees; or
9.1.21.    except as required by any Legal Requirement (in which case reasonable
advance notice will be provided to Parent and Merger Sub), enter into any
collective bargaining agreement, or negotiations for a collective bargaining
agreement, with any labor union or other association with respect to any
employees;
9.1.22.    enter into any agreement or arrangement that limits or otherwise
expressly restricts the Company or any of its Subsidiaries or any of their
present or future Affiliates or any successor thereto from engaging or competing
in any line of business and/or in any location;
9.1.23.    abandon, invalidate, voluntarily permit to lapse, or fail to pay any
periodic filing and maintenance fees with respect to any material Intellectual
Property;
9.1.24.    allow any policies or binders of insurance coverage in effect as of
the date hereof to lapse or otherwise become ineffective, other than those that
are replaced by a substantially similar policy; or
9.1.25.    enter into any Contractual Obligation to do any of the actions
referred to in Section 9.1.1 through Section 9.1.24.
Other than the right to consent or withhold consent with respect to the
foregoing matters (which consent will not be unreasonably withheld, delayed or
conditioned), nothing contained in this Agreement will give to Parent or Merger
Sub, directly or indirectly, any right to control or direct the operations of
the Company or any Company Subsidiary prior to the Closing.

9.2.    Preparation for Closing. Merger Sub and Parent, on the one hand, and the
Company, on the other hand, will use reasonable best efforts to take or cause to
be taken all actions necessary or desirable to bring about the fulfillment of
each of the conditions precedent to the obligations of the other set forth in
this Agreement including making all necessary registrations and filings
(including filings under the HSR Act, the Canadian Competition Act and any other
applicable Legal Requirements) with any Governmental Authority, and obtaining
all necessary waivers, consents and approvals from, and taking all steps to
avoid any action or proceeding by, any Governmental Authority, subject to the
following:
9.2.10.    Regulatory Compliance.
9.2.10.1.    Parent, Merger Sub and the Company will use their reasonable best
efforts to prepare, and as promptly as practicable make, all necessary
registrations and filings with the appropriate Governmental Authorities,
including a notification with respect to the Transactions pursuant to the HSR
Act, a request for an advance ruling certificate pursuant to Section 102 of the
Canadian Competition Act and notifications pursuant to Part IX


55



--------------------------------------------------------------------------------




of the Canadian Competition Act (the “Competition Act Filing”), or any
notification required pursuant to any other applicable foreign antitrust or
competition laws or regulations (indicating with each such notification and
filings a request for early termination or acceleration of any applicable
waiting period), supply all information requested by Governmental Authorities in
connection with the HSR Act notification, the Competition Act Filing, or any
other applicable foreign antitrust or competition laws or regulations and will
consider in good faith the views of the other party in responding to any such
request. Parent will be solely responsible for all filing fees required to be
paid in connection therewith. The parties will use their respective reasonable
best efforts and will cooperate fully with one another to comply as promptly as
practicable with all governmental requirements applicable to the Transactions
and to obtain promptly all approvals, orders, permits or other consents of any
applicable Governmental Authorities necessary for the consummation of the
Transactions. Each of the parties will furnish to the other parties and, upon
request, to any Governmental Authorities, such information and assistance as may
be reasonably requested in connection with the foregoing, including by
responding promptly to and complying fully with any request for additional
information or documents under the HSR Act, the Canadian Competition Act or any
other applicable foreign antitrust or competition laws or regulations. The
parties will use their respective reasonable best efforts to resolve favorably
any review or consideration of the antitrust aspects of the Transactions by any
Governmental Authority with jurisdiction over the enforcement of any applicable
antitrust laws.
9.2.10.2.    In furtherance and not in limitation of the covenants of the
parties contained in this Section 9.2.1, each party hereto will each use its
reasonable best efforts to (i) avoid the entry of, or have vacated or
terminated, any Governmental Order that would restrain, prevent or delay the
consummation of the Transactions, including, without limitation by defending
through litigation on the merits any claim asserted in any court, agency or
other proceeding by any Person, including a Governmental Authority, and (ii)
avoid or eliminate any impediment under any applicable Legal Requirement related
to antitrust that may be asserted by any Governmental Authority with respect to
the Transactions so as to enable their consummation as soon as reasonably
possible; provided that no party shall be required to proffer or agree to
license, sell or lease or otherwise dispose of or hold separate pending such
disposition any of its or its Affiliates’ assets, rights, product lines,
businesses or other operations or assets.
9.2.10.3.    Each of the Company, Parent and Merger Sub will promptly notify the
other parties of any substantive communication it or its Affiliates receive from
any Governmental Authority relating to the matters that are the subject of this
Agreement and permit the other parties hereto to


56



--------------------------------------------------------------------------------




review in advance any proposed communication by it to any Governmental
Authority. None of the Company, Parent or Merger Sub will agree to participate
in any meeting with any Governmental Authority in respect of any filings,
investigation or other inquiry with respect to this Agreement or the
Transactions unless it consults with the other parties in advance and, to the
extent permitted by such Governmental Authority, gives the other parties hereto
the opportunity to attend and participate at such meeting.
9.2.11.    Consents, etc. Prior to the Closing Date, upon Parent’s written
request and at Parent’s expense, the Company will use commercially reasonable
efforts (but the Company will have no obligation to pay any fees or incur any
expenses or other Liabilities) to secure such written consents or waivers under
or with respect to the Contractual Obligations described on Schedule 9.2.2;
provided, that Parent shall be primarily responsible for drafting all proposed
consent or waiver documentation (subject to the Company’s review and reasonable
comment); provided, further, that the obtaining of any such consents or waivers
shall not be deemed to be conditions to the obligations of the parties to
consummate the Transactions contemplated hereby, and the failure to obtain any
such consents or waivers shall not be a breach of this Agreement by the Company.

9.3.    Employees.
9.3.1.    Parent shall cause the Company, and if applicable, the Company
Subsidiaries, to provide to their respective employees benefit plans, programs
and arrangements with compensation and benefits (other than equity-based
compensation) that are substantially similar in the aggregate to those provided
to similarly situated employees of Parent and its Subsidiaries. Nothing set
forth in this Section 9.3.1 will create a contract of employment with or for the
benefit of any employee, or change such employee’s status as an employee
at-will. Before December 31, 2016, neither Parent nor the Company or any of the
Company Subsidiaries (including any person or committee thereof) shall be
permitted to modify, amend, terminate or discontinue, in whole or in part, any
or all of the provisions of the Severance Plan as in effect immediately prior to
the Closing Date. For the avoidance of doubt, any amendment, modification,
termination or discontinuance of the Severance Plan on or after December 31,
2016 shall not affect a participant’s right to benefits under the Severance Plan
to which the participant became entitled prior to such amendment, modification,
termination or discontinuance.
9.3.2.    With respect to any employee benefit plan, program or policy that is
made available after the Closing Date to any employee of the Company or any
Company Subsidiary as of the Effective Time (a “Company Employee”): (i) all
periods of service with the Company or any Company Subsidiary, as applicable, or
any predecessor entity thereto, by any such employee prior to the Closing Date
will be credited for eligibility, participation and vesting purposes (but not
benefit accrual purposes) under such plan, program or policy and for purposes of
calculating benefits


57



--------------------------------------------------------------------------------




under any severance, sick leave or vacation plans, and (ii) with respect to any
Welfare Plans for which such employee may become eligible after the start of the
plan year in which the Closing occurs, the Parent shall or shall make
commercially reasonable efforts to cause such plans to provide credit for the
year in which the Closing occurs for any co-payments or deductibles and maximum
out-of-pocket payments by such employees and to waive all pre-existing condition
exclusions and waiting periods, other than (x) to the extent permitted by
applicable Legal Requirements, limitations or waiting periods that had not been
satisfied under the corresponding Company Plan and (y), in the case of
sub-clauses (i) and (ii), to the extent that such credit would result in a
duplication of benefits with respect to the same period of service, under
corresponding Company Plans prior to the Closing Date. Parent will or will cause
the Company to, and if applicable, the Company Subsidiaries to, recognize
vacation days previously accrued and reserved by the Company or any Company
Subsidiary immediately prior to the Closing Date.
9.3.3.    The parties hereto acknowledge and agree that all provisions contained
in this Section 9.3 are included for the sole benefit of the respective parties
hereto and shall not create any right, including any third-party beneficiary
right, (i) of any employee, former employee or any participant or any
beneficiary thereof in any Company Plan or any Employee Plan of Parent, the
Company or any Company Subsidiary, or (ii) to employment or continued employment
or any term or condition of employment with Parent, the Company or any Company
Subsidiary or any Affiliate thereof. Nothing in this Agreement, express or
implied, shall (i) be construed as an amendment to or adoption of any collective
bargaining agreement, Company Plan, or any other employee benefit or
compensation plan, program or arrangement of Parent, the Company, any Company
Subsidiary, or any Affiliate thereof, or (ii) interfere with or limit Parent’s,
the Company’s or any Company Subsidiaries’ or any of their Affiliate’s ability
to amend, modify or terminate any collective bargaining agreement, Company Plan
or any other benefit or compensation plan, program, agreement, policy, contract
or arrangement or to terminate the employment of any Company Employee for any
reason, in each case in accordance with its terms.

9.4.    Access Prior to Closing.
9.4.1.    The Company will, and will cause each Company Subsidiary to, permit
Parent and its directors, officers, employees, agents, attorneys, accountants,
investment bankers and other appropriate representatives to have reasonable
access, from the date of this Agreement through the earlier of the Effective
Time or the termination of this Agreement in accordance with its terms, to the
employees, properties and books and records of the Company and each of the
Company Subsidiaries, (i) during normal working hours, (ii) under the reasonable
supervision of the personnel of the Company and the Company Subsidiaries, (iii)
at Parent’s expense and (iv) upon reasonable notice, to familiarize itself with
the respective properties, business and operating and financial conditions of
the Company and the Company Subsidiaries to the extent that Parent and its
representatives do not


58



--------------------------------------------------------------------------------




unreasonably disrupt the personnel and operations of the Company and the Company
Subsidiaries. Notwithstanding anything to the contrary set forth in this
Agreement, (x) no such Person will have access (1) to personnel records of the
Company or any Company Subsidiary relating to individual performance or
evaluation records, medical histories or other information which in the
Company’s good faith opinion is sensitive or the disclosure of which could
subject the Company or any Company Subsidiary to risk of liability or (2) for
purposes of conducting any environmental sampling or testing except with the
Company’s prior written consent and (y) neither the Company nor any Company
Subsidiary will be required to disclose any information if doing so (1) could
violate any Contractual Obligation or Legal Requirement to which the Company or
any Company Subsidiary is a party or is subject or (2) it believes in good faith
could result in a loss of the ability to successfully assert a claim of
privilege (including the attorney-client and work product privileges).
9.4.2.    All information provided pursuant to Section 9.4.1 will be subject to
the confidentiality agreement dated August 17, 2015 between the Company and
Parent (the “Confidentiality Agreement”) and Section 9.9.
9.4.3.    The Company will, and will cause each Company Subsidiary to, permit
Parent and its directors, officers, employees, agents, attorneys, accountants,
and other appropriate representatives to have reasonable access, from the date
of this Agreement through the earlier of the Effective Time or the termination
of this Agreement in accordance with its terms, to the employees, properties and
books and records of the Company and each of the Company Subsidiaries, (i)
during normal working hours, (ii) under the reasonable supervision of the
personnel of the Company and the Company Subsidiaries, (iii) at Parent’s expense
and (iv) upon reasonable notice, in order for any party to comply with the
notice and reporting provisions available under the China State Administration
of Taxation’s Bulletin on Several Issues of Enterprise Income Tax on Income
Arising from Indirect Transfers of Property by Non-resident Enterprises (SAT
Bulletin 2015 No. 7), dated February 3, 2015, as amended. The parties will (x)
use their respective reasonable best efforts and will cooperate fully with one
another to comply as promptly as practicable with any such notice and reporting
provisions that may be applicable to the Transactions and are invoked by any
party and (y) furnish to the other parties and, upon request, to the China State
Administration of Taxation, such information and assistance as may be reasonably
requested in connection with the foregoing.

9.5.    Access After Closing. Subject to the next sentence, for a period of five
years after the Closing Date, Parent will, and agrees to cause the Surviving
Entity and each of its Subsidiaries to, preserve and keep, and the
Representative, the Company Members and their directors, officers and Affiliates
and their respective representatives will have reasonable access to, the books
and records of the Surviving Entity and its Subsidiaries to the extent that such
access may reasonably be required by such Persons in connection with matters
relating to or affected by the ownership of the Company or any Company
Subsidiary prior to the Effective Time. Such access will be afforded by the
Surviving Entity and its Subsidiaries upon receipt of reasonable advance notice,


59



--------------------------------------------------------------------------------




during normal business hours, under the reasonable supervision of the personnel
of the Company and the Company Subsidiaries, and at the expense of the party
requesting such access. If the Surviving Entity or any such Subsidiary desires
to dispose of any such books and records prior to the expiration of such five
year period, the Surviving Entity will, prior to such disposition, notify the
Representative and give the Company Members and their directors, officers and
Affiliates and their representatives a reasonable opportunity, at such parties’
expense, to segregate and remove such books and records as such Persons may
select.

9.6.    Indemnification of Managers, Directors, Officers and Employees.
9.6.1.    From and after Closing, Parent shall, or shall cause the Surviving
Entity and each of the Surviving Entity’s Subsidiaries to, exculpate, indemnify
and hold harmless all individuals who at any time prior to or at the Effective
Time were, are or will be managers, directors, officers, employees and agents of
the Company and the Company Subsidiaries (collectively, “D&O Indemnified
Persons”) to the fullest extent currently provided under the Organizational
Documents of the Company and the Company Subsidiaries and permitted by Legal
Requirements from and against all losses, claims, damages, liabilities, fines,
penalties, judgments, amounts paid in settlement, interest, costs and expenses
(including advancement in each instance of the fees, costs and expenses of
counsel and experts as incurred) arising out of acts or omissions by any D&O
Indemnified Persons at or prior to the Effective Time. Without limiting the
foregoing, from and after Closing, the exculpation, indemnification and
advancement provisions in the Organizational Documents of the Company and the
Company Subsidiaries, in each case as of the date of this Agreement, will not be
repealed, terminated, limited, amended or in any other way changed, in any way
adverse to the D&O Indemnified Persons, for at least six years after the
Effective Time. With respect to any right to indemnification or advancement of
D&O Indemnified Persons with respect to actions taken or omissions to act
occurring at or prior to the Effective Time, the Surviving Entity and each of
its Subsidiaries, as applicable, shall be the indemnitor of first resort,
responsible for all such indemnification or advancement that any D&O Indemnified
Persons may have from any direct or indirect equity holder of the Company (or
any Affiliate thereof) and without right to seek subrogation, indemnity or
contribution.
9.6.2.    If the Surviving Entity or any of its Subsidiaries (or, in each case,
any of its successors or assigns) transfers all or substantially all of its
properties and assets to any Person (whether by merger, sale of equity, sale of
assets, recapitalization or any other transaction or series of transactions),
then, and in each such case, proper provision will be made so that the
successors and assigns of the Surviving Entity or its Subsidiary, as applicable,
fully assume the obligations set forth in this Section 9.6. This Section 9.6
will be for the benefit of, and will be enforceable by, the D&O Indemnified
Persons, and their respective heirs, executors, administrators and estates, and
such Persons will be intended third-party beneficiaries of this Agreement for
such purposes.


60



--------------------------------------------------------------------------------




9.6.3.    The Company will maintain, through the Effective Time, the Company’s
and the Company Subsidiaries’ existing directors’ and officers’ insurance,
fiduciary liability insurance, professional liability insurance and employment
practices liability insurance in full force and effect without reduction of
coverage. Not later than the Effective Time, the Company will purchase, in favor
of all D&O Indemnified Persons, “tail” coverage under such insurance for a
period of at least six years after the Effective Time with such insurers and
under such terms as are currently in force. The cost of the foregoing “tail”
coverage will be a Transaction Expense and paid at Closing pursuant to Section
3.4.3.
9.6.4.    The rights of each D&O Indemnified Person under this Section 9.6 will
be in addition to any rights each such Person may have under the Organizational
Documents of the Company and the Company Subsidiaries, or under any Legal
Requirement. These rights will survive consummation of the Transactions and may
not be eliminated or limited in any way whatsoever. These rights are intended to
benefit, and will be enforceable by, each D&O Indemnified Person, and their
respective heirs, executors, administrators and estates, and each such Person
will be an intended third-party beneficiary of this Agreement for such purposes.

9.7.    Exclusivity. During the period from the date of this Agreement through
the earlier of the Effective Time or the termination of this Agreement in
accordance with its terms, the Company will not, nor will it permit any of its
Affiliates, officers, managers, directors, employees, representatives,
consultants, financial advisors, attorneys, accountants or other agents to (i)
take any action to solicit, encourage, initiate, engage in or otherwise
facilitate discussions or negotiations with, (ii) provide any information to, or
(iii) enter into any agreement with any Person (other than Parent and its
Affiliates) concerning any purchase of any of the Company’s equity securities or
any merger, sale of substantial assets or similar transaction involving the
Company, other than assets sold in the ordinary course of business.

9.8.    Waiver of Conflicts; Privilege. Each of Parent and Merger Sub, on behalf
of its itself and each of its Affiliates (including the Surviving Entity and
each of its Subsidiaries following the Effective Time) (collectively, the
“Parent Related Parties”) hereby waives any claim that Ropes & Gray LLP or any
other legal counsel representing the Company or any of the Company Subsidiaries
prior to the Effective Time (each a “Prior Company Counsel”) in connection with
this Agreement, the negotiation thereof or the Transactions (each a “Pre-Closing
Representation”) has or will have a conflict of interest or is or will be
otherwise prohibited from representing the Representative, Blocker Seller, any
Equityholder (other than Blocker), or any officer, director, member, manager or
Affiliate of the Representative, Blocker Seller or any Equityholder
(collectively, the “Seller Related Parties,” which for the avoidance of doubt
will not include the Surviving Entity or any of its Subsidiaries following the
Effective Time) in any dispute with any of the Parent Related Parties or any
other matter relating to this Agreement, the negotiation thereof or the
Transactions, in each case, after the Effective Time, even though the interests
of one or more of the Seller Related Parties in such dispute or other matter may
be directly adverse to the interests of one or more of the Parent Related
Parties and even though Prior Company Counsel may have represented the Company
or one or more of the Company Subsidiaries in a matter substantially


61



--------------------------------------------------------------------------------




related to such dispute or other matter and may be handling ongoing matters for
one or more of the Parent Related Parties. Each of Parent and Merger Sub, on
behalf of all of the Parent Related Parties, hereby covenants and agrees, that,
as to all communications between any Prior Company Counsel, on the one hand, and
any Seller Related Parties or the Company or one or more of the Company
Subsidiaries (with respect to the Company or one or more of the Company
Subsidiaries, solely prior to the Closing), on the other hand, that relate in
any way to the Pre-Closing Representation (the “Seller Parties’ Pre-Closing
Confidential Communications”), the attorney-client privilege and the expectation
of client confidence belong to and shall be controlled by the Representative (on
behalf of the Seller Related Parties), and shall not pass to or be claimed by
any Parent Related Parties following the Effective Time. All books, records and
other materials of the Company and the Company Subsidiaries in any medium
containing or reflecting any of the Seller Parties’ Pre-Closing Confidential
Communications or the work product of legal counsel with respect thereto, are
hereby assigned and transferred to the Representative. Without limitation of the
foregoing, no Parent Related Parties may use or rely on any communications
described in the immediately preceding sentence in any claim, dispute, action,
suit or proceeding against or involving any of the Seller Related Parties.
Notwithstanding the foregoing, if after the Effective Time a dispute arises
between Parent, Blocker, the Surviving Entity or one or more of its
Subsidiaries, on the one hand, and a third party other than (and unaffiliated
with) the Representative or the Equityholders or Blocker Seller or one or more
of their Affiliates, on the other hand, then Parent, Blocker, the Surviving
Entity or such Subsidiary (to the extent applicable) may assert the
attorney-client privilege to prevent disclosure to such third party of
confidential communications by Prior Company Counsel; provided, that none of
Parent, Blocker, the Surviving Entity or any of its Subsidiaries may waive such
privilege without the prior written consent of the Representative. This
Section 9.8 is for the benefit of the Seller Related Parties and each Prior
Company Counsel, and the Seller Related Parties and each Prior Company Counsel
are intended third party beneficiaries of this Section 9.8. This Section 9.8
shall survive the Closing indefinitely, shall be irrevocable, and no term of
this Section 9.8 may be amended, waived or modified, without the prior written
consent of the Representative and the Prior Company Counsel affected thereby.
Each of Parent and Merger Sub acknowledges that it has had adequate opportunity
to consult with counsel of its choosing, and has consulted with such counsel, in
connection with its decision to agree to the terms of this Section 9.8.

9.9.    Confidentiality. Parent and Merger Sub will treat, and will cause their
respective Affiliates, counsel, accountants and other advisors and
representatives to treat, all nonpublic information obtained in connection with
this Agreement and the Transactions as confidential in accordance with the terms
of the Confidentiality Agreement. The terms of the Confidentiality Agreement are
hereby incorporated by reference and will continue in full force and effect
until the Closing, at which time such Confidentiality Agreement will terminate.
If this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement will continue in full force and effect as provided in
Section 14.2 in accordance with its terms.

9.10.    Restrictive Covenants.
9.10.1.    Nondisclosure. Each Seller covenants and agrees that for a period of
two years following the Closing Date, such Seller shall not disclose or use,


62



--------------------------------------------------------------------------------




directly or indirectly, any Confidential Information (as defined below) except
in connection with such Seller’s continuing commercial relationship with the
Company or any Company Subsidiary, or except as otherwise provided below. If the
disclosure of Confidential Information is required by any Legal Requirement,
such Seller agrees to use such Seller’s commercially reasonable efforts to
provide Parent an opportunity to object, at its sole expense, to the disclosure
and shall give Parent as much prior written notice as is commercially reasonable
under the circumstances. Nothing in this Section 9.10.1 shall limit the
disclosure of any Confidential Information (i) to the extent required by
applicable Legal Requirements (provided, that, unless legally prohibited, such
Seller shall give Parent prior notice of such legally compelled disclosure as
promptly as reasonably practicable), (ii) in connection with the defense or
prosecution of any Action or claim (including, any Action arising from or
relating to this Agreement or the Transactions or other documents and agreements
entered into in connection with the Agreement (whether or not Parent is a
party)), (iii) as necessary in connection with the preparation, filing and
delivery of Tax Returns, insurance claims and/or financial reports, (iv) if
applicable, to such Seller’s investors and prospective investors in funds
Affiliated with such Seller for ordinary course reporting or marketing purposes
so long as such investors and prospective investors are bound by confidentiality
obligations with respect to such disclosure and information or (v) to
representatives of such Seller and its Affiliates who have a need to know in
connection with any of the foregoing. For purposes of this Section 9.10.1,
“Confidential Information” means all confidential or proprietary information of
the Company or any Company Subsidiary or any Seller relating to the Business or
the property and assets of the Company and the Company Subsidiaries; provided,
that “Confidential Information” shall not include information which (i) has
been, is or becomes generally available to the public other than as a result of
a disclosure in violation of such Seller’s obligations under this
Section 9.10.1, (ii) information that was or is independently developed by such
Seller or any of such Seller’s Affiliates or representatives, or (iii)
information which becomes known to such Seller or any of such Seller’s
Affiliates or representatives after the date hereof other than as a result of a
disclosure in violation of such Seller’s obligations under this Agreement;
“Confidential Information” specifically includes information relating to the
products, services, strategies, pricing, customers, representatives, suppliers,
distributors, technology, finances, employee compensation, computer software and
hardware, inventions, developments, and trade secrets of the Company or any
Company Subsidiary.
9.10.2.    Non-Solicitation. Each Seller covenants and agrees that for a period
of 30 months following the Closing Date, such Seller will not, without the prior
written consent of Parent, either directly or indirectly, solicit, induce, or
attempt to solicit or induce, whether or not for consideration, any employee of
the Company or any Company Subsidiary listed on Schedule 9.10.2 to terminate or
abandon his or her employment with the Company or any Company Subsidiary;
provided, however, that the foregoing restrictions shall not restrict a Seller’s
right to (i) solicit any employee whose employment is terminated by Parent or
the Company or who has not been employed by the Company for the nine month
period prior to the date of such


63



--------------------------------------------------------------------------------




solicitation or hiring, (ii) hire any individual not solicited in violation of
this Section 9.10.2 or (iii) conduct general solicitations for employees or
public advertisements of employment opportunities (including general
solicitations in any local, regional or national newspapers or other
publications or circulars or on internet sites or any search firm engagement)
that are not directed or focused specifically on employees of the Company or any
Company Subsidiary.
9.10.3.    Non-Competition. Each Seller covenants and agrees for a period of 30
months following the Closing Date, that such Seller shall not, (a) directly or
indirectly, engage in any business that produces, manufactures, or distributes
automotive glass, including windshields, backlites, sidelites and sunroofs for
automobiles, trucks and vans to Original Equipment Manufacturers or Aftermarket
customers (the “Restricted Business”), in any territory or jurisdiction where
the Company or any Company Subsidiary conducts the Restricted Business as of the
date of this Agreement, or (b) disparage publicly or in the media (or privately
to customers or suppliers of the Business) the Company or any Company
Subsidiary, or their respective management, operations, business, products or
employees; provided, that (x) the acquisition and/or ownership of up to 20% of
any class of securities of any Person engaged in a Restricted Business shall not
be deemed to be a violation of the provisions of the foregoing clause (a), and
(y) commencing an Action, making court filings, providing testimony or documents
or taking other actions necessary in connection with, or incident to, the
defense or prosecution of any Action in which the interests of such Seller are
adverse to Parent, the Company, or any Company Subsidiary (including, any Action
arising from or relating to this Agreement or the Transactions or other
documents and agreements entered into in connection with the Agreement) shall
not be deemed to be a violation of the provisions of the foregoing clause (b).
Notwithstanding anything to the contrary contained above, this Section 9.10 is
not binding on and shall not apply to:  (A) any mergers and acquisitions
activities (including any divestiture) involving PPG Industries, Inc. or any of
its Affiliates, including the taking of an ownership interest in, all or any
part of any Person or business that is engaged in a Restricted Business or
including receiving a note from, or giving a loan to any entity that purchases
assets and/or stock from PPG Industries, Inc. and/or its Affiliates and is,
directly or indirectly, engaged in a Restricted Business, so long as either (x)
PPG Industries, Inc. and/or its applicable Affiliate does not take a direct
controlling interest in the entity conducting the Restricted Business, or (y)
the Restricted Business conducted by such acquired business represents less than
25% of the revenues of the of the acquired business for its most recently
completed fiscal year; (B) Affiliates or businesses of PPG Industries, Inc. at
such time as they are no longer Affiliates or businesses of PPG Industries,
Inc.; (C) any commercial transaction in the ordinary course of business
(excluding mergers, acquisitions, and divestitures but including purchases and
sales of products and licenses of technology) between PPG Industries, Inc. and
its Affiliates or businesses and any Persons directly or indirectly engaged in a
Restricted Business; or (D) the interest currently held directly or indirectly
by PPG Industries, Inc. in Belletech Corp. For purposes of this Section 9.10, a
direct


64



--------------------------------------------------------------------------------




controlling interest means the right to appoint a majority of the board of
directors of the entity conducting the Restricted Business.
9.10.4.    Limitation. This Section 9.10 is not binding on and shall not be
deemed to restrict the business activities of any investment fund that is
Affiliated with a Kohlberg Seller (unless such investment fund is itself a
Seller) or any portfolio company of any Kohlberg Seller or investment fund
Affiliated with any Kohlberg Seller.
9.10.5.    Interim Relief. Each Seller for itself solely, acknowledges and
agrees that damages alone would be an insufficient remedy for Parent, the
Company and the Company Subsidiaries, and that Parent, the Company, and the
Company Subsidiaries would suffer irreparable injury, if such Seller violates
any applicable provision of this Section 9.10. Accordingly, Parent, the Company
or any Company Subsidiary, upon application to a court of competent
jurisdiction, will be entitled to injunctive relief to enforce the provisions of
this Section 9.10. Parent’s, the Company’s and the Company Subsidiaries’ right
to injunctive relief pursuant to this Section 9.10 will be in addition to any
other remedies they may have at law or in equity.
9.10.6.    Reasonable Limitations. Each Seller, Parent, and the Company
understand and believe that the limitations as to time, geographical area and
scope of activity contained in this Section 9.10 are reasonable and necessary to
protect the legitimate interests of Parent, the Company, the Company
Subsidiaries and the Company Joint Ventures and constitute a material inducement
to Parent to enter into this Agreement and consummate the Transactions. In the
event that any covenant contained in this Section 9.10 should ever be
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Legal Requirements in any jurisdiction, then
any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service, or other limitations permitted by applicable Legal
Requirements. The covenants contained in this Section 9.10 and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.

9.11.    Release. Effective as of the Closing, each Seller, on behalf of itself
and its controlled Affiliates (other than (A) any portfolio company of any
Seller that is an investment fund solely with respect to any arms’ length
ordinary course of business activities and (B) Blocker, the Company and the
Company Subsidiaries) and their respective officers, directors, managers,
equityholders, managers, members, partners, heirs, beneficiaries, successors and
permitted assigns (the “Releasing Parties”) hereby irrevocably and
unconditionally waives, releases and forever discharges the Company and the
Company Subsidiaries and each of their respective past and present directors,


65



--------------------------------------------------------------------------------




managers, officers, employees and agents (the “Released Parties”) from any and
all claims, actions, causes of action, suits, debts, damages, liabilities or
other obligations of any kind or nature whatsoever, known and unknown, matured
or unmatured, existing or claimed to exist, both at law and in equity
(collectively, “Claims”) of any Releasing Party against the Released Parties
arising on or prior to the Closing Date or on account of or arising out of any
matter, cause or event occurring on or prior to the Closing Date, in each case,
solely to the extent such Claim is related to (i) the ownership of the Company
Class A Units or the Purchased Securities by such Seller or (ii) any Contractual
Obligation of the Company or any Company Subsidiary that does not continue after
the Closing; provided, however, that nothing contained in this Section 9.11 will
be interpreted to release any Released Party from any claims (a) arising under
this Agreement, the Escrow Agreement or any other agreement or certificate
contemplated hereby, (b) if such Releasing Party was an employee of the Company
or any of its Subsidiaries prior to Closing, relating to compensation or
benefits under any Company Plan of the Company or any Subsidiary that are due
but unpaid prior to the Closing Date, (c) any rights of recovery under any of
the insurance policies of the Company by reason of the undersigned’s status as a
director, officer, employee or agent of any Company, or as a trustee or
fiduciary of any benefit plan, in each instance with respect to periods prior to
the Effective Time, (d) rights under any applicable workers’ compensation
statutes arising out of compensable job related injuries occurring prior to the
Effective Time, (e) any rights to indemnification for serving as an officer,
director, agent or employee of the Company, or serving at the request of the
Company as a trustee or fiduciary of any benefit plan, provided that such rights
exist as a matter of law or contract, (f) any claim which, as a matter of
applicable Legal Requirements, cannot be released, in each case, if applicable,
or (g) any right of contribution, indemnification or advancement of expenses
under the Organizational Documents of the Company or any Company Subsidiary or
under any directors’ and officers’ insurance policy of the Company or any
Company Subsidiary in effect prior to the Closing or any “tail policy” thereof
that is produced in connection with the Closing.

9.12.    Certain Notices; Information.
9.12.1.    From the date hereof until the earlier of Closing or the termination
of this Agreement in accordance with its terms, the Company shall promptly
notify Parent of (i) any written communication from any Governmental Authority
to the Company or any of the Company Subsidiaries in connection with the
Transactions, (ii) any written notice received by the Company or an Company
Subsidiary from any person alleging that the consent of such person is or may be
required in connection with the Transactions, (iii) any material Action
commenced against the Company or any of the Company Subsidiaries relating to or
involving or otherwise affecting the Business or (vi) the commencement of any
Action that relates to the consummation of the Transactions, or (v) any breach
of any representation, warranty or covenant of the Company, any Seller or
Blocker in this Agreement of which the Company has Knowledge prior to Closing,
that would reasonably be expected to cause any of the conditions to closing set
forth in Section 10 not to be satisfied. No information or knowledge obtained in
any notification pursuant to this Section 9.12 shall affect or be deemed to
modify any representation or warranty contained herein, the covenants or
agreements of the parties hereto or the conditions


66



--------------------------------------------------------------------------------




to the obligations of the parties hereto under this Agreement or have any effect
on the determination of the satisfaction of the conditions to closing set forth
in Section 10.
9.12.2.    Until the Closing Date, the Company shall deliver to Parent, within
30 days after the end of each fiscal month, an unaudited consolidated balance
sheet and results of operations and cash flows of the Company and the Company
Subsidiaries for such calendar month and the year to date, which shall be,
subject to the absence of footnotes and year-end audit adjustments, (i) prepared
in accordance with GAAP, (ii) present fairly in all material respects the
consolidated financial condition, results of operations and cash flows of the
Company and the Company Subsidiaries as of the dates and for the periods covered
thereby and (iii) have been prepared from and in accordance with the books and
records of the Company and the Company Subsidiaries.
9.12.3.    Until the Closing Date, the Company shall deliver to Parent all
financial statements and tax returns delivered to any Company Member pursuant to
Section 6.1 of the LLC Agreement contemporaneously with the delivery of such
information to any Company Member.

9.13.    Termination of Affiliate Agreements. At or prior to the Effective Time,
the Company (and, as applicable, each Seller) shall terminate the Contracts
identified as item 1 and item 2 on Schedule 4.18.

9.14.    Conduct of Blocker. Except as otherwise set forth on Schedule 9.14 or
as otherwise contemplated by this Agreement, from the date of this Agreement
through the earlier of the Effective Time or the termination of this Agreement
in accordance with its terms, unless Parent provides its prior written consent
(which will not be unreasonably withheld, conditioned or delayed), the Blocker
Seller will cause Blocker to use commercially reasonable efforts, consistent
with past practices, to  maintain Blocker as a going concern and preserve its
material rights and franchises. Except as otherwise set forth on Schedule 9.14
or as otherwise contemplated by this Agreement, from the date of this Agreement
through the earlier of the Effective Time or the termination of this Agreement
in accordance with its terms, the Blocker will not, and Blocker Seller will not
cause or permit Blocker to, without the prior written consent of Parent, which
will not be unreasonably withheld, conditioned or delayed:
9.14.1.    amend the Organizational Documents of Blocker;
9.14.2.    transfer, issue, sell or dispose of any equity interests of Blocker;
9.14.3.    sell, lease, transfer, license or otherwise dispose of or encumber
any of the Purchased Securities;
9.14.4.    enter into any Contractual Obligation;


67



--------------------------------------------------------------------------------




9.14.5.    acquire or invest in any third party or its business (whether by
merger, sale of stock, sale of assets or otherwise);
9.14.6.    engage in any business other than the ownership of the Purchased
Securities;
9.14.7.    incur any Debt or assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently or otherwise) for the
obligations of any other person or incur or provide any other Guarantee of any
obligation or Liability of any Person that is not a Company Subsidiary or the
Company;
9.14.8.    incur Liens;
9.14.9.    enter into any transaction with any Affiliate, any of the Company
Members or any Affiliate thereof;
9.14.10.    settle or compromise any claim or liability with respect to a
material amount of Tax, change (or make a request to any Tax Authority to
change) any material Tax election or other aspect of its method of accounting
for Tax purposes, enter into any closing agreement relating to Taxes, file any
material amended Tax Return, or consent to any extension or waiver of the
limitation period applicable to any material Tax claim or assessment (other than
pursuant to an extension of time to file a Tax Return);
9.14.11.    adopt a plan of complete or partial liquidation, dissolution,
restructuring or recapitalization; or
9.14.12.    change its auditor or change its methods of accounting in effect as
of the date of this Agreement except as required by changes in GAAP; or
9.14.13.    enter into any Contractual Obligation to do any of the actions
referred to in Section 9.1.1 through Section 9.14.12.

10.
CONDITIONS TO THE OBLIGATION TO CLOSE OF PARENT AND MERGER SUB.

The obligations of each of Parent and Merger Sub to consummate the purchase and
sale of the Purchased Securities and the Merger are subject to the satisfaction,
at or prior to the Closing, of all of the following conditions, compliance with
which, or the occurrence of which, may be waived prior to the Closing by Parent:

10.1.    Representations, Warranties and Covenants. Each of the representations
and warranties in Sections 4, 5, 6 and 7 (other than the representation and
warranty set forth in the first sentence of Section 4.11) (without giving effect
to any materiality, Material Adverse Effect or similar phrases contained
therein) shall be true and correct, in each case, as of the Closing Date, as if
made on the Closing Date (other than those representations and warranties which
address matters only as of a particular date, which shall be true and correct as
of such date), in each case, except for such failures to be true and correct, as
would not, in the aggregate, have a Material


68



--------------------------------------------------------------------------------




Adverse Effect. The representation and warranty set forth in the first sentence
of Section 4.11 shall be true and correct in all respects as of the Closing
Date, as if made on the Closing Date. The Company and each Seller shall have
performed and satisfied, in all material respects, all covenants and agreements
required by this Agreement to be performed or satisfied by the Company or such
Seller at or prior to the Closing. Each of the Company (solely with respect to
the representations, warranties and covenants of the Company) and each Seller
(solely with respect to the representations, warranties and covenants of such
Seller) shall have furnished to Parent a certificate, dated as of the Closing
Date, to the effect that the conditions specified in this Section 10.1 have been
satisfied.

10.2.    Governmental Authorization; Litigation. All necessary filings pursuant
to the HSR Act and the Canadian Competition Act shall have been made and all
applicable waiting periods thereunder shall have expired or been terminated, and
Competition Act Approval shall have been obtained. There shall be in effect no
Legal Requirement or Governmental Order (whether temporary, preliminary or
permanent) that has the effect of prohibiting the consummation of the
Transactions, and no litigation instituted by any Governmental Authority seeking
to prohibit the consummation of the Transactions or that would cause any of the
Transactions to be rescinded following the Closing shall be pending.

10.3.    FIRPTA Statement. Blocker will have provided to Parent a FIRPTA
statement and related notice, each in a form reasonably acceptable to Parent
conforming to the applicable requirements of Treasury Regulations Sections
1.897-2(h) and 1.1445-2(c) and the Company will have provided to Parent a FIRPTA
statement in a form reasonably acceptable to Parent conforming to the applicable
requirements of Treasury Regulations Section 1.1445-11T(d)(2)(i).

10.4.    Escrow Agreement. The Escrow Agreement will have been executed and
delivered by the Representative and the Escrow Agent.

10.5.    Payoff Letters and Lien Releases. The Company shall have delivered
customary payoff letters and evidence of pending Lien releases in respect of all
Debt under each of the Term Credit Agreement and Revolving Credit Agreement.

10.6.    Third Party Consents. Parent shall have obtained the consent of each
Person identified on Schedule 10.6 in respect of the matters set forth on
Schedule 10.6 in form reasonably satisfactory to Parent.

11.
CONDITIONS TO THE OBLIGATION TO CLOSE OF THE COMPANY AND BLOCKER SELLER.

The obligations of the Company and Blocker Seller to consummate the purchase and
sale of the Purchased Securities and the Merger are subject to the satisfaction,
at or prior to the Closing, of all of the following conditions, compliance with
which, or the occurrence of which, may be waived prior to the Closing by the
Company and Blocker Seller:

11.1.    Representations, Warranties and Covenants. All representations and
warranties of Parent and Merger Sub contained in this Agreement that are
qualified by materiality shall be true


69



--------------------------------------------------------------------------------




and correct in all respects and all representations and warranties of Parent and
Merger Sub contained in this Agreement that are not qualified by materiality
shall be true and correct in all material respects, in each case as of the
Closing Date, as if made on the Closing Date, except for those representations
and warranties which address matters only as of a particular date (which, as of
such date, shall be true and correct to the same extent as set forth above).
Parent and Merger Sub shall have performed and satisfied, in all material
respects, all covenants and agreements required by this Agreement to be
performed or satisfied by Parent or Merger Sub at or prior to the Closing.
Parent and Merger Sub shall have furnished to the Company a certificate, dated
as of the Closing Date, to the effect that the conditions specified in this
Section 11.1 have been satisfied.

11.2.    Governmental Authorization; Litigation. All necessary filings pursuant
to the HSR Act and the Canadian Competition Act shall have been made and all
applicable waiting periods thereunder shall have expired or been terminated, and
Competition Act Approval shall have been obtained. There shall be in effect no
Legal Requirement or Governmental Order (whether temporary, preliminary or
permanent) that has the effect of prohibiting the consummation of the
Transactions, and no litigation instituted by any Governmental Authority seeking
to prohibit the consummation of the Transactions or that would cause any of the
Transactions to be rescinded following the Closing shall be pending.

11.3.    Escrow Agreement. The Escrow Agreement will have been executed and
delivered by Parent and the Escrow Agent.

12.
NONSURVIVAL; TAX MATTERS; REPRESENTATIVE.


12.1.    Nonsurvival. None of the representations, warranties, covenants or
other agreements, in each case, contained in this Agreement or in any instrument
or certificate delivered by any party pursuant to or in connection with this
Agreement will survive the Closing, and none of the parties nor any Nonparty
Affiliate (as defined below) shall have any liability after the Closing for any
inaccuracy therein or breach thereof, other than with respect to covenants and
agreements to be performed solely following the Closing that will survive in
accordance with the terms thereof and the provisions of Section 15 shall survive
the Closing. For the avoidance of doubt, but subject to Section 15.14, nothing
in this Agreement shall limit any party’s right to bring an action in a court of
law or equity for intentional fraud based solely on the representations and
warranties set forth in this Agreement or in certificates required to be
delivered hereunder in connection with the Closing that is otherwise available
to such party and to recover losses from the party who committed such fraud
awarded by a court with respect thereto.

12.2.    Tax Matters.
12.2.1.    All transfer, documentary, sales, use, stamp, registration and other
similar Taxes (but specifically excluding any income Taxes), if any, arising in
connection with the Transactions will be borne 50% by Parent and 50% by the
Representative. Each of the parties hereto will prepare and file, and will fully
cooperate with each other party with respect to the preparation and filing of,
any Tax Returns and other filings relating to any such Taxes or charges as may
be required.


70



--------------------------------------------------------------------------------




12.2.2.    Subject to Section 12.2.1, Parent shall prepare or cause to be
prepared all income Tax Returns for the Company, the Company Subsidiaries, and
Blocker that relate to any Pre-Closing Tax Periods and that are due after the
Closing Date at least 45 days before the due date thereof (taking into account
extensions). Such Tax Returns shall be prepared in a manner consistent with past
practice. Representative shall be permitted to review and comment on any such
Tax Returns prior to the filing thereof, and Parent shall (x) with respect to
any such income Tax Returns of the Company or any Company Subsidiary,
incorporate any reasonable comments requested by Representative and (y) with
respect to any such income Tax Returns of the Blocker, consider Representative’s
reasonable comments in good faith. Parent, Blocker, the Company or the
applicable Company Subsidiary shall timely file (or cause to be timely filed)
any such Tax Returns. Following the Closing, none of Parent, the Company or any
Company Subsidiary shall amend any Tax Return of the Company, the Blocker, or
the Company Subsidiaries to the extent that such Tax Return relates to any
Pre-Closing Tax Period without the prior written consent of the Representative,
which will not be unreasonably withheld, conditioned or delayed.
12.2.3.    Anything in this Agreement to the contrary notwithstanding, (A) any
deductions or other Tax benefits related to the Transactions that occur on or
prior to the Closing Date will be allocated to Pre-Closing Tax Periods (except
as otherwise required by applicable Legal Requirements) and (B) Parent shall
cause the Company and the Company Subsidiaries to make an election under Revenue
Procedure 2011-29, to treat 70% of any success based fees that were paid by or
on behalf of the Company as an amount that did not facilitate the Transactions
and, therefore, treat 70% of such costs as deductible in the Pre-Closing Tax
Period that ends on the Closing Date to the extent permitted by applicable Legal
Requirements. The Company shall make a Section 754 election on the federal
income Tax Return for the period that ends on the Closing Date if such election
is not then currently in effect (and any corresponding election available under
applicable state or local income Tax law).
12.2.4.    The allocation of any Tax, Tax refund, or Tax benefit attributable to
a Straddle Period shall be determined (x) in the case of any Taxes based on or
measured by income, receipts, proceeds, activities, gain or similar items, by
closing the books of the Company, Blocker and the Company Subsidiaries as of the
close of business on the Closing Date, provided, however, that any item
determined on an annual or periodic basis (such as deductions for depreciation
or real estate Taxes) shall be apportioned on a daily basis, and (y) in the case
of all other Taxes, by multiplying such Taxes by a fraction the numerator of
which is the number of days from the beginning of such taxable period through
the close of business on the Closing Date and the denominator of which is the
total number of days in such taxable period.
12.2.5.    Parent shall promptly notify the Representative upon receipt by
Parent or any Affiliate of Parent (including the Company and the Company
Subsidiaries) of written notice of any Tax Matter that could result in Tax
imposed on the Company Members (or their beneficial owners) with respect to the
Company or


71



--------------------------------------------------------------------------------




the Company Subsidiaries. Parent and the Representative shall have the right to
share joint control over the conduct and settlement of any Tax Matter that could
result in Tax imposed on the Company Members (or their beneficial owners) with
respect to the Company or the Company Subsidiaries. In any case where Parent and
the Representative control jointly the conduct and settlement of any Tax Matter
(or portion or aspect thereof): (i) neither Parent nor the Representative shall
accept or enter into any settlement of such Tax Matter (or the relevant portion
or aspect thereof) without the consent of the other party, which shall not be
unreasonably withheld or delayed, (ii) both Parent and the Representative shall
have a right to review and consent, which consent shall not be unreasonably
withheld or delayed, to any correspondence or filings to be submitted to any
Taxing Authority or Governmental Authority with respect to such Tax Matter (or
the relevant portion or aspect thereof) and (iii) both Parent and the
Representative shall have the right to attend any formally scheduled meetings
with any Taxing Authority or Governmental Authority or hearings or proceedings
before any judicial authority, in each case with respect to such Tax Matter (or
the relevant portion or aspect thereof).
12.2.6.    No election under Section 336(e) or 338(g) of the Code, or any
similar provision of state, local or non-U.S. Legal Requirements, may be made
with respect to the Purchased Securities.
12.2.7.    Promptly following the Effective Time, an independent “Big Four”
accounting firm and a nationally recognized commercial real estate firm (or such
other Persons as Parent and the Representative mutually agree) (the “Appraiser”)
will be jointly engaged by Parent and the Representative to determine the fair
market value of the assets of the Company and the Company Subsidiaries (the
“Appraisal”). The Appraiser will be instructed to deliver the Appraisal to
Parent and the Representative within 120 days after the Effective Time and both
Parent and the Representative will have 30 days from receipt of the Appraisal to
provide comments to the Appraiser. The Appraiser will consider any such comments
and finalize the Appraisal within such 30 day period or, if later, five Business
Days after receiving any comments from Parent or the Representative thereto.
Within five Business Days of its receipt of the final Appraisal, Parent will
prepare and deliver to the Representative an allocation of the purchase price
(as determined for Tax purposes) among the assets of the Company and the Company
Subsidiaries based on the final Appraisal (the “Allocation”) and in a manner
consistent with the Code and the Treasury Regulations promulgated thereunder.
Unless the Representative objects to such Allocation within 15 Business Days of
its receipt thereof, the Allocation shall be considered final. All costs of the
Appraisal will be borne by Parent. Each of Parent, the Company and the
Representative shall promptly notify each other of any substantive written or
electronic communication it or its Affiliates receive from the Appraiser in
connection with the Appraisal (together with copies thereof). None of Parent,
the Company or the Representative will participate in any substantive meeting or
other substantive discussions with the Appraiser in respect of the Appraisal
unless it gives such other parties the opportunity to attend and participate at
such meeting or in such other


72



--------------------------------------------------------------------------------




discussions. Parent and the Representative shall (i) have the right to review
drafts of the Appraisal and (ii) have access to the Appraiser and will be
entitled to discuss the Appraisal process and the Appraisal (and drafts thereof)
with the Appraiser. However, if, after the procedures described in this Section
12.2.7 have been satisfied, the parties cannot agree on the final Allocation,
then the Allocation shall be submitted to the Arbitrator for resolution, and the
procedures set forth in Section 3.7.2 with respect to the Arbitrator shall apply
mutatis mutandis. The parties shall file all relevant Tax Returns in a manner
consistent with the final Allocation and shall not take any position
inconsistent with the final Allocation, unless otherwise required by applicable
Legal Requirements.

12.3.    Representative.
12.3.5.    As an integral component of the terms and conditions of this
Agreement and the Merger, the Representative is hereby irrevocably appointed,
authorized and empowered as the representative of the Equityholders, Blocker
Seller and their respective successors and permitted assigns for the purposes
specified in this Agreement and the Escrow Agreement and all actions taken by
the Representative hereunder and thereunder will be binding upon all such
Equityholders, Blocker Seller and their respective successors. The
Representative may take any and all actions which it believes are necessary or
appropriate in connection with the purposes for which it serves as the
Representative as specified in this Agreement and the Escrow Agreement for and
on behalf of the Equityholders and Blocker Seller, including, without
limitation, approving or contesting the determination of the Total Equity Value
and the Blocker Adjustment (or any elements thereof) pursuant to Section 3.7 and
all actions in connection with any distributions to be made in respect thereof
pursuant to Section 3.8, consenting to, compromising or settling all claims and
matters in connection with such determination or distributions, conducting
negotiations with Parent and other applicable counterparties and their agents
regarding claims and matters in connection with such determination or
distributions, dealing with Parent, the Surviving Entity and its Subsidiaries,
and the Escrow Agent, under this Agreement and the Escrow Agreement, as
applicable, in connection with such determination or distributions, and engaging
counsel, accountants or other representatives on behalf of the Equityholders and
Blocker Seller in connection with the foregoing matters. Without limiting the
generality of the foregoing, the Representative will have full power and
authority on behalf of the Equityholders and Blocker Seller to interpret all of
the terms and provisions of this Agreement and the Escrow Agreement in
connection with the determination of the Total Equity Value and the Blocker
Adjustment (or any elements thereof) pursuant to Section 3.7 and all actions in
connection with any distributions to be made in respect thereof pursuant to
Section 3.8 and to consent to any waiver of this Agreement or the Escrow
Agreement, or any amendment of the Escrow Agreement, in each case on behalf of
all such Equityholders and Blocker Seller and their respective successors and
permitted assigns in connection with the determination of the Total Equity Value
and the Blocker Adjustment (or any elements thereof) pursuant to Section 3.7 and
all actions in connection with any distributions to be made in respect


73



--------------------------------------------------------------------------------




thereof pursuant to Section 3.8; provided that, notwithstanding the foregoing,
this Agreement may only be amended or modified in accordance with Section 15.2.
The Representative hereby accepts such appointment.
12.3.6.    Without limiting Section 12.3.1, the Representative is the
representative of the Equityholders and Blocker Seller and can act as the true
and lawful agent of the Equityholders and Blocker Seller and attorney-in-fact
with respect to all matters arising in connection with the determination of the
Total Equity Value and the Blocker Adjustment (or any elements thereof) pursuant
to Section 3.7 and all actions in connection with any distributions to be made
in respect thereof pursuant to Section 3.8, including but not limited to the
power and authority on behalf of each Equityholder and Blocker Seller to do any
one or all of the following in connection with such determination or
distributions:
12.3.6.4.    give any written notices or consents and seek any declaratory
judgments, damages or other appropriate relief from a court or other tribunal
that the Representative may consider necessary or appropriate in connection with
such determination or distribution;
12.3.6.5.    give any written direction to the Escrow Agent as the
Representative may consider necessary or appropriate in connection with such
determination or distribution;
12.3.6.6.    make, execute and deliver such amendments of the Escrow Agreement,
or supplements to this Agreement and the Escrow Agreement, or amendments of and
supplements to any other agreements, instruments or documents relating hereto
that the Representative may consider necessary or appropriate in connection with
such determination or distribution, such authority to be conclusively evidenced
by the execution and delivery thereof (provided that, withstanding the
foregoing, this Agreement may only be amended or modified in accordance with
Section 15.2); and
12.3.6.7.    take all actions and do all things (including but not limited to
the execution and delivery of all documents necessary or proper, required,
contemplated or deemed advisable by the Representative, serving and receiving
process, and commencing, controlling, defending, compromising or settling
Actions) that are in the opinion of the Representative necessary or appropriate
in connection with, and to act for and in the name of each such Equityholder and
Blocker Seller with respect to, such determination and distributions.
12.3.7.    All Representative Expenses (including reasonable attorneys’ and
experts’ fees and expenses) incurred by the Representative will first be paid or
reimbursed out of the Representative Expense Fund; provided, however that if any
fees and expenses paid or costs incurred by the Representative on behalf of any


74



--------------------------------------------------------------------------------




Equityholder or Blocker Seller exceeds such Equityholder’s or Blocker Seller’s
Pro Rata Share of the cash held in the Representative Expense Fund at such time,
such excess amount will be promptly reimbursed to the Representative by such
Equityholder (or, in the case of the Company Optionholders, to the Surviving
Entity for further distribution to each of the Company Optionholders, subject to
Section 3.9, through the Company’s payroll system) or Blocker Seller (or, at the
election of the Representative, deducted from any release to such Equityholder
or Blocker Seller from the Adjustment Escrow Account pursuant to Section 3.8).
The Representative will have authority to disburse and pay amounts placed into
the Representative Expense Fund and neither Parent nor any of its Affiliates
will have any recourse to or other rights in respect of the Representative
Expense Fund. At such time as the Representative determines (in its sole
discretion) that all or a portion of the Representative Expense Fund will not be
needed to pay Representative Expenses, the Representative will cause such
portion of the Representative Expense Fund to be paid to the Equityholders (or,
in the case of the Company Optionholders, to the Surviving Entity for further
distribution to each of the Company Optionholders, subject to Section 3.9,
through the Company’s payroll system) and Blocker Seller (in accordance with
their respective Pro Rata Shares). All contributions to and disbursements from
the Representative Expense Fund will be made by Equityholders and Blocker Seller
or to Equityholders (or, in the case of the Company Optionholders, to the
Surviving Entity for further distribution to each of the Company Optionholders,
subject to Section 3.9, through the Company’s payroll system) or Blocker Seller,
as the case may be, based on their respective Pro Rata Shares of the total
amount to be so contributed or distributed. If at any time the aggregate amount
of Representative Expenses exceeds or, in the Representative’s good faith
judgment, may in the future exceed the amount then held by the Representative in
the Representative Expense Fund, the Representative will be entitled to
establish such reserves as the Representative may determine, in its sole
discretion, to be necessary and desirable in connection with the Representative
Expenses and any other expenses and costs to be borne by the Representative on
behalf of the Equityholders and Blocker Seller under this Agreement or the
Escrow Agreement, and may, after the final determination of the Closing Working
Capital Amount, the Closing Debt, the Final Transaction Expenses, the Closing
Cash and the Blocker Adjustment, and payment of any amounts due to Parent
following such determination pursuant to Section 3.7.2, direct the Escrow Agent
to make payment of such amounts to be applied to such reserves in lieu of any
payment to the Equityholders and Blocker Seller hereunder (in accordance with
their respective Pro Rata Shares) out of the cash held in the Adjustment Escrow
Account that is otherwise being distributed to the Equityholders and Blocker
Seller.
12.3.8.    At any time during the term of the Escrow Agreement, a
majority-in-interest of Equityholders and Blocker Seller may, by written
consent, appoint a new representative as the Representative. Notice, together
with a copy of the written consent appointing such new representative and
bearing the signatures of Equityholders and Blocker Seller of a
majority-in-interest of those Equityholders and Blocker Seller, must be
delivered to Parent and, if applicable, the Escrow Agent not


75



--------------------------------------------------------------------------------




less than ten days prior to such appointment. Such appointment will be effective
upon the later of the date indicated in the consent or ten days after the date
such consent is received by Parent and, if applicable, the Escrow Agent. For the
purposes of this Section 12.3.4, a “majority-in-interest of the Equityholders
and Blocker Seller” means those Persons entitled to in the aggregate over 50% of
the total consideration paid or payable hereunder as of the time of
determination.
12.3.9.    In the event that the Representative becomes unable or unwilling to
continue in its capacity as the Representative, or if the Representative resigns
as such, a majority-in-interest of the Equityholders and Blocker Seller may, by
written consent, appoint a new Representative. Notice and a copy of the written
consent appointing such new Representative and bearing the signatures of a
majority-in-interest of the Equityholders and Blocker Seller must be delivered
to Parent and, if applicable, the Escrow Agent. Such appointment will be
effective upon the later of the date indicated in the consent or the date such
consent is received by Parent and, if applicable, the Escrow Agent.
12.3.10.    The Representative will not be liable to any Equityholder or Blocker
Seller for any action taken by the Representative in good faith pursuant to this
Section 12.3, and each Equityholder and Blocker Seller will indemnify and hold
harmless (but only to the extent of his, her or its Pro Rata Share of any
liability) the Representative from any losses, claims, damages, liabilities,
fines, penalties, judgments, amounts paid in settlement, interest, costs and
expenses (including the fees, costs and expenses of counsel and experts) arising
out of it serving as the Representative hereunder. The Representative is serving
in that capacity solely for purposes of administrative convenience, and is not
and will not be personally liable in such capacity for any of the payment
obligations to be funded by the cash held in the Adjustment Escrow Account, and
each of Parent and Merger Sub agrees the personal assets of the Representative,
acting in such capacity, will not in any way be a source for the satisfaction of
any obligations under this Agreement or otherwise related to the Transactions,
including obligations to be funded by the cash held in the Adjustment Escrow
Account.
12.3.11.    Notwithstanding anything to the contrary contained in this Agreement
or the Escrow Agreement, no Equityholder or Blocker Seller shall have any right
to, or any interest or claim relating to the Adjustment Escrow Amount or
Representative Expense Fund unless and until it has been finally determined in
accordance with the terms and conditions of this Agreement or the Escrow
Agreement that such funds or other property are to be distributed to such
Equityholder or Blocker Seller in accordance with the terms and conditions of
this Agreement or the Escrow Agreement, as applicable.
12.3.12.    Parent, Merger Sub and the Escrow Agent shall be able to rely
conclusively on the instructions and decisions of the Representative as to the
settlement of any claims against the Adjustment Escrow Amount pursuant to the
Escrow


76



--------------------------------------------------------------------------------




Agreement or as to any actions required or permitted to be taken by the
Representative hereunder or under the Escrow Agreement. The Representative
hereby represents and warrants to Parent and Merger Sub that (i) it has been
duly formed and is validly existing as a limited liability company under the
laws of the State of Delaware, (ii) it has all requisite power and authority to
execute and deliver this Agreement and the Escrow Agreement and to take all
actions contemplated to be taken by the Representative hereunder and thereunder,
(iii) the execution and delivery by the Representative of this Agreement and the
Escrow Agreement and the performance by the Representative of its obligations
hereunder and thereunder do not and will not conflict with or violate any
provision of any Legal Requirement applicable to, or the Organizational
Documents of, the Representative, and (iv) no authorization, consent, approval
or other order of, declaration to, or filing with, any Person or Governmental
Authority by or on behalf of the Representative is required for or in connection
with the execution and delivery of this Agreement or the Escrow Agreement by the
Representative or the performance of its obligations hereunder except for such
authorizations, consents, approvals, orders, declarations, or filings, that, in
the aggregate, would not have a material adverse effect on the ability of the
Representative to perform its obligations hereunder.

13.
CONSENT TO JURISDICTION; JURY TRIAL WAIVER; ATTORNEYS’ FEES.


13.1.    Consent to Jurisdiction. Subject to Section 3.7, each party to this
Agreement, by its execution hereof, hereby irrevocably: (i) submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware or, if but
only if such Court declines jurisdiction, the Superior Court of the State of
Delaware or the United States District Court for the District of Delaware, for
the purpose of litigating any action, proceeding or suit (at law or in equity,
in contract, tort or otherwise) arising out of or in connection with this
Agreement or the subject matter hereof, (ii) waives and agrees not to assert, by
way of motion, as a defense or otherwise, in any such action, proceeding or
suit, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action, proceeding or suit brought in one of the
above-named courts is improperly venued, or that this Agreement or the subject
matter of this Agreement may not be enforced in or by such court, (iii) agrees
not to commence any such action, proceeding or suit other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, proceeding or
suit to any court other than (subject to clause (i) above) one of the
above-named courts whether on the grounds of inconvenient forum or otherwise, or
to seek to stay or dismiss any such action, proceeding or suit in favor of any
proceeding in any other forum and (iv) consents to service of process in any
such action, proceeding or suit in any manner permitted by applicable law, or by
delivery to it by an overnight courier service recognized in the United States
and guaranteeing overnight delivery at its address specified pursuant to Section
15.5, and agrees that such service of process in any such action, proceeding or
suit shall be good and sufficient. Notwithstanding the foregoing, a party may
commence an action, proceeding or suit in any jurisdiction to enforce an order
or judgment of one of the above-named courts.


77



--------------------------------------------------------------------------------





13.2.    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LEGAL
REQUIREMENTS WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ACTION,
PROCEEDING OR SUIT DESCRIBED IN SECTION 13.1. EACH PARTY HERETO ACKNOWLEDGES
THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 13.1
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH SUCH OTHER PARTIES ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 13.2. WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

13.3.    Attorneys’ Fees and Expenses. In the event any party brings an action
to enforce or determine any rights under this Agreement or the Transactions, the
parties agree that the court referred to in Section 13.1 shall, only upon a
clear demonstration that one party is the non-prevailing party in such action,
order the non-prevailing party to pay the reasonable out-of-pocket attorneys’
fees and expenses incurred by the prevailing party and, promptly after the entry
of a final and nonappealable order of such court to such effect, the
non-prevailing party shall pay to the prevailing party all such costs and
expenses.

14.
TERMINATION.


14.1.    Termination. This Agreement may be terminated by the parties only as
provided below:
14.1.13.    Parent and the Company may terminate this Agreement by mutual
written consent at any time prior to the Closing.
14.1.14.    Parent may terminate this Agreement by delivering written notice to
the Company and Blocker Seller at any time prior to the Closing in the event any
of the representations or warranties set forth in Section 4, Section 5, Section
6 or Section 7 shall not be true and correct, or if the Company or any Seller
has failed to perform any covenant or agreement on the part of the Company or
any Seller set forth in this Agreement, in either case, such that a condition to
Closing set forth in Section 10 would not be satisfied and the breach or
breaches causing such representations or warranties not to be true and correct,
or the failures to perform any such covenant or agreement, as applicable, are
not cured within 20 Business Days after written notice thereof is delivered to
the Company; provided, that Parent or Merger Sub are not then in breach of this
Agreement so as to cause a condition to Closing set forth in Section 11 not to
be satisfied.
14.1.15.    The Company may terminate this Agreement by delivering written
notice to Parent at any time prior to the Closing in the event any of the
representations or warranties of Parent and Merger Sub set forth in Section 8
shall not be true and correct, or if Parent or Merger Sub has failed to perform
any covenant or


78



--------------------------------------------------------------------------------




agreement on the part of Parent or Merger Sub set forth in this Agreement, in
each case, such that the conditions to Closing set forth in Section 11 would not
be satisfied and the breach or breaches causing such representations or
warranties not to be true and correct, or the failures to perform any such
covenant or agreement, as applicable, are not cured within 20 Business Days
after written notice thereof is delivered to Parent; provided, that the Company
is not then in breach of this Agreement so as to cause a condition to Closing
set forth in Section 10 not to be satisfied.
14.1.16.    Parent, on the one hand, or the Company, on the other hand, may
terminate this Agreement by providing written notice to the other at any time on
or after June 27, 2016 if the Transactions have not been consummated by such
date and the party seeking to terminate this Agreement pursuant to this Section
14.1.4 has not (provided that, if such party is Parent, neither Parent nor
Merger Sub has or if such party is Company, none of the Company, Blocker or any
Seller has) breached any of its representations, warranties, covenants or
agreements under this Agreement in any manner that has proximately caused the
failure to consummate the Transactions on or before such date.
14.1.17.    Parent, on the one hand, or the Company, on the other hand, may
terminate this Agreement by providing written notice to the other prior to the
Closing if any Governmental Authority having competent jurisdiction issues a
Governmental Order permanently enjoining, restraining or otherwise prohibiting
any of the Transactions and such Governmental Order has become final and
nonappealable.

14.2.    Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 14.1, all obligations of the parties hereunder
will terminate without any further liability of any party to any other party,
except that (i) the provisions of this Section 14.2 and Section 15 (other than
the provisions of Section 15.11) shall survive termination of this Agreement and
(ii) nothing herein will relieve any party hereto from any liability for
intentional fraud based on the express representations and warranties in this
Agreement or any willful and material breach of the provisions of this Agreement
prior to such termination (which, for the avoidance of doubt, will be deemed to
include any failure by a party to consummate the Transactions if it is obliged
to do so hereunder). In addition, no termination of this Agreement will affect
the obligations contained in the Confidentiality Agreement, all of which
obligations will survive termination of this Agreement in accordance with their
terms.

15.
MISCELLANEOUS.


15.1.    Entire Agreement; Waivers. This Agreement, the Exhibits and Schedules
hereto, the Escrow Agreement and the Confidentiality Agreement constitute the
entire agreement among the parties hereto pertaining to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to such subject matter; provided, however, nothing in this Agreement
supersedes any obligations of PPG Industries, Inc. or the Company under that
certain Asset Purchase Agreement dated July 3, 2008, as amended prior to the
date hereof, among PPG Industries, Inc., the Company and certain other parties,
solely to the extent that any such obligations


79



--------------------------------------------------------------------------------




continue to exist pursuant to the terms of such agreement. No waiver of any
provision of this Agreement will be deemed or will constitute a waiver of any
other provision hereof (whether or not similar), will constitute a continuing
waiver unless otherwise expressly provided nor will be effective unless in
writing and executed by the party making such waiver.

15.2.    Amendment or Modification. The parties hereto may amend or modify this
Agreement only by a written instrument executed by each of the parties hereto.

15.3.    Severability. In the event that any provision hereof is held by any
Governmental Authority of competent jurisdiction to be invalid or unenforceable
in any respect, such provision will be construed by modifying or limiting it so
as to be valid and enforceable to the maximum extent possible. The provisions
hereof are severable, and in the event any provision hereof should be held
invalid or unenforceable in any respect, it will not invalidate, render
unenforceable or otherwise affect any other provision hereof.

15.4.    Successors and Assigns. No assignment by any party hereto will be
permitted without the prior written consent of the other parties hereto and any
such attempted assignment without consent will be null and void, and no
permitted assignment by any party will relieve such party of any of its
obligations hereunder.

15.5.    Notices. Any notices or other communications required or permitted
hereunder will be deemed to have been properly given and delivered if in writing
by such party or its legal representative and (x) delivered personally, (y) sent
by confirmed facsimile or email (as a PDF file) or (z) sent by an overnight
courier service recognized in United States and guaranteeing overnight delivery,
in each case if received before 5:00 p.m. on a Business Day at the recipient’s
location, otherwise the next Business Day, addressed as follows:


80



--------------------------------------------------------------------------------






If to the Company, prior to Closing, to it:


 
c/o Kohlberg & Co., L.L.C.
111 Radio Circle
Mt. Kisco, NY 10549
Attention: Ahmed Wahla
                 Evan Wildstein
Telephone Number: (914) 241-7430
Facsimile Number: (914) 241-7476
 
 
 
With a copy to (which shall not constitute notice):


 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention: Christopher Rile, Esq.
Telephone Number: (212) 841-0649
Facsimile Number: (646) 728-1525
 
 
 
If to Parent or Merger Sub or, after the Closing, the Surviving Entity, to:






LKQ Corporation
500 West Madison Street, Suite 2800
Chicago, Illinois 60661
Attention: General Counsel
Facsimile: (312) 207-1529
 
 
 
With a copy to (which shall not constitute notice):


 
K&L Gates LLP
70 West Madison Street, Suite 3100
Chicago, Illinois 60602
Attention: J. Craig Walker
Facsimile: (312) 827-8179
Email: craig.walker@klgates.com
 
 
 



81



--------------------------------------------------------------------------------








If to the Representative (or any Seller other than PPG Industries, Inc.) to it:


 
c/o Kohlberg & Co., L.L.C.
111 Radio Circle
Mt. Kisco, NY 10549
Attention: Ahmed Wahla
                 Evan Wildstein
Telephone Number: (914) 241-7430
Facsimile Number: (914) 241-7476
 
 
 
With a copy to (which shall not constitute notice):


 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention: Christopher Rile, Esq.
Telephone Number: (212) 841-0649
Facsimile Number: (646) 728-1525


If to PPG Industries, Inc.:


PPG Industries, Inc.
One PPG Place
Pittsburgh, PA 15272
Attention: Vice President, Corporate Development
Facsimile Number: (412) 434-3332


With a copy to:


PPG Industries, Inc.
One PPG Place
Pittsburgh, PA 15272
Attention: General Counsel
Facsimile Number: (412) 434-2490


 

Each of the parties hereto will be entitled to specify a different address by
delivering notice as aforesaid to each of the other parties hereto.

15.6.    Public Announcements. Prior to Closing, no party hereto will issue or
make any report, statement or release to the public (including, before Closing,
the employees, customers and suppliers of the Company or the Company
Subsidiaries) with respect to this Agreement or the Transactions without the
consent of the Parent and the Company, which consent will not be unreasonably
withheld, conditioned or delayed (it being understood that Parent consents to
the disclosure of this Agreement or the Transactions to any Person for which
Parent requests consent pursuant to Section 9.2.2), except as such release or
announcement may be required by any Legal Requirement or the rules or
regulations of any stock exchange or applicable Governmental


82



--------------------------------------------------------------------------------




Authority to which the relevant party is subject, in which case the party
required to make the release or announcement shall provide the other party
reasonable time to comment on such release or announcement in advance of such
issuance and shall reasonably consider in good faith any such comments, it being
understood that the final form and content of any such release or announcement,
to the extent so required, shall be at the final discretion of the disclosing
party. If any party hereto is unable to obtain, after reasonable effort, the
approval of its public report, statement or release from the other parties
hereto and such report, statement or release is, in the opinion of legal counsel
to such party, required by any Legal Requirement in order to discharge such
party’s disclosure obligations, then such party may make or issue the legally
required report, statement or release and promptly furnish the other parties
with a copy thereof.

15.7.    Headings. Section and subsection headings are not to be considered part
of this Agreement, are included solely for convenience, are not intended to be
full or accurate descriptions of the content thereof, are not intended to
define, limit or describe the scope or intent of this Agreement, and will not
affect the construction, meaning or interpretation of this Agreement.

15.8.    Disclosure. Any item listed or referred to in any Schedule pursuant to
any Section of this Agreement will be deemed to have been listed in or
incorporated by reference into any other Schedule to the extent that the
applicability of the information disclosed to such other representation and
warranty or Schedule is reasonably apparent on the face of the Schedule. The
headings, if any, of the individual sections of each of the Schedules are
inserted for convenience only and will not be deemed to constitute a part
thereof or a part of the Agreement. The inclusion of an item in the Schedules as
an exception to a representation or warranty will not be deemed an admission or
acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Schedules, that such information is required to be listed in
the Schedules or that such item (or any non-disclosed item or information of
comparable or greater significance) represents a material exception or fact,
event or circumstance, that such item has had, or is excepted to result in, a
Material Adverse Effect, or that such item actually constitutes noncompliance
with, or a violation of, any Legal Requirement or Contractual Obligation or
other topic to which such disclosure is applicable.

15.9.    Counterparts. This Agreement and any claims related to the subject
matter hereof may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means will be effective as
delivery of a manually executed counterpart of this Agreement.

15.10.    Governing Law. Subject to Section 3.7, this Agreement and its subject
matter, and any action, proceeding or suit (at law or in equity, in contract,
tort or otherwise) arising out of or in connection with this Agreement or the
subject matter hereof will be governed by and construed and enforced in
accordance with laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule that would result in the application
of the laws of any other jurisdiction.

15.11.    Specific Performance. Each of the parties acknowledges and agrees that
the other parties would be damaged irreparably in the event any of the
provisions of this Agreement were


83



--------------------------------------------------------------------------------




not performed in accordance with their specific terms or were otherwise breached
or violated. Accordingly, each of the parties agrees that, without posting bond
or other undertaking, the other parties will be entitled to an injunction or
injunctions to prevent breaches or violations of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof, without the necessity of proving the inadequacy of money
damages as a remedy and without bond or other security being required, in
addition to any other remedy to which it may be entitled, at law or in equity,
it being agreed that remedies hereunder are cumulative. Each of the parties
hereto hereby acknowledges and agrees that it may be difficult to prove damages
with reasonable certainty, that it may be difficult to procure suitable
substitute performance and that injunctive relief and/or specific performance
will not cause an undue hardship to the parties. Each of the parties hereto
hereby further acknowledges and agrees that the existence of any other remedy
contemplated by this Agreement does not diminish the availability of injunctive
relief or specific performance. Each party further agrees that, in the event of
any action, proceeding or suit for injunctive relief or specific performance, it
will not assert the defense that a remedy at law would be adequate, that the
party seeking such relief would not be irreparably harmed absent such relief, or
that specific performance or injunctive relief should not be available on the
grounds that money damages are adequate or any other grounds.

15.12.    No Third-Party Beneficiaries; No Recourse Against Third Parties.
15.12.1.    This Agreement is for the sole benefit of the parties hereto and
their successors and permitted assigns, and nothing express or implied herein
will give to or impose on, or be construed to give to or impose on, any Person,
other than to such parties and to such successors and permitted assigns, any
legal or equitable rights or remedies or any liabilities or obligations, other
than (i) the Equityholders with respect to the provisions of Section 3, (ii) as
set forth in Sections 9.6 and 9.8, and (iii) the Persons benefitted by Sections
15.12.2, 15.12.3 and 15.14, respectively. Each of the Persons described in
clauses (i), (ii) and (iii) of the immediately preceding sentence is and shall
be an intended third party beneficiary with respect to the applicable Section(s)
specified in clauses (i), (ii) and (iii) of the immediately preceding sentence,
and may enforce this Agreement with respect to such Section(s).
15.12.2.    Parent and Merger Sub will not, and will not cause or permit any
controlled Affiliate thereof to, (i) assert any claim of any nature whatsoever
arising under or relating to this Agreement, the negotiation thereof or its
subject matter, or the Transactions, against any Person other than the Company
and Sellers (and against the Company and Sellers (solely with respect to the
Specified Equityholder Sections) only pursuant to the terms and conditions of
this Agreement), including without limitation against any of the Company’s or
any Seller’s respective past, present or future direct or indirect Equityholders
and Blocker Seller, or any partners, members, stockholders, controlling persons,
directors, officers, employees, incorporators, managers, agents,
representatives, or Affiliates of the Company or any Seller (or any Affiliate of
any of the foregoing), or the heirs, executors, administrators, estates,
successors or assigns of any of the foregoing (each a “Nonparty Seller
Affiliate”) or (ii) without limiting the generality of clause (i), hold or
attempt to hold any Nonparty Seller Affiliate liable for


84



--------------------------------------------------------------------------------




any actual or alleged inaccuracies, misstatements or omissions with respect to
any information or materials of any kind furnished by the Company, Blocker, any
Seller or any Nonparty Seller Affiliate, or their respective representatives or
agents, concerning the Business, the Company, the Company Subsidiaries, Blocker,
any Seller, this Agreement or the Transactions.
15.12.3.    Sellers will not, and will not cause or permit any controlled
Affiliate thereof to, (i) assert any claim of any nature whatsoever arising
under or relating to this Agreement, the negotiation thereof or its subject
matter, or the Transactions, against any Person other than the Parent and Merger
Sub (and against the Parent and Merger Sub only pursuant to the terms and
conditions of this Agreement), including without limitation against any of the
Parent’s or Merger Sub’s respective past, present or future direct or indirect
equityholders, or any partners, members, stockholders, controlling persons,
directors, officers, employees, incorporators, managers, agents,
representatives, or Affiliates of the Parent or Merger Sub (or any Affiliate of
any of the foregoing), or the heirs, executors, administrators, estates,
successors or assigns of any of the foregoing (each a “Nonparty Parent
Affiliate” and collectively, with each Nonparty Seller Affiliate, the “Nonparty
Affiliates”) or (ii) without limiting the generality of clause (i), hold or
attempt to hold any Nonparty Parent Affiliate liable for any actual or alleged
inaccuracies, misstatements or omissions with respect to any information or
materials of any kind furnished by the Parent, Merger Sub, or any Nonparty
Parent Affiliate, or their respective representatives or agents, concerning the
Parent, Merger Sub, this Agreement or the Transactions.
15.12.4.    It is expressly acknowledged, understood and agreed that nothing
herein is intended to, does or will constitute an amendment to or establishment
of any employee benefit or other plan.

15.13.    Negotiation of Agreement; Expenses. Each of the parties hereto
acknowledges and agrees that it has been represented by independent counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement and that it has executed the same with consent and upon the advice of
said independent counsel. Each party hereto and its counsel cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and none shall be construed more strictly against any party. Whether or not the
Transactions are consummated, except as otherwise specifically provided for in
this Agreement, each party will assume, bear, and pay all costs, expenses and
fees (including legal and accounting fees and expenses) incurred by such party
in connection with the preparation, negotiation, execution and performance of
this Agreement and the Escrow Agreement and the consummation of the
Transactions; provided that, if the Closing occurs, all such costs, expenses and
fees of the Company (incurred through the Closing) and the Representative shall
be considered Transaction Expenses.

15.14.    Acknowledgement. NOTWITHSTANDING ANYTHING TO THE CONTRARY EXPRESS OR
IMPLIED IN THIS AGREEMENT, EACH OF PARENT AND MERGER SUB ACKNOWLEDGES AND AGREES
THAT: (i) IT HAS CONDUCTED, TO ITS


85



--------------------------------------------------------------------------------




SATISFACTION, AN INDEPENDENT INVESTIGATION AND VERIFICATION OF THE CONDITION
(FINANCIAL AND OTHERWISE), RESULTS OF OPERATIONS, ASSETS, LIABILITIES,
PROPERTIES AND PROJECTED OPERATIONS OF THE BUSINESS, THE COMPANY AND THE COMPANY
SUBSIDIARIES, BLOCKER AND BLOCKER SELLER AND, IN MAKING ITS DETERMINATION TO
ENTER INTO THIS AGREEMENT AND CONSUMMATE THE TRANSACTIONS, IT IS RELYING ONLY ON
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS EXPRESSLY AND
SPECIFICALLY SET FORTH IN SECTION 4, SECTION 5, SECTION 6 AND SECTION 7 OF THIS
AGREEMENT AND IN THE CERTIFICATES REQUIRED TO BE DELIVERED BY THE COMPANY AND
SELLERS HEREUNDER IN CONNECTION WITH THE CLOSING AND THE COVENANTS OF THE
COMPANY AND BLOCKER SELLER EXPRESSLY AND SPECIFICALLY SET FORTH IN SECTION 9 OF
THIS AGREEMENT, (ii) THAT (a) NONE OF THE COMPANY OR BLOCKER SELLER NOR ANY OF
THE NONPARTY SELLER AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE MADE, AND
PARENT AND MERGER SUB HAVE NOT RELIED ON AND ARE NOT RELYING ON, ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT, EXPRESS OR IMPLIED, WITH
RESPECT TO THE BUSINESS, THE COMPANY, THE COMPANY SUBSIDIARIES, BLOCKER,
SELLERS, THE SUBJECT MATTER OF THIS AGREEMENT OR THE TRANSACTIONS, OR THE
ACCURACY OR COMPLETENESS OF ANY INFORMATION OR MATERIALS REGARDING THE BUSINESS,
THE COMPANY, THE COMPANY SUBSIDIARIES, BLOCKER, SELLERS OR THE SUBJECT MATTER OF
THIS AGREEMENT OR THE TRANSACTIONS, THAT HAVE BEEN FURNISHED OR MADE AVAILABLE
TO PARENT OR MERGER SUB OR THEIR REPRESENTATIVES OR ANY OTHER PERSON, OTHER THAN
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS THAT ARE EXPRESSLY
AND SPECIFICALLY SET FORTH IN SECTION 4, SECTION 5, SECTION 6 AND SECTION 7 OF
THIS AGREEMENT AND IN THE CERTIFICATES REQUIRED TO BE DELIVERED BY THE COMPANY
AND SELLERS HEREUNDER IN CONNECTION WITH THE CLOSING AND THE COVENANTS OF THE
COMPANY AND SELLERS EXPRESSLY AND SPECIFICALLY SET FORTH IN SECTION 9 OF THIS
AGREEMENT AND (b) NONE OF THE COMPANY OR ANY SELLER NOR ANY OF THE NONPARTY
SELLER AFFILIATES SHALL HAVE OR BE SUBJECT TO ANY LIABILITY TO PARENT OR MERGER
SUB OR ANY OTHER PERSON RESULTING FROM OR IN CONNECTION WITH THE DISSEMINATION
TO PARENT OR MERGER SUB OR THEIR REPRESENTATIVES OR ANY OTHER PERSON OR THE USE
BY PARENT OR MERGER SUB OR THEIR REPRESENTATIVES OR ANY OTHER PERSON OF ANY SUCH
INFORMATION OR MATERIALS, INCLUDING ANY INFORMATION OR MATERIALS MADE AVAILABLE
TO PARENT, MERGER SUB OR THEIR REPRESENTATIVES IN ANY “DATA ROOM”, MANAGEMENT
PRESENTATION OR IN ANY OTHER FORM IN CONNECTION WITH OR EXPECTATION OF THE ENTRY
INTO THIS AGREEMENT OR THE TRANSACTIONS AND (iii) EXCEPT FOR THOSE INCLUDED IN
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS THAT ARE EXPRESSLY
AND SPECIFICALLY SET FORTH IN SECTION 4, SECTION 5, SECTION 6 AND SECTION 7 OF
THIS AGREEMENT AND IN THE CERTIFICATES REQUIRED TO BE DELIVERED BY THE COMPANY
AND SELLERS HEREUNDER IN CONNECTION WITH THE CLOSING, ALL OTHER REPRESENTATIONS
AND WARRANTIES OF ANY KIND OR


86



--------------------------------------------------------------------------------




NATURE EXPRESS OR IMPLIED (INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL
CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, ASSETS OR LIABILITIES
OF THE BUSINESS, THE COMPANY, THE COMPANY SUBSIDIARIES, BLOCKER OR SELLERS, OR
THE SUBJECT MATTER OF THIS AGREEMENT OR THE TRANSACTIONS) ARE SPECIFICALLY
DISCLAIMED BY THE COMPANY AND SELLERS AND HAVE NOT BEEN AND ARE NOT BEING RELIED
UPON BY PARENT OR MERGER SUB OR ANY OF THEIR REPRESENTATIVES OR AFFILIATES.
[Remainder of page intentionally left blank; Signature page follows]




87



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement and Plan of Merger to be executed, as of the date
first above written by their respective officers thereunto duly authorized.


   PARENT:
LKQ CORPORATION






By:__________________________________
   Name:
   Title:
 
 
 
 
   MERGER SUB:
PIRATE MERGER SUB LLC






By:__________________________________
   Name:
   Title:
 
 



[Signature Page to the Agreement and Plan of Merger]

--------------------------------------------------------------------------------








 
 
   THE COMPANY:
KPGW HOLDING COMPANY, LLC






By:_________________________________
   Name:
   Title:
 
 



[Signature Page to the Agreement and Plan of Merger]

--------------------------------------------------------------------------------








 
 
THE EQUITYHOLDER
PARTIES:
(solely for the purposes of the Specified Equityholder Sections of the
Agreement)
PPG INDUSTRIES, INC.






By:_________________________________
   Name:
   Title:
 
 
 
 



[Signature Page to the Agreement and Plan of Merger]

--------------------------------------------------------------------------------








THE EQUITYHOLDER PARTIES:
(solely for the purposes of the Specified Equityholder Sections of the
Agreement)
KOHLBERG INVESTORS VI, L.P.


By: Kohlberg Management VI, L.L.C.,
       its general partner


By:_________________________________
   Name:
   Title:
 
 
 
 
 
KOHLBERG PARTNERS VI, L.P.


By: Kohlberg Management VI, L.L.C.,
       its general partner


By:_________________________________
   Name:
   Title:
 
 
 
 
 
KOCO INVESTORS VI, L.P.


By: Kohlberg Management VI, L.L.C.,
       its general partner


By:_________________________________
   Name:
   Title:
 
 
 
 
BLOCKER SELLER:
(solely for the purposes of the applicable Specified Equityholder Sections of
the Agreement)
KOHLBERG TE INVESTORS VI, L.P.


By: Kohlberg Management VI, L.L.C.,
       its general partner


By:_________________________________
   Name:
   Title:
 
 
 
 
   THE REPRESENTATIVE:
PROJECT PIRATE REPRESENTATIVE, LLC
By: Kohlberg Management VI, L.L.C., its sole member




By:_________________________________
   Name:
   Title:
 
 



[Signature Page to the Agreement and Plan of Merger]

--------------------------------------------------------------------------------










[Signature Page to the Agreement and Plan of Merger]

--------------------------------------------------------------------------------






SCHEDULE I


PPG Industries, Inc.
Kohlberg Investors VI, L.P.
Kohlberg Partners VI, L.P.
KOCO Investors VI, L.P.





--------------------------------------------------------------------------------






EXHIBIT A
WORKING CAPITAL CALCULATION
(see attached)


 

--------------------------------------------------------------------------------








EXHIBIT B
ESCROW AGREEMENT
(see attached)





--------------------------------------------------------------------------------








EXHIBIT C
LIMITED LIABILITY COMPANY AGREEMENT OF SURVIVING ENTITY
(see attached)



















